Name: Council Regulation (EU) 2016/72 of 22 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2015/104
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  international law;  fisheries
 Date Published: nan

 28.1.2016 EN Official Journal of the European Union L 22/1 COUNCIL REGULATION (EU) 2016/72 of 22 January 2016 fixing for 2016 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union fishing vessels, in certain non-Union waters, and amending Regulation (EU) 2015/104 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 43(3) of the Treaty provides that the Council, on a proposal from the Commission, is to adopt measures on the fixing and allocation of fishing opportunities. (2) Regulation (EU) No 1380/2013 of the European Parliament and of the Council (1) requires that conservation measures be adopted taking into account available scientific, technical and economic advice, including, where relevant, reports drawn up by the Scientific, Technical and Economic Committee for Fisheries (STECF) and other advisory bodies, as well as in the light of any advice received from Advisory Councils. (3) It is incumbent upon the Council to adopt measures on the fixing and allocation of fishing opportunities, including certain conditions functionally linked thereto, as appropriate. In accordance with Article 16(4) of Regulation (EU) No 1380/2013, fishing opportunities should be fixed in accordance with the objectives of the Common Fisheries Policy established in Article 2(2) of that Regulation. In accordance with Article 16(1) of that Regulation, fishing opportunities should be allocated to Member States in such a way as to ensure relative stability of fishing activities of each Member State for each fish stock or fishery. (4) The total allowable catch (TACs) should therefore be established, in line with Regulation (EU) No 1380/2013, on the basis of available scientific advice, taking into account biological and socio-economic aspects whilst ensuring fair treatment between fishing sectors, as well as in the light of the opinions expressed during the consultation of stakeholders, in particular at the meetings of the Advisory Councils. (5) The landing obligation referred to in Article 15 of Regulation (EU) No 1380/2013 is introduced on a fishery-by-fishery basis. In the region covered by this Regulation, when a fishery falls under the landing obligation, all species in that fishery subject to catch limits should be landed. From 1 January 2016, the landing obligation applies to the species that define the fisheries. Article 16(2) of Regulation (EU) No 1380/2013 provides that, when the landing obligation in respect of a fish stock is introduced, fishing opportunities are to be fixed taking into account the change from fixing fishing opportunities that reflect landings to fixing fishing opportunities that reflect catches. On the basis of the joint recommendations submitted by the Member States and in accordance with Article 15 of Regulation (EU) No 1380/2013 the Commission adopted a number of delegated Regulations laying down specific discard plans applicable on a temporary basis for a maximum period of three years, in preparation for the full implementation of the landing obligation. (6) The fishing opportunities for stocks of species falling under the landing obligation from 1 January 2016 should compensate for former discards and be based on scientific information and advice. In order to ensure fair compensation for the fish that has been previously discarded and that will have to be landed from 1 January 2016, a top-up should be calculated according to the following methodology: the new landings figure should be calculated by subtracting from the International Council for the Exploration of the Sea (ICES) figure of total catches the amounts that will continue to be discarded during the operation of the landing obligation; subsequently a top-up applied to the TAC figure should be proportional to the change between the new calculated landings figure and the previous ICES landings figure. (7) According to scientific advice, sea bass (Dicentrarchus labrax) in the Celtic Sea, Channel, Irish Sea and southern North Sea (ICES divisions IVb, IVc and VIIa, VIId VIIh) is in a perilous state and stock continues to decline. The conservation actions to prohibit fishing for sea bass in ICES divisions VIIb, VIIc, VIIj and VIIk should be maintained and should include ICES divisions VIIa and VIIg, with the exception of the waters within 12 nautical miles of the baseline under the sovereignty of the United Kingdom. Spawning aggregations of sea bass should be protected and no catches should be allowed in the entire distribution area of the stock for the first six months of the year. Due to incidental and unavoidable by-catches of sea bass by vessels using demersal trawls and seines, such by-catches should be limited to 1 % of the weight of the total catch of marine organisms on board. Further restrictions of catches are needed to protect sea bass outside the spawning periods, therefore monthly catch limits should apply in ICES divisions IVb and IVc, as well as VIId, VIIe, VIIf and VIIh, and in the UK territorial sea in ICES divisions VIIa and VIIg. Catches of recreational fishermen should be limited further. (8) For some years, certain TACs for stocks of elasmobranchs (skates, sharks, rays) have been set at 0, with a linked provision establishing an obligation to immediately release accidental catches. The reason for this specific treatment is that the conservation status of those stocks is poor and, because of their high survival rates, discards will not raise fishing mortality rates for them, but are deemed as beneficial for the conservation of these species. As of 1 January 2015, however, catches of those species in pelagic fisheries have to be landed, unless they are covered by any of the derogations from the landing obligation foreseen in Article 15 of Regulation (EU) No 1380/2013. Article 15(4)(a) of that Regulation allows such derogations for species in respect of which fishing is prohibited and which are identified as such in a Union legal act adopted in the area of the Common Fisheries Policy. Therefore, it is appropriate to prohibit the fishing of those species in the areas concerned. (9) Pursuant to Article 16(4) of Regulation (EU) No 1380/2013, for stocks subject to specific multiannual plans the TACs should be established in accordance with the rules laid down in those plans. Consequently, the TACs for stocks of sole in the Western Channel, of plaice and sole in the North Sea, of cod in the Kattegat, to the west of Scotland, the Irish Sea, the North Sea, Skagerrak and the Eastern Channel and of bluefin tuna in the Eastern Atlantic and the Mediterranean should be established in accordance with the rules laid down in Council Regulations (EC) No 509/2007 (2), (EC) No 676/2007 (3), (EC) No 1342/2008 (4) (the Cod Plan) and (EC) No 302/2009 (5). The objective for the Southern hake stock as set out in Council Regulation (EC) No 2166/2005 (6) is to rebuild the biomass of the stocks concerned to within safe biological limits, while staying in line with the scientific data. In accordance with scientific advice, in the absence of definitive data on a target spawning stock biomass and while taking into account changes in safe biological limits, it is appropriate, in order to contribute to the achievement of the objectives of the Common Fisheries Policy as defined in Regulation (EU) 1380/2013, to fix the TAC on the basis of maximum sustainable yield advice, as provided by ICES. (10) As a result of the recent benchmark exercise, as regards the stock of herring to the west of Scotland, ICES has provided advice for the combined herring stocks in Divisions VIa, VIIb and VIIc (West of Scotland, West of Ireland). The advice covers two separate TACs (for VIaS, VIIb and VIIc on the one hand, and for Vb, VIb and VIaN on the other). According to ICES, a rebuilding plan has to be developed for these stocks. Since, according to scientific advice, the management plan for the northern stock (7) cannot be applied to the combined stocks, it is appropriate, in order to contribute to the achievement of the objectives of the Common Fisheries Policy as defined in Regulation (EU) 1380/2013, to fix the TACs on the basis of the maximum sustainable yield advice. (11) For stocks for which there is no sufficient or reliable data in order to provide size estimates, management measures and TAC levels should follow the precautionary approach to fisheries management as defined in Article 4(1)(8) of Regulation (EU) No 1380/2013, while taking into account stock-specific factors, including, in particular, available information on stock trends and mixed fisheries considerations. (12) Council Regulation (EC) No 847/96 (8) introduced additional conditions for year-to-year management of TACs including, under Articles 3 and 4, flexibility provisions for precautionary and analytical TACs. Under Article 2 of that Regulation, when fixing the TACs, the Council is to decide to which stocks Articles 3 or 4 shall not apply, in particular on the basis of the biological status of the stocks. More recently, the year-to-year flexibility mechanism was introduced by Article 15(9) of Regulation (EU) No 1380/2013 for all stocks that are subject to the landing obligation. Therefore, in order to avoid excessive flexibility that would undermine the principle of rational and responsible exploitation of living marine biological resources, hinder the achievement of the objectives of the CFP and deteriorate the biological status of the stocks, it should be established that Articles 3 and 4 of Regulation (EC) No 847/96 apply to analytical TACs only where the year-to-year flexibility provided for in Article 15(9) of Regulation (EU) No 1380/2013 is not used. (13) Where a TAC relating to a stock is allocated to one Member State only, it is appropriate to empower that Member State in accordance with Article 2(1) of the Treaty to determine the level of such TAC. Provisions should be made to ensure that, when fixing that TAC level, the Member State concerned acts in a manner fully consistent with the principles and rules of the Common Fisheries Policy. (14) It is necessary to establish the fishing effort ceilings for 2016 in accordance with Article 5 of Regulation (EC) No 509/2007, Article 9 of Regulation (EC) No 676/2007, Articles 11 and 12 of Regulation (EC) No 1342/2008 and Articles 5 and 9 of Regulation (EC) No 302/2009, while taking into account Council Regulation (EC) No 754/2009 (9). (15) In order to guarantee full use of fishing opportunities, it is appropriate to allow for the implementation of a flexible arrangement between some of the TAC areas where the same biological stock is concerned. (16) In the light of the most recent scientific advice from ICES and in accordance with the international commitments in the context of the North East Atlantic Fisheries Convention (NEAFC), it is necessary to limit the fishing effort on certain deep-sea species. (17) For certain species, such as certain species of sharks, even a limited fishing activity could result in a serious risk to their conservation. Fishing opportunities for such species should therefore be fully restricted through a general prohibition on fishing those species. (18) At the 11th Conference of the Parties of the Convention of Migratory Species of Wild Animals, held in Quito from 3 to 9 November 2014, a number of species were added to the lists of protected species in Appendices I and II of the Convention, with effect from 8 February 2015. Therefore, it is appropriate to provide for the protection of those species with respect to Union fishing vessels fishing in all waters and non-Union fishing vessels fishing in Union waters. (19) The use of fishing opportunities available to Union fishing vessels set out in this Regulation is subject to Council Regulation (EC) No 1224/2009 (10), and in particular to Articles 33 and 34 of that Regulation, concerning the recording of catches and fishing effort and the notification of data on the exhaustion of fishing opportunities. It is therefore necessary to specify the codes to be used by Member States when sending data to the Commission relating to landings of stocks subject to this Regulation. (20) For certain TACs Member States should be allowed to grant additional allocations for vessels participating in trials on fully documented fisheries. The aim of those trials is to test a catch-quota system in fisheries that are not yet under the landing obligation set out in Regulation (EU) No 1380/2013, i.e. a system where all catches should be landed and counted against quotas in order to avoid discards and the waste of otherwise usable fish resources they entail. Uncontrolled discards of fish are a threat to the long term sustainability of fish as a public good and thus to the Common Fisheries Policy objectives. By contrast, catch-quota systems inherently present the fishers with an incentive to optimise the catch selectivity of their operations. For the purpose of monitoring compliance with the conditions to which the fully documented fisheries trials are subject, Member States should ensure detailed and accurate documentation of all fishing trips and adequate capacity and means, such as observers, closed-circuit television (CCTV) and others. In doing so, Member States should respect the principle of efficiency and proportionality. For the use of CCTV systems, the requirements of Directive 95/46/EC of the European Parliament and of the Council (11) should be complied with. (21) In order to ensure that trials of fully documented fisheries can effectively evaluate the potential of catch-quota systems to control the absolute fishing mortality of the stocks concerned, it is necessary for all fish caught in those trials, including those under minimum landing size, to be counted against the total allocation assigned to the participating vessel, and for fishing operations to cease when that total allocation has been fully utilised by that vessel. It is also appropriate to allow transfers of allocations between vessels participating in the fully documented fisheries trials and non-participating vessels provided that it can be demonstrated that discards by non-participating vessels do not increase. (22) It is appropriate, following advice from the ICES, to maintain a specific system to manage sandeel in Union waters of ICES divisions IIa and IIIa and ICES subarea IV. Given that the ICES scientific advice is expected to become available only in February 2016, it is appropriate to set the TAC and quotas for this stock provisionally at zero until such advice is released. (23) In accordance with the procedure provided for in the agreements or protocols on fisheries relations with Norway (12) and the Faroe Islands (13) the Union has held consultations on fishing rights with those partners. In accordance with the procedure provided for in the agreement and protocol on fisheries relations with Greenland (14), the Joint Committee has established the level of fishing opportunities available for the Union in Greenland waters in 2016. It is therefore necessary to include these fishing opportunities in this Regulation. (24) At its Annual Meeting in 2015, NEAFC adopted a conservation measure on the redfish stock in the Irminger Sea fixing for 2016 the TAC and quotas for the contracting parties, including the Union. (25) At its Annual Meeting in 2015, the International Commission for the Conservation of Atlantic Tunas (ICCAT) adopted for the 2016-2018 period a decrease of the TAC and quotas for bigeye tuna and an extension of the TACs and quotas for blue and white marlins. Furthermore, it confirmed for 2016 TACs and quotas previously established for bluefin tuna, North-Atlantic swordfish, Southern-Atlantic swordfish, Southern-Atlantic Albacore and North- Atlantic Albacore. As it is already the case for the stock of bluefin tuna, it is appropriate that catches in recreational fisheries performed on all other ICCAT stocks included in Annex ID also be subject to the catch limits adopted by that organisation in order to guarantee that the Union does not exceed its quotas. All these measures should be implemented in the law of the Union. (26) At its 34th Annual Meeting in 2015, the Parties to the Commission for the Conservation of Antarctic Marine Living Resources (CCAMLR) adopted catch limits for both target and by-catch species for 2015/2016 and 2016/2017. The uptake of such quota during 2015 should be considered when setting fishing opportunities for the year 2016. (27) At its Annual Meeting in 2015, the Indian Ocean Tuna Commission (IOTC) confirmed the conservation and management measures on capacity in place. The IOTC also adopted a measure on limitation of Fish Aggregating Devices (FADs). As the activities of supply vessels and the use of FADs are an integral part of the fishing effort exerted by the purse seine fleet, the measure should be implemented in the law of the Union. (28) The Annual Meeting of the South Pacific Regional Fisheries Management Organisation (SPRFMO) will be held on 25-29 January 2016. It is appropriate that current measures in the SPRFMO Convention Area are provisionally maintained until such Annual Meeting is held. However, the stock of jack mackerel should not be targeted before a TAC is set as a result of that Annual Meeting. (29) At its 89th Annual Meeting in 2015, the Inter-American Tropical Tuna Commission (IATTC) maintained its conservation measures for yellowfin tuna, bigeye tuna and skipjack tuna. IATTC also maintained its resolution on the conservation of oceanic whitetip sharks. Those measures should continue to be implemented in the law of the Union. (30) At its Annual Meeting in 2015, the South East Atlantic Fisheries Organisation (SEAFO) adopted a conservation measure for TACs for Patagonian toothfish and deep-sea red crab, while the existing TACs for alfonsinos, orange roughy and pelagic armourhead remained in force. The currently applicable measures on allocation of fishing opportunities adopted by SEAFO should be implemented in the law of the Union. (31) At its 12th Annual Meeting, the Western and Central Pacific Fisheries Commission (WCPFC) confirmed the conservation and management measures in place. Those measures should continue to be implemented in the law of the Union. (32) At its Annual Meeting in 2013, the Parties to the Convention on the Conservation and Management of Pollock resources in the central Bering Sea did not modify its measures regarding fishing opportunities. Those measures should be implemented in the law of the Union. (33) At its 37th Annual Meeting in 2015, the Northwest Atlantic Fisheries Organisation (NAFO) adopted a number of fishing opportunities for 2016 of certain stocks in Subareas 1-4 of the NAFO Convention Area. Those measures should be implemented in the law of the Union. (34) Certain international measures which create or restrict fishing opportunities for the Union are adopted by the relevant Regional Fisheries Management Organisations (RFMOs) at the end of the year and become applicable before the entry into force of this Regulation. It is therefore necessary for the provisions that implement such measures in the law of the Union to apply retroactively. In particular, since the fishing season in CCAMLR Convention Area runs from 1 December to 30 November, and thus certain fishing opportunities or prohibitions in the CCAMLR Convention Area are laid down for a period of time starting from 1 December 2015, it is appropriate that the relevant provisions of this Regulation apply from that date. Such retroactive application does not prejudice the principle of legitimate expectations as CCAMLR members are forbidden to fish in the CCAMLR Convention Area without authorisation. (35) In accordance with the declaration by the Union addressed to the Bolivarian Republic of Venezuela on the granting of fishing opportunities in EU waters to fishing vessels flying the flag of Bolivarian Republic of Venezuela in the exclusive economic zone off the coast of French Guiana (15), it is necessary to fix the fishing opportunities for snapper available to Venezuela in Union waters. (36) Each year since 2011 Portugal has determined the TAC for the stock of whiting in ICES subareas IX and X and Union waters of CECAF 34.1.1, pursuant to relevant Regulations fixing the annual fishing opportunities. Portugal has indicated that the species caught in that area is pollack and not whiting, and ICES has confirmed that whiting is indeed rare in the area concerned. Therefore, no TAC for whiting needs to be set for this area. (37) Scientific advice received from the STECF indicates that it is in line with the precautionary principle to allow a small by-catch quota for undulate ray (Raja undulata) in ICES subarea IX. (38) In order to ensure uniform conditions for granting an individual Member State an authorisation to benefit from the system of managing its fishing effort allocations in accordance with a kilowatt days system, implementing powers should be conferred on the Commission. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (16). (39) In order to ensure uniform conditions for the implementation of this Regulation, implementing powers should be conferred on the Commission relating to the granting of additional days at sea for permanent cessation of fishing activities and for enhanced scientific observer coverage as well as to establish the formats of spreadsheet for the collection and transmission of information concerning transfer of days at sea between fishing vessels flying the flag of a Member State. (40) In order to avoid the interruption of fishing activities and to ensure the livelihood of the fishermen of the Union, this Regulation should apply from 1 January 2016, except for the provisions concerning fishing effort limits, which should apply from 1 February 2016, and certain provisions in particular regions, which should have a specific date of application. For reasons of urgency, this Regulation should enter into force immediately after its publication. (41) Fishing opportunities should be used in full compliance with the applicable law of the Union. (42) According to Article 3(1) of Council Regulation (EC) No 847/96, when more than 75 % of a precautionary TAC has been utilized before 31 October of the year of its application, a Member State with a quota may request an increase in the TAC. The Commission has received a request for a 10 % increase of the 2015 TAC for skates and rays in the Eastern Channel (ICES division VIId). The supporting biological information, submitted with the request, has been verified and validated by experts at the Commission's Joint Research Centre. (43) Council Regulation (EU) 2015/104 (17) should therefore be amended accordingly. (44) The TAC for skates and rays in the Eastern Channel (ICES division VIId) provided for in Regulation (EU) 2015/104 applies from 1 January 2015. The amending provisions set out in this Regulation should also apply from that date. Such retroactive application does not prejudice the principles of legal certainty and protection of legitimate expectations as the fishing opportunities concerned are increased compared to the opportunities established in Regulation (EU) 2015/104, HAS ADOPTED THIS REGULATION: TITLE I GENERAL PROVISIONS Article 1 Subject matter 1. This Regulation fixes the fishing opportunities available in Union waters and, to Union fishing vessels, in certain non-Union waters for certain fish stocks and groups of fish stocks. 2. The fishing opportunities referred to in paragraph 1 include: (a) catch limits for the year 2016 and, where specified in this Regulation, for the year 2017; (b) fishing effort limits for the period from 1 February 2016 to 31 January 2017, except where other periods are established for effort limits in Articles 9, 31 and 32 and Annex IIE; (c) fishing opportunities for the period from 1 December 2015 to 30 November 2016 for certain stocks in the CCAMLR Convention Area; (d) fishing opportunities for certain stocks in the IATTC Convention Area set out in Article 28 for the periods in 2016 and 2017 specified in that provision. Article 2 Scope This Regulation shall apply to the following vessels: (a) Union fishing vessels; (b) third-country vessels in Union waters. This Regulation shall also apply to recreational fisheries where they are expressly referred to in the relevant provisions. Article 3 Definitions For the purposes of this Regulation, the definitions referred to in Article 4 of Regulation (EU) No 1380/2013 apply. In addition, the following definitions shall apply: (a) third-country vessel means a fishing vessel flying the flag of, and registered in, a third country. (b) recreational fisheries means non-commercial fishing activities exploiting marine living aquatic resources such as for recreation, tourism or sport. (c) international waters means waters falling outside the sovereignty or jurisdiction of any State; (d) total allowable catch (TAC) means: (i) in fisheries subject to the landing obligation referred to in Article 15 of Regulation (EU) No 1380/2013, the quantity of fish that can be caught from each stock each year; (ii) in all other fisheries, the quantity of fish that can be landed from each stock each year; (e) quota means a proportion of the TAC allocated to the Union, a Member State or a third country; (f) analytical assessments means a quantitative evaluation of trends in a given stock, based on data about the stock's biology and exploitation, which scientific review has indicated to be of sufficient quality to provide scientific advice on options for future catches; (g) mesh size means the mesh size of fishing nets as determined in accordance with Commission Regulation (EC) No 517/2008 (18); (h) Union fishing fleet register means the register set up by the Commission in accordance with Article 24(3) of Regulation (EU) No 1380/2013; (i) fishing logbook means the logbook referred to in Article 14 of Regulation (EC) No 1224/2009. Article 4 Fishing zones For the purposes of this Regulation the following zone definitions shall apply: (a) ICES (International Council for the Exploration of the Sea) zones are the geographical areas specified in Annex III to Regulation (EC) No 218/2009 (19); (b) Skagerrak means the geographical area bounded on the west by a line drawn from the Hanstholm lighthouse to the Lindesnes lighthouse and on the south by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast; (c) Kattegat means the geographical area bounded on the north by a line drawn from the Skagen lighthouse to the Tistlarna lighthouse and from this point to the nearest point on the Swedish coast and on the south by a line drawn from HasenÃ ¸re to Gnibens Spids, from Korshage to Spodsbjerg and from Gilbjerg Hoved to Kullen; (d) Functional Unit 16 of ICES subarea VII means the geographical area bounded by rhumb lines sequentially joining the following positions:  53 ° 30 ² N 15 ° 00 ² W,  53 ° 30 ² N 11 ° 00 ² W,  51 ° 30 ² N 11 ° 00 ² W,  51 ° 30 ² N 13 ° 00 ² W,  51 ° 00 ² N 13 ° 00 ² W,  51 ° 00 ² N 15 ° 00 ² W,  53 ° 30 ² N 15 ° 00 ² W; (e) Functional Unit 26 of ICES division IXa means the geographical area bounded by rhumb lines sequentially joining the following positions:  43 ° 00 ² N 8 ° 00 ² W,  43 ° 00 ² N 10 ° 00 ² W,  42 ° 00 ² N 10 ° 00 ² W,  42 ° 00 ² N 8 ° 00 ² W; (f) Functional Unit 27 of ICES division IXa means the geographical area bounded by rhumb lines sequentially joining the following positions:  42 ° 00 ² N 8 ° 00 ² W,  42 ° 00 ² N 10 ° 00 ² W,  38 ° 30 ² N 10 ° 00 ² W,  38 ° 30 ² N 9 ° 00 ² W,  40 ° 00 ² N 9 ° 00 ² W,  40 ° 00 ² N 8 ° 00 ² W; (g) Gulf of CÃ ¡diz means the geographical area of ICES division IXa east of longitude 7 ° 23 ² 48 ³ W; (h) CECAF (Committee for Eastern Central Atlantic Fisheries) areas are the geographical areas specified in Annex II to Regulation (EC) No 216/2009 of the European Parliament and of the Council (20); (i) NAFO (Northwest Atlantic Fisheries Organisation) areas are the geographical areas specified in Annex III to Regulation (EC) No 217/2009 of the European Parliament and of the Council (21); (j) SEAFO (South East Atlantic Fisheries Organisation) Convention Area is the geographical area defined in the Convention on the Conservation and Management of Fishery Resources in the South-East Atlantic Ocean (22); (k) ICCAT (International Commission for the Conservation of Atlantic Tunas) Convention Area is the geographical area defined in the International Convention for the Conservation of Atlantic Tunas (23); (l) CCAMLR (Commission for the Conservation of Antarctic Marine Living Resources) Convention Area is the geographical area defined in point (a) of Article 2 of Regulation (EC) No 601/2004 (24); (m) IATTC (Inter-American Tropical Tuna Commission) Convention Area is the geographical area defined in the Convention for the Strengthening of the Inter-American Tropical Tuna Commission established by the 1949 Convention between the United States of America and the Republic of Costa Rica (the Antigua Convention) (25); (n) IOTC (Indian Ocean Tuna Commission) Convention Area is the geographical area defined in the Agreement for the establishment of the Indian Ocean Tuna Commission (26); (o) SPRFMO (South Pacific Regional Fisheries Management Organisation) Convention Area is the high seas geographical area south of 10 ° N, north of the CCAMLR Convention Area, east of the SIOFA Convention Area as defined in the Southern Indian Ocean Fisheries Agreement (27), and west of the areas of fisheries jurisdictions of South American States; (p) the WCPFC (Western and Central Pacific Fisheries Commission) Convention Area is the geographical area defined in the Convention on the Conservation and Management of Highly Migratory Fish Stocks in the Western and Central Pacific Ocean (28); (q) high seas of the Bering Sea is the geographical area of the high seas of the Bering Sea beyond 200 nautical miles from the baselines from which the breadth of the territorial sea of the coastal States of the Bering Sea is measured; (r) overlap area between IATTC and WCPFC is the geographical area defined by the following limits:  longitude 150 ° W,  longitude 130 ° W,  latitude 4 ° S,  latitude 50 ° S. TITLE II FISHING OPPORTUNITIES FOR UNION FISHING VESSELS CHAPTER I General provisions Article 5 TACs and allocations 1. The TACs for Union fishing vessels in Union waters or certain non-Union waters and the allocation of such TACs among Member States, and the conditions functionally linked thereto, where appropriate, are set out in Annex I. 2. Union fishing vessels shall be authorised to make catches, within the TACs set out in Annex I, in waters falling within the fisheries jurisdiction of the Faroe Islands, Greenland, Iceland and Norway, and the fishing zone around Jan Mayen, subject to the condition set out in Article 15 of and Annex III to this Regulation and in Regulation (EC) No 1006/2008 (29) and its implementing provisions. Article 6 TACs to be determined by Member States 1. The TACs for certain fish stocks shall be determined by the Member State concerned. Those stocks are identified in Annex I. 2. The TACs to be determined by a Member State shall: (a) be consistent with the principles and rules of the Common Fisheries Policy, in particular the principle of sustainable exploitation of the stock; and (b) result: (i) if analytical assessments are available, in the exploitation of the stock consistent with maximum sustainable yield from 2016 onwards, with as high a probability as possible; (ii) if analytical assessments are unavailable or incomplete, in the exploitation of the stock consistent with the precautionary approach to fisheries management. 3. By 15 March 2016, each Member State concerned shall submit the following information to the Commission: (a) the TACs adopted; (b) the data collected and assessed by the Member State concerned on which the TACs adopted are based; (c) details on how the TACs adopted comply with paragraph 2. Article 7 Conditions for landing catches and by-catches 1. Catches that are not subject to the landing obligation established in Article 15 of Regulation (EU) No 1380/2013 shall be retained on board or landed only if they: (a) have been taken by vessels flying the flag of a Member State having a quota and that quota has not been exhausted; or (b) consist of a share in a Union quota which has not been allocated by quota among Member States, and that Union quota has not been exhausted. 2. The stocks of non-target species within safe biological limits referred to in Article 15(8) of Regulation (EU) No 1380/2013 are identified in Annex I of this Regulation for the purposes of the derogation from the obligation to count catches against the relevant quotas provided for in that Article. Article 8 Fishing effort limits For the periods referred to in Article 1(2)(b), the following fishing effort measures shall apply: (a) Annex IIA for the management of certain cod, sole, and plaice stocks in the Kattegat, the Skagerrak, that part of ICES division IIIa not covered by the Skagerrak and the Kattegat, ICES subarea IV and ICES divisions VIa, VIIa and VIId and Union waters of ICES divisions IIa and Vb; (b) Annex IIB for the recovery of hake and Norway lobster in ICES divisions VIIIc and IXa, with the exception of the Gulf of CÃ ¡diz; (c) Annex IIC for the management of the sole stock in ICES division VIIe. Article 9 Catch and effort limits for deep-sea fisheries 1. Article 3(1) of Regulation (EC) No 2347/2002 (30) establishing the requirement of holding a deep-sea fishing permit shall apply to Greenland halibut. The catching, retaining on board, transhipping and landing of Greenland halibut shall be subject to the conditions referred to in that Article. 2. This paragraph shall apply only to fishing trips on which more than 100 kg of deep-sea species, other than greater silver smelt, are caught. Member States shall ensure that for 2016 the fishing effort levels, measured in kilowatt days absent from port, by vessels holding deep-sea fishing permits referred to in Article 3(1) of Regulation (EC) No 2347/2002, do not exceed 65 % of the average annual fishing effort deployed by the vessels of the Member State concerned in 2003 on trips when deep-sea fishing permits were held or deep-sea species, as listed in Annexes I and II to that Regulation, were caught. Article 10 Measures on Sea bass fisheries 1. It shall be prohibited for Union fishing vessels to fish for sea bass in ICES divisions VIIb, VIIc, VIIj and VIIk, as well as in the waters of ICES divisions VIIa and VIIg that are more than 12 nautical miles from the baseline under the sovereignty of the United Kingdom. It shall be prohibited for Union fishing vessels to retain on board, tranship, relocate or land sea bass caught in that area. 2. From 1 January to 30 June 2016, it shall be prohibited for Union fishing vessels to fish for sea bass and to retain on board, relocate, tranship or land sea bass caught in the following areas: (a) ICES divisions IVb, IVc, VIId, VIIe, VIIf and VIIh; (b) waters within 12 nautical miles from baseline under the sovereignty of the United Kingdom in ICES divisions VIIa and VIIg. By derogation from the first subparagraph, the following measures shall apply in the areas referred to in that subparagraph: (a) a Union fishing vessel deploying demersal trawls and seines (31) may retain on board catches of sea bass that do not exceed 1 % of the weight of the total catches of marine organisms on board; (b) in January 2016 and from 1 April to 30 June 2016, Union fishing vessels using hooks and lines, and fixed gillnets (32) may fish for sea bass and retain on board, relocate, tranship or land sea bass caught in that area not exceeding 1 300 kilograms per any vessel per month. 3. From 1 July to 31 December 2016 it shall be prohibited for Union fishing vessels using hooks, lines and fixed gillnets to fish for sea bass in quantities exceeding 1 300 kilograms per any vessel per month and for Union fishing vessels using other gears to fish for sea bass in quantities exceeding 1 000 kilograms per any vessel per month in the following areas: (a) ICES divisions IVb, IVc, VIId, VIIe, VIIf and VIIh; (b) waters within 12 nautical miles from baseline under the sovereignty of the United Kingdom in ICES divisions VIIa and VIIg. During that period, it shall also be prohibited for Union fishing vessels to retain on board, relocate, tranship or land quantities of sea bass exceeding the quantities set in the first subparagraph caught in those areas. 4. The catch limits set in paragraphs 2 and 3 shall not be transferable from one month to another or between vessels. Member States shall report to the Commission catches of sea bass per type of gear not later than 20 days after the end of each month. For Union fishing vessels using more than one gear in a single calendar month, the lowest catch limit set in paragraph 3 for either gear shall apply. 5. From 1 January to 30 June 2016 in recreational fisheries in ICES divisions IVb, IVc, VIIa and from VIId to VIIh, only catch-and-release fishing for sea bass, including from shore, shall be allowed. During this period, it shall be prohibited to retain on board, relocate, tranship or land sea bass caught in that area. 6. In recreational fisheries, including from shore, not more than one specimen of sea bass may be retained per fisherman per day during the following periods and in the following areas: (a) from 1 July to 31 December 2016 in ICES divisions IVb, IVc, VIIa and from VIId to VIIh; (b) from 1 January to 31 December 2016 in ICES divisions VIIj and VIIk. Article 11 Special provisions on allocations of fishing opportunities 1. The allocation of fishing opportunities among Member States as set out in this Regulation is without prejudice to: (a) exchanges made pursuant to Article 16(8) of Regulation (EU) No 1380/2013; (b) deductions and reallocations made pursuant to Article 37 of Regulation (EC) No 1224/2009; (c) reallocations made pursuant to Article 10(4) of Regulation (EC) No 1006/2008; (d) additional landings allowed under Article 3 of Regulation (EC) No 847/96 and Article 15(9) of Regulation 1380/2013; (e) quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96 and Article 15(9) of Regulation 1380/2013; (f) deductions made pursuant to Articles 105, 106 and 107 of Regulation (EC) No 1224/2009; (g) quota transfers and exchanges pursuant to Article 21 of this Regulation (h) additional allocations pursuant to Article 15 of this Regulation. 2. Stocks which are subject to precautionary or analytical TACs are identified in Annex I to this Regulation for the purposes of the year-to-year management of TACs and quotas provided for in Regulation (EC) No 847/96. 3. Except where otherwise specified in Annex I to this Regulation, Article 3 of Regulation (EC) No 847/96 shall apply to stocks subject to a precautionary TAC and Article 3(2) and (3) and Article 4 of that Regulation shall apply to stocks subject to an analytical TAC. 4. Articles 3 and 4 of Regulation (EC) No 847/96 shall not apply where a Member State uses the year-to-year flexibility provided for in Article 15(9) of Regulation (EU) No 1380/2013. Article 12 Closed fishing seasons 1. It shall be prohibited to fish or retain on board any of the following species in the Porcupine Bank during the period from 1 May to 31 May 2016: cod, megrims, anglerfish, haddock, whiting, hake, Norway lobster, plaice, pollack, saithe, skates and rays, common sole, tusk, blue ling, ling and spurdog. For the purposes of this paragraph, the Porcupine Bank shall comprise the geographical area bounded by rhumb lines sequentially joining the following positions: Point Latitude Longitude 1 52 ° 27 ² N 12 ° 19 ² W 2 52 ° 40 ² N 12 ° 30 ² W 3 52 ° 47 ² N 12 ° 39,600 ² W 4 52 ° 47 ² N 12 ° 56 ² W 5 52 ° 13,5 ² N 13 ° 53,830 ² W 6 51 ° 22 ² N 14 ° 24 ² W 7 51 ° 22 ² N 14 ° 03 ² W 8 52 ° 10 ² N 13 ° 25 ² W 9 52 ° 32 ² N 13 ° 07,500 ² W 10 52 ° 43 ² N 12 ° 55 ² W 11 52 ° 43 ² N 12 ° 43 ² W 12 52 ° 38,800 ² N 12 ° 37 ² W 13 52 ° 27 ² N 12 ° 23 ² W 14 52 ° 27 ² N 12 ° 19 ² W By way of derogation from the first subparagraph, transit through the Porcupine Bank while carrying on board the species referred to in that paragraph, shall be permitted in accordance with Article 50(3), (4) and (5) of Regulation (EC) No 1224/2009. 2. Commercial fishing for sandeel with demersal trawl, seine or similar towed gears with a mesh size of less than 16 mm shall be prohibited in ICES divisions IIa, IIIa and ICES subarea IV from 1 January to 31 March 2016 and from 1 August to 31 December 2016. The prohibition set out in the first subparagraph shall also apply to third-country vessels authorised to fish for sandeel in Union waters of ICES subarea IV. Article 13 Prohibitions 1. It shall be prohibited for Union fishing vessels to fish for, to retain on board, to tranship or to land the following species: (a) starry ray (Amblyraja radiata) in Union waters of ICES divisions IIa, IIIa and VIId and ICES subarea IV; (b) white shark (Carcharodon carcharÃ ­as) in all waters; (c) leafscale gulper shark (Centrophorus squamosus) in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I and XIV; (d) Portuguese dogfish (Centroscymnus coelolepis) in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I and XIV; (e) basking shark (Cetorhinus maximus) in all waters; (f) kitefin shark (Dalatias licha) in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I and XIV; (g) birdbeak dogfish (Deania calcea) in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I and XIV; (h) common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia) in Union waters of ICES division IIa and ICES subareas III, IV, VI, VII, VIII, IX and X; (i) great lanternshark (Etmopterus princeps) in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I and XIV; (j) smooth lanternshark (Etmopterus pusillus) in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I, V, VI, VII, VIII, XII and XIV; (k) tope shark (Galeorhinus galeus) when taken with longlines in Union waters of ICES division IIa and subarea IV and in Union and international waters of ICES subareas I, V, VI, VII, VIII, XII and XIV; (l) porbeagle (Lamna nasus) in all waters; (m) reef manta ray (Manta alfredi) in all waters; (n) giant manta ray (Manta birostris) in all waters; (o) the following species of Mobula rays in all waters: (i) devil fish (Mobula mobular); (ii) lesser Guinean devil ray (Mobula rochebrunei); (iii) spinetail mobula (Mobula japanica); (iv) smoothtail mobula (Mobula thurstoni); (v) longhorned mobula (Mobula eregoodootenkee); (vi) Munk's devil ray (Mobula munkiana); (vii) Chilean devil ray (Mobula tarapacana); (viii) shortfin devil ray (Mobula kuhlii); (ix) lesser devil ray (Mobula hypostoma); (p) the following species of sawfish (Pristidae) in all waters: (i) narrow sawfish (Anoxypristis cuspidate); (ii) dwarf sawfish (Pristis clavata); (iii) smalltooth sawfish (Pristis pectinata); (iv) largetooth sawfish (Pristis pristis); (v) green sawfish (Pristis zijsron); (q) thornback ray (Raja clavata) in Union waters of ICES division IIIa; (r) Norwegian skate (Raja (Dipturus) nidarosiensis) in Union waters of ICES divisions VIa, VIb, VIIa, VIIb, VIIc, VIIe, VIIf, VIIg, VIIh and VIIk; (s) undulate ray (Raja undulata) in Union waters of ICES subareas VI and X; (t) white skate (Raja alba) in Union waters of ICES subareas VI, VII, VIII, IX and X; (u) guitarfishes (Rhinobatidae) in Union waters of ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X and XII; (v) angel shark (Squatina squatina) in Union waters. 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released. Article 14 Data transmission When, pursuant to Articles 33 and 34 of Regulation (EC) No 1224/2009, Member States submit to the Commission data relating to landings of quantities of stocks caught, they shall use the stock codes set out in Annex I to this Regulation. CHAPTER II Additional allocations for vessels participating in trials on fully documented fisheries Article 15 Additional allocations 1. For certain stocks, a Member State may grant an additional allocation to vessels flying its flag and participating in trials on fully documented fisheries. Those stocks are identified in Annex I. 2. The additional allocation referred to in paragraph 1 shall not exceed the overall limit set out in Annex I as a percentage of the quota allocated to that Member State. Article 16 Conditions for additional allocations 1. The additional allocation referred to in Article 15 shall comply with the following conditions: (a) Member States shall ensure detailed and accurate documentation of all fishing trips and adequate capacity and means, such as observers, closed-circuit television (CCTV) and others. In doing so, Member States shall respect the principle of efficiency and proportionality; (b) the additional allocation granted to an individual vessel that participates in trials on fully documented fisheries shall not exceed any of the following limits: (i) 75 % of the discards of the stock, as estimated by the relevant Member State, produced by the type of vessel to which the individual vessel that has been granted the additional allocation belongs; (ii) 30 % of the vessel's individual allocation prior to participating in the trials; (c) all catches by the vessel from the stock subject to the additional allocation, including fish that are under minimum landing size as defined in Annex XII of Council Regulation (EC) No 850/98 (33), shall be counted against the individual allocation of the vessel, as resulting from any additional allocation granted under Article 15 of this Regulation; (d) once the individual allocation for any stock subject to the additional allocation has been fully utilised by a vessel, the vessel in question must cease all fishing activity in the relevant TAC area; (e) in respect of the stocks for which this Article may be used, Member States may allow transfers of the individual allocation or any part thereof from vessels not participating in trials on fully documented fisheries to vessels participating in those trials provided that it can be demonstrated that discards by the non- participating vessels do not increase. 2. Notwithstanding paragraph 1(b)(i), a Member State may exceptionally grant to a vessel flying its flag an additional allocation exceeding 75 % of the estimated discards of the stock produced by the type of vessel to which the individual vessel that has been granted the additional allocation belongs, provided that: (a) the rate of stock discards, as estimated for the relevant type of vessel, is less than 10 %; (b) the inclusion of that type of vessel is important to evaluate the potential of the monitoring means used in accordance with paragraph 1(a); (c) an overall limit of 75 % of the estimated stock discards produced by all vessels participating in the trials is not exceeded. 3. Prior to granting the additional allocation referred to in Article 15, a Member State shall submit the following information to the Commission: (a) the list of vessels flying its flag and participating in trials on fully documented fisheries; (b) the specifications of the remote electronic monitoring equipment installed on board those vessels; (c) the capacity, type and specification of gears used by those vessels; (d) the estimated discards for each type of vessel participating in the trials; (e) the amount of catches of the stock subject to the relevant TAC made in 2015 by the vessels participating in the trials. Article 17 Processing of personal data To the extent that the recordings obtained in accordance with Article 16(1)(a) of this Regulation involve the processing of personal data within the meaning of Directive 95/46/EC, that Directive shall apply to the processing of such data. Article 18 Withdrawal of additional allocations Where a Member State detects that a vessel participating in trials on fully documented fisheries fails to comply with the conditions set out in Article 16, it shall immediately withdraw the additional allocation granted to that vessel and exclude that vessel from participation in those trials for the remainder of the year 2016. Article 19 Scientific review of discard assessments The Commission may request any Member State that avails itself of this Chapter to submit its assessment of the discards produced per type of vessel to a scientific advisory body for review, in order to monitor the implementation of the requirement set out in Article 16(1)(b)(i). In the absence of an assessment confirming such discards, the Member State concerned shall take any appropriate measure to ensure compliance with that requirement and shall inform the Commission thereof. CHAPTER III Fishing authorisations in third-country waters Article 20 Fishing authorisations 1. The maximum number of fishing authorisations for Union fishing vessels fishing in waters of a third country is set out in Annex III. 2. Where one Member State transfers quota to another Member State (swap) in the fishing areas set out in Annex III of this Regulation on the basis of Article 16(8) of Regulation (EU) No 1380/2013, the transfer shall include an appropriate transfer of fishing authorisations and shall be notified to the Commission. However, the total number of fishing authorisations for each fishing area, as set out in Annex III of this Regulation, shall not be exceeded. CHAPTER IV Fishing opportunities in waters of regional fisheries management organisations Article 21 Quota transfers and exchanges 1. Where, under the rules of a regional fisheries management organisation (RFMO), quota transfers or exchanges between the Contracting Parties to the RFMO are permitted, a Member State (the Member State concern) may discuss with a Contracting Party to the RFMO and, as appropriate, establish a possible outline of an intended quota transfer or exchange. 2. Upon notification to the Commission by the Member State concerned, the Commission may endorse the outline of the intended quota transfer or exchange that the Member State has discussed with the relevant Contracting Party to the RFMO. Thereupon, the Commission shall exchange, without undue delay, the consent to be bound by such quota transfer or exchange with the relevant Contracting Party to the RFMO. The Commission shall notify the secretariat of the RFMO of the agreed quota transfer or exchange in accordance with the rules of that organisation. 3. The Commission shall inform the Member States of the agreed quota transfer or exchange. 4. The fishing opportunities received from or transferred to the relevant Contracting Party to the RFMO under the quota transfer or exchange shall be deemed to be quotas allocated to, or deducted from, the allocation of the Member State concerned, as of the moment that the quota transfer or exchange takes effect in accordance with the terms of the agreement reached with the relevant Contracting Party to the RFMO or in accordance with the rules of the relevant RFMO, as appropriate. Such allocation shall not change the existing distribution key for the purpose of allocating fishing opportunities among Member States in accordance with the principle of relative stability of fishing activities. Section 1 ICCAT Convention Area Article 22 Fishing, farming and fattening capacity limitations for bluefin tuna 1. The number of Union bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic shall be limited as set out in point 1 of Annex IV. 2. The number of Union coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean shall be limited as set out in point 2 of Annex IV. 3. The number of Union fishing vessels fishing for bluefin tuna in the Adriatic Sea for farming purposes authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm shall be limited as set out in point 3 of Annex IV. 4. The number and total capacity in gross tonnage of fishing vessels authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean shall be limited as set out in point 4 of Annex IV. 5. The number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery shall be limited as set out in point 5 of Annex IV. 6. The bluefin tuna farming capacity, the fattening capacity and the maximum input of wild caught bluefin tuna allocated to the farms in the eastern Atlantic and Mediterranean shall be limited as set out in point 6 of Annex IV. Article 23 Recreational fisheries Where appropriate, Member States shall allocate a specific quota for recreational fisheries from their quotas allocated in Annex ID. Article 24 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of bigeye thresher sharks (Alopias superciliosus) in any fishery shall be prohibited. 2. It shall be prohibited to undertake a directed fishery for species of thresher sharks of the Alopias genus. 3. Retaining on board, transhipping or landing any part or whole carcass of hammerhead sharks of the Sphyrnidae family (except for the Sphyrna tiburo) in association with fisheries in the ICCAT Convention Area shall be prohibited. 4. Retaining on board, transhipping or landing any part or whole carcass of oceanic whitetip sharks (Carcharhinus longimanus) taken in any fishery shall be prohibited. 5. Retaining on board silky sharks (Carcharhinus falciformis) taken in any fishery shall be prohibited. Section 2 CCAMLR Convention Area Article 25 Prohibitions and catch limitations 1. Direct fishing of the species set out in Part A of Annex V, shall be prohibited in the zones and during the periods set out therein. 2. For exploratory fisheries, the TACs and by-catch limits set out in Part B of Annex V, shall apply in the subareas set out therein. Article 26 Exploratory fisheries 1. Only those Member States that are members of the CCAMLR may participate in longline exploratory fisheries for Dissostichus spp. in FAO subareas 88.1 and 88.2 as well as in divisions 58.4.1, 58.4.2 and 58.4.3a outside areas of national jurisdiction in 2016. If such a Member State intends to participate in such fisheries, it shall notify the CCAMLR Secretariat in accordance with Articles 7 and 7a of Regulation (EC) No 601/2004 and in any case no later than 1 June 2016. 2. With regard to FAO subareas 88.1 and 88.2 as well as divisions 58.4.1, 58.4.2 and 58.4.3a TACs and by-catch limits per subarea and division, and their distribution among Small Scale Research Units (SSRUs) within each of them, shall be as set out in Part B of Annex V. Fishing in any SSRU shall cease when the reported catch reaches the specified TAC, and the SSRU shall be closed to fishing for the remainder of the season. 3. Fishing shall take place over as large a geographical and bathymetric range as possible to obtain the information necessary to determine fishery potential and to avoid over-concentration of catch and fishing effort. However, fishing in FAO subareas 88.1 and 88.2 as well as in divisions 58.4.1, 58.4.2 and 58.4.3a shall be prohibited in depths less than 550 m. Article 27 Krill fishery during the 2016/2017 fishing season 1. If a Member State intends to fish for krill (Euphausia superba) in the CCAMLR Convention Area during the 2016/2017 fishing season, it shall notify the Commission, no later than 1 May 2016, using the format laid down in Part C of Annex V to this Regulation of its intention to fish for krill. On the basis of the information provided by Member States, the Commission shall submit the notifications to the CCAMLR Secretariat no later than 30 May 2016. 2. The notification referred to in paragraph 1 of this Article shall include the information provided for in Article 3 of Regulation (EC) No 601/2004 for each vessel to be authorised by the Member State to participate in the krill fishery. 3. A Member State intending to fish for krill in the CCAMLR Convention Area shall notify its intention to do so only in respect of authorised vessels either flying its flag at the time of the notification or flying the flag of another CCAMLR member that are expected, at the time the fishery takes place, to be flying the flag of that Member State. 4. Member States shall be entitled to authorise participation in a krill fishery by vessels other than those notified to CCAMLR Secretariat in accordance with paragraphs 1, 2 and 3 of this Article, if an authorised vessel is prevented from participation due to legitimate operational reasons or force majeure. In such circumstances the Member States concerned shall immediately inform the CCAMLR Secretariat and the Commission, providing: (a) full details of the intended replacement vessel(s), including information provided for in Article 3 of Council Regulation (EC) No 601/2004; (b) a comprehensive account of the reasons justifying the replacement and any relevant supporting evidence or references. 5. Member States shall not authorise a vessel on any CCAMLR illegal, unreported and unregulated (IUU) Vessel List to participate in krill fisheries. Section 3 IOTC Convention Area Article 28 Limitation of fishing capacity of vessels fishing in the IOTC Convention Area 1. The maximum number of Union fishing vessels fishing for tropical tunas in the IOTC Convention Area and the corresponding capacity in gross tonnage shall be as set out in point 1 of Annex VI. 2. The maximum number of Union fishing vessels fishing for swordfish (Xiphias gladius) and albacore (Thunnus alalunga) in the IOTC Convention Area and the corresponding capacity in gross tonnage shall be as set out in point 2 of Annex VI. 3. Member States may re-allocate vessels assigned to one of the two fisheries referred to in paragraphs 1 and 2 to the other fishery, provided that they can demonstrate to the Commission that this change does not lead to an increase of fishing effort on the fish stocks involved. 4. Member States shall ensure that, where there is a proposed transfer of capacity to their fleet, vessels to be transferred are on the IOTC Record of Vessels or on the record of vessels of other tuna regional fisheries organisations. Furthermore, no vessels featuring on the list of vessels engaged in IUU fishing activities (IUU vessels) of any RFMO may be transferred. 5. Member States may only increase their fishing capacity beyond the ceilings referred to in paragraphs 1 and 2 within the limits set out in the development plans submitted to the IOTC. Article 29 Drifting fish aggregating devices (FADs) A purse seine vessel shall not deploy more than 550 active drifting fish aggregating devices (FADs) at any one time. Article 30 Sharks 1. Retaining on board, transhipping or landing any part or whole carcass of thresher sharks of all the species of the Alopiidae family in any fishery shall be prohibited. 2. Retaining on board, transshipping or landing any part or whole carcass of oceanic whitetip sharks (Carcharhinus longimanus) in any fishery shall be prohibited, except for vessels under 24 metres overall length engaged solely in fishing operations within the Exclusive Economic Zone (EEZ) of the Member State whose flag they fly, and provided that their catch is destined solely for local consumption. 3. When accidentally caught, species referred to in paragraph 1 and 2 shall not be harmed. Specimens shall be promptly released. Section 4 SPRFMO Convention Area Article 31 Pelagic fisheries 1. Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008 or 2009 shall limit the total level of gross tonnage of vessels flying their flag and fishing for pelagic stocks in 2016 to the total Union level of 78 600 gross tonnage in that area. 2. Only Member States having actively exercised pelagic fisheries activities in the SPRFMO Convention Area in 2007, 2008 or 2009 may fish for pelagic stocks in that area in accordance with the TACs set out in Annex IJ. 3. The fishing opportunities set out in Annex IJ may only be used under the condition that Member States send to the Commission the list of vessels actively fishing or engaged in transhipment in the SPRFMO Convention Area, records from vessel monitoring systems (VMS), monthly catch reports and, where available, port calls at the latest by the fifth day of the following month, in order to communicate this information to the SPRFMO Secretariat. Article 32 Bottom fisheries 1. Member States shall limit their bottom fishing catch or effort in 2016 in the SPRFMO Convention Area to those parts of the Convention Area where bottom fishing has occurred from 1 January 2002 to 31 December 2006 and to a level that does not exceed the annual average levels of catches or effort parameters in that period. They may fish beyond the track record only if SPRFMO endorses their plan to fish beyond the track record. 2. Member States without a track record in bottom fishing catch or effort in the SPRFMO Convention Area over the period from 1 January 2002 to 31 December 2006 shall not fish, unless SPRFMO endorses their plan to fish without the track record. Section 5 IATTC Convention Area Article 33 Purse-seine fisheries 1. The fishing by purse-seine vessels for yellowfin tuna (Thunnus albacares), bigeye tuna (Thunnus obesus) and skipjack tuna (Katsuwonus pelamis) shall be prohibited: (a) from 29 July to 28 September 2016 or from 18 November 2016 to 18 January 2017 in the area defined by the following limits:  the Pacific coastlines of the Americas,  longitude 150 ° W,  latitude 40 ° N,  latitude 40 ° S; (b) from 29 September to 29 October 2016 in the area defined by the following limits:  longitude 96 ° W,  longitude 110 ° W,  latitude 4 ° N,  latitude 3 ° S. 2. The Member States concerned shall notify the Commission of the selected period of closure referred to in paragraph 1 before 1 April 2016. All the purse-seine vessels of the Member States concerned shall stop purse-seine fishing in the areas defined in paragraph 1 during the selected period. 3. Purse-seine vessels fishing for tuna in the IATTC Convention Area shall retain on board and then land or tranship all yellowfin, bigeye and skipjack tuna caught. 4. Paragraph 3 shall not apply in the following cases: (a) where the fish is considered unfit for human consumption for reasons other than size; or (b) during the final set of a trip when there may be insufficient well space remaining to accommodate all the tuna caught in that set. Article 34 Prohibition of fishing for oceanic whitetip sharks 1. It shall be prohibited to fish for oceanic whitetip sharks (Carcharhinus longimanus) in the IATTC Convention Area, and to retain on board, to tranship, to store, to offer to sell, to sell or to land any part or whole carcass of oceanic whitetip sharks in that area. 2. When accidentally caught, the species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released by vessel operators. 3. Vessel operators shall: (a) record the number of releases with indication of status (dead or alive); (b) report the information specified in point (a) to the Member State of which they are nationals. Member States shall transmit the information collected during the previous year to the Commission by 31 January of the year in which this Regulation enters into force. Article 35 Prohibition of fishing for Mobulid rays It shall be prohibited for Union fishing vessels in the IATTC Convention Area to fish for, to retain on board, to tranship, to land, to store, to offer to sell or to sell any part or whole carcass of Mobulid rays (which include Manta rays and Mobula rays). As soon as Union fishing vessels notice that Mobulid rays have been caught, Union fishing vessels shall promptly release them alive and unharmed wherever possible. Section 6 SEAFO Convention Area Article 36 Prohibition of fishing for deep water sharks Directed fishing for the following deep water sharks in the SEAFO Convention Area shall be prohibited:  ghost catshark (Apristurus manis),  blurred smooth lanternshark (Etmopterus bigelowi),  shorttail lanternshark (Etmopterus brachyurus),  great lanternshark (Etmopterus princeps),  smooth lanternshark (Etmopterus pusillus),  skates (Rajidae),  velvet dogfish (Scymnodon squamulosus),  deep-sea sharks of the Selachimorpha super-order.  spiny dogfish (Squalus acanthias), Section 7 WCPFC Convention Area Article 37 Conditions for bigeye tuna, yellowfin tuna, skipjack tuna and south Pacific albacore fisheries 1. Member States shall ensure that the number of fishing days allocated to purse-seine vessels fishing for bigeye tuna (Thunnus obesus), yellowfin tuna (Thunnus albacares) and skipjack tuna (Katsuwonus pelamis) in the part of the WCPFC Convention Area in the high seas and located between 20 ° N and 20 ° S does not exceed 403 days. 2. Union fishing vessels shall not target south Pacific albacore (Thunnus alalunga) in the WCPFC Convention Area south of 20 ° S. 3. Member States shall ensure that catches of bigeye tuna (Thunnus obesus) by longliners do not exceed 2 000 tonnes in 2016. Article 38 Closed area for FAD fishing 1. In the part of the WCPFC Convention Area located between 20 ° N and 20 ° S, fishing activities of purse-seine vessels making use of fish aggregating devices (FADs) shall be prohibited between 00:00 hours of 1 July 2016 and 24:00 hours of 31 October 2016. During that period, a purse-seine vessel may only engage in fishing operations within that part of the WCPFC Convention Area if it carries onboard an observer to monitor that at no time does the vessel: (a) deploy or service a FAD or associated electronic device; (b) fish on schools in association with FADs. 2. All purse-seine vessels fishing in the part of the WCPFC Convention Area referred to in paragraph 1 shall retain onboard and land or tranship all bigeye, yellowfin and skipjack tuna caught. 3. Paragraph 2 shall not apply in the following cases: (a) in the final set of a trip, if the vessel has insufficient well space left to accommodate all fish; (b) where the fish is unfit for human consumption for reasons other than size; or (c) when a serious malfunction of freezer equipment occurs. Article 39 Limitations to the number of Union fishing vessels authorised to fish swordfish The maximum number of Union fishing vessels authorised to fish for swordfish (Xiphias gladius) in areas south of 20 ° S of the WCPFC Convention Area shall be as set out in Annex VII. Article 40 Silky sharks and oceanic whitetip sharks 1. Retaining on board, transhipping, storing or landing any part or whole carcass of the following species in the WCPFC Convention Area shall be prohibited: (a) silky sharks (Carcharhinus falciformis), (b) oceanic whitetip sharks (Carcharhinus longimanus) 2. When accidentally caught, species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released. Article 41 Overlap area between IATTC and WCPFC 1. Vessels listed exclusively in the WCPFC register shall apply the measures set out in Articles in this Section when fishing in the overlap area between IATTC and WCPFC as defined in Article 4(r). 2. Vessels listed in both the WCPFC register and the IATTC register and vessels listed exclusively in the IATTC register shall apply the measures set out in Article 33(1)(a) and (2) to (4) and Article 34 when fishing in the overlap area between IATTC and WCPFC as defined in Article 4(r). Section 8 Bering Sea Article 42 Prohibition on fishing in the high seas of the Bering Sea Fishing for pollock (Theragra chalcogramma) in the high seas of the Bering Sea shall be prohibited. TITLE III FISHING OPPORTUNITIES FOR THIRD-COUNTRY VESSELS IN UNION WATERS Article 43 TACs Fishing vessels flying the flag of Norway and fishing vessels registered in the Faroe Islands shall be authorised to make catches in Union waters within the TACs set out in Annex I to this Regulation and shall be subject to the conditions provided for in this Regulation and Chapter III of Regulation (EC) No 1006/2008. Article 44 Fishing authorisations The maximum number of fishing authorisations for third-country vessels fishing in Union waters shall be as set out in Annex VIII. Article 45 Conditions for landing catches and by-catches The conditions specified in Article 7 shall apply to catches and by-catches of third-country vessels fishing under the authorisations specified in Article 44. Article 46 Prohibitions 1. It shall be prohibited for third-country vessels to fish for, to retain on board, to tranship or to land the following species whenever they are found in Union waters: (a) starry ray (Amblyraja radiata) in Union waters of ICES divisions IIa, IIIa and VIId and ICES subarea IV; (b) the following species of sawfish in Union waters:  narrow sawfish (Anoxypristis cuspidate);  dwarf sawfish (Pristis clavata);  smalltooth sawfish (Pristis pectinata);  largetooth sawfish (Pristis pristis);  green sawfish (Pristis zijsron); (c) basking shark (Cetorhinus maximus) and white shark (Carcharodon carcharias) in Union waters; (d) common skate (Dipturus batis) complex (Dipturus cf. flossada and Dipturus cf. intermedia) in Union waters of ICES division IIa and ICES subareas III, IV, VI, VII, VIII, IX and X; (e) tope shark (Galeorhinus galeus) when taken with longlines in Union waters of ICES division IIa and ICES subareas I, IV, V, VI, VII, VIII, XII and XIV; (f) smooth lanternshark (Etmopterus pusillus) in Union waters of ICES division IIa and ICES subareas I, IV, V, VI, VII, VIII, XII and XIV; (g) kitefin shark (Dalatias licha), birdbeak dogfish (Deania calcea), leafscale gulper shark (Centrophorus squamosus), great lanternshark (Etmopterus princeps) and Portuguese dogfish (Centroscymnus coelolepis) in Union waters of ICES division IIa and ICES subareas I, IV and XIV; (h) porbeagle (Lamna nasus) in Union waters; (i) reef manta ray (Manta alfredi) in Union waters; (j) giant manta ray (Manta birostris) in Union waters; (k) the following species of Mobula rays in Union waters: (i) devil fish (Mobula mobular); (ii) lesser Guinean devil ray (Mobula rochebrunei); (iii) spinetail mobula (Mobula japanica); (iv) smoothtail mobula (Mobula thurstoni); (v) longhorned mobula (Mobula eregoodootenkee); (vi) Munk's devil ray (Mobula munkiana); (vii) Chilean devil ray (Mobula tarapacana); (viii) shortfin devil ray (Mobula kuhlii); (ix) lesser devil ray (Mobula hypostoma); (l) thornback ray (Raja clavata) in Union waters of ICES division IIIa; (m) Norwegian skate (Raja (Dipturus) nidarosiensis) in Union waters of ICES divisions VIa, VIb, VIIa, VIIb, VIIc, VIIe, VIIf, VIIg, VIIh and VIIk; (n) undulate ray (Raja undulata) in Union waters of ICES subareas VI, IX and X and white skate (Raja alba) in Union waters of ICES subareas VI, VII, VIII, IX and X; (o) guitarfishes (Rhinobatidae) in Union waters of ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X and XII; (p) angel shark (Squatina squatina) in Union waters. 2. When accidentally caught, the species referred to in paragraph 1 shall not be harmed. Specimens shall be promptly released. TITLE IV FISHING OPPORTUNITIES FOR 2015 Article 47 Amendment to Regulation (EU) 2015/104 The TAC table for skates and rays in Union waters of VIId in Annex IA to Regulation (EU) 2015/104 is replaced by the following table: Species: Skates and rays Rajiformes Zone: Union waters of VIId (SRX/07D.) Belgium 79 (34) (35) (36) France 663 (34) (35) (36) The Netherlands 4 (34) (35) (36) United Kingdom 132 (34) (35) (36) Union 878 (34) (35) (36) TAC 878 (36) Precautionary TAC TITLE V FINAL PROVISIONS Article 48 Committee procedure 1. The Commission shall be assisted by the Committee for Fisheries and Aquaculture established by Regulation (EU) No 1380/2013. That committee shall be a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 5 of Regulation (EU) No 182/2011 shall apply. Article 49 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2016. However, Article 8 shall apply from 1 February 2016. The provisions on fishing opportunities set out in Articles 25, 26 and 27 and Annexes IE and V for the CCAMLR Convention Area shall apply from the dates specified therein. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 January 2016. For the Council The President A.G. KOENDERS (1) Regulation (EU) No 1380/2013 of the European Parliament and of the Council of 11 December 2013 on the Common Fisheries Policy, amending Council Regulations (EC) No 1954/2003 and (EC) No 1224/2009 and repealing Council Regulations (EC) No 2371/2002 and (EC) No 639/2004 and Council Decision 2004/585/EC (OJ L 354, 28.12.2013, p. 22). (2) Council Regulation (EC) No 509/2007 of 7 May 2007 establishing a multi-annual plan for the sustainable exploitation of the stock of sole in the Western Channel (OJ L 122, 11.5.2007, p. 7). (3) Council Regulation (EC) No 676/2007 of 11 June 2007 establishing a multiannual plan for fisheries exploiting stocks of plaice and sole in the North Sea (OJ L 157, 19.6.2007, p. 1). (4) Council Regulation (EC) No 1342/2008 of 18 December 2008 establishing a long-term plan for cod stocks and the fisheries exploiting those stocks and repealing Regulation (EC) No 423/2004 (OJ L 348, 24.12.2008, p. 20). (5) Council Regulation (EC) No 302/2009 of 6 April 2009 concerning a multiannual recovery plan for bluefin tuna in the eastern Atlantic and Mediterranean, amending Regulation (EC) No 43/2009 and repealing Regulation (EC) No 1559/2007 (OJ L 96, 15.4.2009, p. 1). (6) Council Regulation (EC) No 2166/2005 of 20 December 2005 establishing measures for the recovery of the Southern hake and Norway lobster stocks in the Cantabrian Sea and Western Iberian peninsula and amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 345, 28.12.2005, p. 5). (7) Council Regulation (EC) No 1300/2008 of 18 December 2008 establishing a multi-annual plan for the stock of herring distributed to the west of Scotland and the fisheries exploiting that stock (OJ L 344, 20.12.2008, p. 6). (8) Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (OJ L 115, 9.5.1996, p. 3). (9) Council Regulation (EC) No 754/2009 of 27 July 2009 excluding certain groups of vessels from the fishing effort regime laid down in Chapter III of Regulation (EC) No 1342/2008 (OJ L 214, 19.8.2009, p. 16). (10) Council Regulation (EC) No 1224/2009 of 20 November 2009 establishing a Community control system for ensuring compliance with the rules of the common fisheries policy, amending Regulations (EC) No 847/96, (EC) No 2371/2002, (EC) No 811/2004, (EC) No 768/2005, (EC) No 2115/2005, (EC) No 2166/2005, (EC) No 388/2006, (EC) No 509/2007, (EC) No 676/2007, (EC) No 1098/2007, (EC) No 1300/2008, (EC) No 1342/2008 and repealing Regulations (EEC) No 2847/93, (EC) No 1627/94 and (EC) No 1966/2006 (OJ L 343, 22.12.2009, p. 1). (11) Directive 95/46/EC of the European Parliament and of the Council of 24 October 1995 on the protection of individuals with regard to the processing of personal data and on the free movement of such data (OJ L 281, 23.11.1995, p. 31). (12) Agreement on fisheries between the European Economic Community and the Kingdom of Norway (OJ L 226, 29.8.1980, p. 48). (13) Agreement on fisheries between the European Economic Community, of the one part, and the Government of Denmark and the Home Government of the Faeroe Islands, of the other part (OJ L 226, 29.8.1980, p. 12). (14) Fisheries Partnership Agreement between the European Community on the one hand, and the Government of Denmark and the Home Rule Government of Greenland, on the other hand (OJ L 172, 30.6.2007, p. 4) and Protocol setting out the fishing opportunities and financial contribution provided for in that Agreement (OJ L 293, 23.10.2012, p. 5). (15) OJ L 6, 10.1.2012, p. 9. (16) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (17) Council Regulation (EU) 2015/104 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters, amending Regulation (EU) No 43/2014 and repealing Regulation (EU) No 779/2014 (OJ L 22, 28.1.2015, p. 1). (18) Commission Regulation (EC) No 517/2008 of 10 June 2008 laying down detailed rules for the implementation of Council Regulation (EC) No 850/98 as regards the determination of the mesh size and assessing the thickness of twine of fishing nets (OJ L 151, 11.6.2008, p. 5). (19) Regulation (EC) No 218/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in the north-east Atlantic (OJ L 87, 31.3.2009, p. 70). (20) Regulation (EC) No 216/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of nominal catch statistics by Member States fishing in certain areas other than those of the North Atlantic (OJ L 87, 31.3.2009, p. 1). (21) Regulation (EC) No 217/2009 of the European Parliament and of the Council of 11 March 2009 on the submission of catch and activity statistics by Member States fishing in the north-west Atlantic (OJ L 87, 31.3.2009, p. 42). (22) Concluded by Council Decision 2002/738/EC (OJ L 234, 31.8.2002, p. 39). (23) The Union acceded by Council Decision 86/238/EEC (OJ L 162, 18.6.1986, p. 33). (24) Council Regulation (EC) No 601/2004 of 22 March 2004 laying down certain control measures applicable to fishing activities in the area covered by the Convention on the conservation of Antarctic marine living resources and repealing Regulations (EEC) No 3943/90, (EC) No 66/98 and (EC) No 1721/1999 (OJ L 97, 1.4.2004, p. 16). (25) Concluded by Council Decision 2006/539/EC (OJ L 224, 16.8.2006, p. 22). (26) The Union acceded by Council Decision 95/399/EC (OJ L 236, 5.10.1995, p. 24). (27) Concluded by Council Decision 2008/780/EC (OJ L 268, 9.10.2008, p. 27). (28) The Union acceded by Council Decision 2005/75/EC (OJ L 32, 4.2.2005, p. 1). (29) Council Regulation (EC) No 1006/2008 of 29 September 2008 concerning authorisations for fishing activities of Community fishing vessels outside Community waters and the access of third-country vessels to Community waters, amending Regulations (EEC) No 2847/93 and (EC) No 1627/94 and repealing Regulation (EC) No 3317/94 (OJ L 286, 29.10.2008, p. 33). (30) Council Regulation (EC) No 2347/2002 of 16 December 2002 establishing specific access requirements and associated conditions applicable to fishing for deep-sea stocks (OJ L 351, 28.12.2002, p. 6). (31) All types of demersal trawls including Danish/Scottish seines, including OTB, OTT, PTB, TBB, SSC, SDN, SPR, SV, SB, SX, TBN, TBS, TB. (32) All long lines or pole and line or rod and line fisheries, including LHP, LHM, LLD, LL, LTL, LX and LLS, all fixed gillnets and traps, including GTR, GNS, FYK, FPN and FIX. (33) Council Regulation (EC) No 850/98 of 30 March 1998 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (OJ L 125, 27.4.1998, p. 1). (34) Catches of cuckoo ray (Leucoraja naevus) (RJN/07D.), thornback ray (Raja clavata) (RJC/07D.), blonde ray (Raja brachyura) (RJH/07D.), spotted ray (Raja montagui) (RJM/07D.), small-eyed ray (Raja microocellata) (RJE/07D.) and undulate ray (Raja undulata) (RJU/07D.) shall be reported separately. (35) Special condition: of which up to 5 % may be fished in Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/*67AKD). Catches of Cuckoo ray (Leucoraja naevus) (RJN/*67AKD), thornback ray (Raja clavata) (RJC/*67AKD), blonde ray (Raja brachyura) (RJH/*67AKD), spotted ray (Raja montagui) (RJM/*67AKD) and small-eyed ray (Raja microocellata) (RJE/*67AKD) shall be reported separately. This special condition shall not apply to undulate ray (Raja undulata). (36) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. In cases where it is not subject to the landing obligation, by-catch of undulate ray in the area covered by this TAC may only be landed whole or gutted, and provided that it does not comprise more than 20 kilograms live weight per fishing trip. The catches shall remain under the quotas shown in the table below. The former provisions are without prejudice to the prohibitions set out in Articles 12 and 44 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the following code: (RJU/07D.). Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIId (RJU/07D.) Belgium 1 France 8 The Netherlands 0 United Kingdom 2 Union 11 TAC 11 Precautionary TAC of which up to 5 % may be fished in Union waters of VIIe and reported under the following code: (RJU/*67AKD). This special condition is without prejudice to the prohibitions set out in Articles 12 and 44 of this Regulation for the areas specified therein. LIST OF ANNEXES ANNEX I: TACs applicable to Union fishing vessels in areas where TACs exist by species and by area ANNEX IA: Skagerrak, Kattegat, ICES subareas I, II, III, IV, V, VI, VII, VIII, IX, X, XII and XIV, Union waters of CECAF, French Guiana waters ANNEX IB: North East Atlantic and Greenland, ICES subareas I, II, V, XII and XIV and Greenland waters of NAFO 1 ANNEX IC: North West Atlantic  NAFO Convention Area ANNEX ID: Highly migratory fish  all areas ANNEX IE: Antarctic  CCAMLR Convention Area ANNEX IF: South-East Atlantic Ocean  SEAFO Convention Area ANNEX IG: Southern bluefin tuna  all areas ANNEX IH: WCPFC Convention Area ANNEX IJ: SPRFMO Convention Area ANNEX IIA: Fishing effort for vessels in the context of the management of certain cod, plaice and sole stocks in ICES divisions IIIa, VIa, VIIa, VIId, ICES subarea IV and Union waters of ICES divisions IIa and Vb ANNEX IIB: Fishing effort for vessels in the context of the recovery of certain Southern hake and Norway lobster stocks in ICES divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz ANNEX IIC: Fishing effort for vessels in the context of the management of Western Channel sole stocks in ICES division VIIe ANNEX IID: Management areas for sandeel in ICES divisions IIa, IIIa and ICES subarea IV ANNEX III: Maximum number of fishing authorisations for Union fishing vessels in third-country waters ANNEX IV: ICCAT Convention Area ANNEX V: CCAMLR Convention Area ANNEX VI: IOTC Convention Area ANNEX VII: WCPFC Convention Area ANNEX VIII: Quantitative limitations of fishing authorisations for third-country vessels fishing in Union waters ANNEX I TACs APPLICABLE TO UNION FISHING VESSELS IN AREAS WHERE TACs EXIST BY SPECIES AND BY AREA The tables in Annexes IA, IB, IC, ID, IE, IF, IG, IJ set out the TACs and quotas (in tonnes live weight, except where otherwise specified) by stock, and conditions functionally linked thereto, where appropriate. All fishing opportunities set out in this Annex shall be subject to the rules set out in Regulation (EC) No 1224/2009, and in particular Articles 33 and 34 of that Regulation. The references to fishing zones are references to ICES zones, unless otherwise specified. Within each area, fish stocks are referred to following the alphabetical order of the Latin names of the species. Only Latin names identify species for regulatory purposes; vernacular names are provided for ease of reference. For the purposes of this Regulation, the following comparative table of Latin names and common names is provided: Scientific name Alpha-3 code Common name Amblyraja radiata RJR Starry ray Ammodytes spp. SAN Sandeels Argentina silus ARU Greater silver smelt Beryx spp. ALF Alfonsinos Brosme brosme USK Tusk Caproidae BOR Boarfish Centrophorus squamosus GUQ Leafscale gulper shark Centroscymnus coelolepis CYO Portuguese dogfish Chaceon spp. GER Deep sea red crab Chaenocephalus aceratus SSI Blackfin icefish Champsocephalus gunnari ANI Mackerel icefish Channichthys rhinoceratus LIC Unicorn icefish Chionoecetes spp. PCR Snow crab Clupea harengus HER Herring Coryphaenoides rupestris RNG Roundnose grenadier Dalatias licha SCK Kitefin shark Deania calcea DCA Birdbeak dogfish Dicentrarchus labrax BSS Sea bass Dipturus batis (Dipturus cf. flossada and Dipturus cf. intermedia) RJB Common skate complex Dissostichus eleginoides TOP Patagonian toothfish Dissostichus mawsoni TOA Antarctic toothfish Dissostichus spp. TOT Toothfish Engraulis encrasicolus ANE Anchovy Etmopterus princeps ETR Great lanternshark Etmopterus pusillus ETP Smooth lanternshark Euphausia superba KRI Krill Gadus morhua COD Cod Galeorhinus galeus GAG Tope shark Glyptocephalus cynoglossus WIT Witch flounder Gobionotothen gibberifrons NOG Humped rockcod Hippoglossoides platessoides PLA American plaice Hippoglossus hippoglossus HAL Atlantic halibut Hoplostethus atlanticus ORY Orange roughy Illex illecebrosus SQI Shortfin squid Lamna nasus POR Porbeagle Lepidonotothen squamifrons NOS Grey rockcod Lepidorhombus spp. LEZ Megrims Leucoraja naevus RJN Cuckoo ray Limanda ferruginea YEL Yellowtail flounder Limanda limanda DAB Common dab Lophiidae ANF Anglerfish Macrourus spp. GRV Grenadiers Makaira nigricans BUM Blue marlin Mallotus villosus CAP Capelin Manta birostris RMB Giant manta ray Martialia hyadesi SQS Squid Melanogrammus aeglefinus HAD Haddock Merlangius merlangus WHG Whiting Merluccius merluccius HKE Hake Micromesistius poutassou WHB Blue whiting Microstomus kitt LEM Lemon sole Molva dypterygia BLI Blue ling Molva molva LIN Ling Nephrops norvegicus NEP Norway lobster Notothenia rossii NOR Marbled rockcod Pandalus borealis PRA Northern prawn Paralomis spp. PAI Crabs Penaeus spp. PEN Penaeus shrimps Platichthys flesus FLE European flounder Pleuronectes platessa PLE Plaice Pleuronectiformes FLX Flatfish Pollachius pollachius POL Pollack Pollachius virens POK Saithe Psetta maxima TUR Turbot Pseudochaenichthys georgianus SGI South Georgia icefish Pseudopentaceros spp. EDW Pelagic armourhead Raja alba RJA White skate Raja brachyura RJH Blonde ray Raja circularis RJI Sandy ray Raja clavata RJC Thornback ray Raja fullonica RJF Shagreen ray Raja (Dipturus) nidarosiensis JAD Norwegian skate Raja microocellata RJE Small-eyed ray Raja montagui RJM Spotted ray Raja undulata RJU Undulate ray Rajiformes SRX Skates and rays Reinhardtius hippoglossoides GHL Greenland halibut Scomber scombrus MAC Mackerel Scophthalmus rhombus BLL Brill Sebastes spp. RED Redfish Solea solea SOL Common sole Solea spp. SOO Sole Sprattus sprattus SPR Sprat Squalus acanthias DGS Spurdog/dogfish Tetrapturus albidus WHM White marlin Thunnus maccoyii SBF Southern bluefin tuna Thunnus obesus BET Bigeye tuna Thunnus thynnus BFT Bluefin tuna Trachurus murphyi CJM Jack mackerel Trachurus spp. JAX Horse mackerel Trisopterus esmarkii NOP Norway pout Urophycis tenuis HKW White hake Xiphias gladius SWO Swordfish The following comparative table of common names and Latin names is provided exclusively for explanatory purposes: Alfonsinos ALF Beryx spp. American plaice PLA Hippoglossoides platessoides Anchovy ANE Engraulis encrasicolus Anglerfish ANF Lophiidae Antarctic toothfish TOA Dissostichus mawsoni Atlantic halibut HAL Hippoglossus hippoglossus Bigeye tuna BET Thunnus obesus Birdbeak dogfish DCA Deania calcea Blackfin icefish SSI Chaenocephalus aceratus Blonde ray RJH Raja brachyura Blue ling BLI Molva dypterygia Blue marlin BUM Makaira nigricans Blue whiting WHB Micromesistius poutassou Bluefin tuna BFT Thunnus thynnus Boarfish BOR Caproidae Brill BLL Scophthalmus rhombus Capelin CAP Mallotus villosus Cod COD Gadus morhua Common dab DAB Limanda limanda Common skate complex RJB Dipturus batis (Dipturus cf. flossada and Dipturus cf. intermedia) Common sole SOL Solea solea Crabs PAI Paralomis spp. Cuckoo ray RJN Leucoraja naevus Deep sea red crab GER Chaceon spp. European flounder FLE Platichthys flesus Flatfish FLX Pleuronectiformes Giant manta ray RMB Manta birostris Great lanternshark ETR Etmopterus princeps Greater silver smelt ARU Argentina silus Greenland halibut GHL Reinhardtius hippoglossoides Grenadiers GRV Macrourus spp. Grey rockcod NOS Lepidonotothen squamifrons Haddock HAD Melanogrammus aeglefinus Hake HKE Merluccius merluccius Herring HER Clupea harengus Horse mackerel JAX Trachurus spp. Humped rockcod NOG Gobionotothen gibberifrons Jack mackerel CJM Trachurus murphyi Kitefin shark SCK Dalatias licha Krill KRI Euphausia superba Leafscale gulper shark GUQ Centrophorus squamosus Lemon sole LEM Microstomus kitt Ling LIN Molva molva Mackerel MAC Scomber scombrus Mackerel icefish ANI Champsocephalus gunnari Marbled rockcod NOR Notothenia rossii Megrims LEZ Lepidorhombus spp. Northern prawn PRA Pandalus borealis Norway lobster NEP Nephrops norvegicus Norway pout NOP Trisopterus esmarkii Norwegian skate JAD Raja (Dipturus) nidarosiensis Orange roughy ORY Hoplostethus atlanticus Patagonian toothfish TOP Dissostichus eleginoides Pelagic armourhead EDW Pseudopentaceros spp. Penaeus shrimps PEN Penaeus spp. Plaice PLE Pleuronectes platessa Pollack POL Pollachius pollachius Porbeagle POR Lamna nasus Portuguese dogfish CYO Centroscymnus coelolepis Redfish RED Sebastes spp. Roundnose grenadier RNG Coryphaenoides rupestris Saithe POK Pollachius virens Sandeels SAN Ammodytes spp. Sandy ray RJI Raja circularis Sea bass BSS Dicentrarchus labrax Shagreen ray RJF Raja fullonica Shortfin squid SQI Illex illecebrosus Skates and rays SRX Rajiformes Small-eyed ray RJE Raja microocellata Smooth lanternshark ETP Etmopterus pusillus Snow crab PCR Chionoecetes spp. Sole SOO Solea spp. South Georgia icefish SGI Pseudochaenichthys georgianus Southern bluefin tuna SBF Thunnus maccoyii Spotted ray RJM Raja montagui Sprat SPR Sprattus sprattus Spurdog/dogfish DGS Squalus acanthias Squid SQS Martialia hyadesi Starry ray RJR Amblyraja radiata Swordfish SWO Xiphias gladius Thornback ray RJC Raja clavata Toothfish TOT Dissostichus spp. Tope shark GAG Galeorhinus galeus Turbot TUR Psetta maxima Tusk USK Brosme brosme Undulate ray RJU Raja undulata Unicorn icefish LIC Channichthys rhinoceratus White hake HKW Urophycis tenuis White marlin WHM Tetrapturus albidus White skate RJA Raja alba Whiting WHG Merlangius merlangus Witch flounder WIT Glyptocephalus cynoglossus Yellowtail flounder YEL Limanda ferruginea ANNEX IA SKAGERRAK, KATTEGAT, ICES SUBAREAS I, II, III, IV, V, VI, VII, VIII, IX, X, XII AND XIV, UNION WATERS OF CECAF, FRENCH GUIANA WATERS Species: Sandeel Ammodytes spp. Zone: Norwegian waters of IV (SAN/04-N.) Denmark 0 United Kingdom 0 Union 0 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Sandeel Ammodytes spp. Zone: Union waters of IIa, IIIa and IV (1) Denmark 0 (2) United Kingdom 0 (2) Germany 0 (2) Sweden 0 (2) Union 0 TAC 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Greater silver smelt Argentina silus Zone: Union and international waters of I and II (ARU/1/2.) Germany 24 France 8 The Netherlands 19 United Kingdom 39 Union 90 TAC 90 Analytical TAC Species: Greater silver smelt Argentina silus Zone: Union waters of III and IV (ARU/34-C) Denmark 911 Germany 9 France 7 Ireland 7 The Netherlands 43 Sweden 35 United Kingdom 16 Union 1 028 TAC 1 028 Analytical TAC Species: Greater silver smelt Argentina silus Zone: Union and international waters of V, VI and VII (ARU/567.) Germany 329 France 7 Ireland 305 The Netherlands 3 434 United Kingdom 241 Union 4 316 TAC 4 316 Analytical TAC Species: Tusk Brosme brosme Zone: Union and international waters of I, II and XIV (USK/1214EI) Germany 6 (3) France 6 (3) United Kingdom 6 (3) Others 3 (3) Union 21 (3) TAC 21 Analytical TAC Species: Tusk Brosme brosme Zone: IIIa; Union waters of Subdivisions 22-32 (USK/3A/BCD) Denmark 15 Sweden 7 Germany 7 Union 29 TAC 29 Analytical TAC Species: Tusk Brosme brosme Zone: Union waters of IV (USK/04-C.) Denmark 64 Germany 19 France 44 Sweden 6 United Kingdom 96 Others 6 (4) Union 235 TAC 235 Analytical TAC Species: Tusk Brosme brosme Zone: Union and international waters of V, VI and VII (USK/567EI.) Germany 13 Spain 46 France 548 Ireland 53 United Kingdom 264 Others 13 (5) Union 937 Norway 2 923 (6) (7) (8) (9) TAC 3 860 Analytical TAC Article 12(1) of this Regulation applies Species: Tusk Brosme brosme Zone: Norwegian waters of IV (USK/04-N.) Belgium 0 Denmark 165 Germany 1 France 0 The Netherlands 0 United Kingdom 4 Union 170 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Boarfish Caproidae Zone: Union and international waters of VI, VII and VIII (BOR/678-) Denmark 10 463 Ireland 29 464 United Kingdom 2 710 Union 42 637 TAC 42 637 Precautionary TAC Species: Herring (10) Clupea harengus Zone: IIIa (HER/03A.) Denmark 21 178 (11) Germany 339 (11) Sweden 22 154 (11) Union 43 671 (11) Norway 6 813 Faroe Islands 600 (12) TAC 51 084 Analytical TAC Article 7(2) of this Regulation applies Species: Herring (13) Clupea harengus Zone: Union and Norwegian waters of IV north of 53 ° 30 ² N (HER/4AB.) Denmark 91 628 Germany 55 471 France 24 669 The Netherlands 63 556 Sweden 5 273 United Kingdom 70 348 Union 310 945 Norway 150 290 (14) TAC 518 242 Analytical TAC Article 7(2) of this Regulation applies Species: Herring (16) Clupea harengus Zone: Norwegian waters south of 62 ° N (HER/04-N.) Sweden 1 184 (16) Union 1 184 TAC 518 242 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Herring (17) Clupea harengus Zone: IIIa (HER/03A-BC) Denmark 5 692 Germany 51 Sweden 916 Union 6 659 TAC 6 659 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Article 7(2) of this Regulation applies Species: Herring (18) Clupea harengus Zone: IV, VIId and Union waters of IIa (HER/2A47DX) Belgium 65 Denmark 12 601 Germany 65 France 65 The Netherlands 65 Sweden 62 United Kingdom 239 Union 13 162 Faroe Islands 220 TAC 13 382 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Article 7(2) of this Regulation applies Species: Herring (19) Clupea harengus Zone: IVc, VIId (20) (HER/4CXB7D) Belgium 9 567 (21) Denmark 1 359 (21) Germany 823 (21) France 14 224 (21) The Netherlands 25 488 (21) United Kingdom 5 546 (21) Union 57 007 TAC 518 242 Analytical TAC Article 7(2) of this Regulation applies Species: Herring Clupea harengus Zone: Union and international waters of Vb, VIb and VIaN (22) (HER/5B6ANB) Germany 0 (23) France 0 (23) Ireland 0 (23) The Netherlands 0 (23) United Kingdom 0 (23) Union 0 (23) TAC 0 Analytical TAC Species: Herring Clupea harengus Zone: VIaS (24), VIIb, VIIc (HER/6AS7BC) Ireland 0 The Netherlands 0 Union 0 TAC 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Herring Clupea harengus Zone: VI Clyde (25) (HER/06ACL.) United Kingdom To be established (26) Union To be established (27) TAC To be established (27) Precautionary TAC Species: Herring Clupea harengus Zone: VIIa (28) (HER/07A/MM) Ireland 1 191 United Kingdom 3 384 Union 4 575 TAC 4 575 Analytical TAC Article 7(2) of this Regulation applies Species: Herring Clupea harengus Zone: VIIe and VIIf (HER/7EF.) France 465 United Kingdom 465 Union 930 TAC 930 Precautionary TAC Species: Herring Clupea harengus Zone: VIIg (29), VIIh (29), VIIj (29) and VIIk (29) (HER/7G-K.) Germany 172 France 953 Ireland 13 345 The Netherlands 953 United Kingdom 19 Union 15 442 TAC 15 442 Analytical TAC Article 7(2) of this Regulation applies Species: Anchovy Engraulis encrasicolus Zone: VIII (ANE/08.) Spain 22 500 France 2 500 Union 25 000 TAC 25 000 Analytical TAC Species: Anchovy Engraulis encrasicolus Zone: IX and X; Union waters of CECAF 34.1.1 (ANE/9/3411) Spain 5 080 Portugal 5 542 Union 10 622 TAC 10 622 Precautionary TAC Species: Cod Gadus morhua Zone: Skagerrak (COD/03AN.) Belgium 12 (30) Denmark 3 846 (30) Germany 96 (30) The Netherlands 24 (30) Sweden 673 (30) Union 4 651 TAC 4 807 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: Kattegat (COD/03AS.) Denmark 228 (31) Germany 5 (31) Sweden 137 (31) Union 370 (31) TAC 370 (31) Precautionary TAC Species: Cod Gadus morhua Zone: IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and Kattegat (COD/2A3AX4) Belgium 994 (32) Denmark 5 713 (32) Germany 3 622 (32) France 1 228 (32) The Netherlands 3 228 (32) Sweden 38 (32) United Kingdom 13 107 (32) Union 27 930 Norway 5 721 (33) TAC 33 651 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: Norwegian waters south of 62 ° N (COD/04-N.) Sweden 382 (34) Union 382 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: VIb; Union and international waters of Vb west of 12 ° 00 ² W and of XII and XIV (COD/5W6-14) Belgium 0 Germany 1 France 12 Ireland 16 United Kingdom 45 Union 74 TAC 74 Precautionary TAC Species: Cod Gadus morhua Zone: VIa; Union and international waters of Vb east of 12 ° 00 ² W (COD/5BE6A) Belgium 0 Germany 0 France 0 Ireland 0 United Kingdom 0 Union 0 TAC 0 (35) Analytical TAC Species: Cod Gadus morhua Zone: VIIa (COD/07A.) Belgium 2 France 5 Ireland 97 The Netherlands 0 United Kingdom 42 Union 146 TAC 146 Analytical TAC Species: Cod Gadus morhua Zone: VIIb, VIIc, VIIe-k, VIII, IX and X; Union waters of CECAF 34.1.1 (COD/7XAD34) Belgium 193 France 3 166 Ireland 864 The Netherlands 1 United Kingdom 341 Union 4 565 TAC 4 565 Analytical TAC Article 12(1) of this Regulation applies Species: Cod Gadus morhua Zone: VIId (COD/07D.) Belgium 84 France 1 647 The Netherlands 49 United Kingdom 181 Union 1 961 TAC 1 961 Analytical TAC Species: Megrims Lepidorhombus spp. Zone: Union waters of IIa and IV (LEZ/2AC4-C) Belgium 8 Denmark 7 Germany 7 France 43 The Netherlands 34 United Kingdom 2 540 Union 2 639 TAC 2 639 Analytical TAC Species: Megrims Lepidorhombus spp. Zone: Union and international waters of Vb; VI; international waters of XII and XIV (LEZ/56-14) Spain 592 France 2 312 Ireland 675 United Kingdom 1 635 Union 5 214 TAC 5 214 Analytical TAC Article 7(2) of this Regulation applies Species: Megrims Lepidorhombus spp. Zone: VII (LEZ/07.) Belgium 493 (36) Spain 5 476 (37) France 6 647 (37) Ireland 3 021 (36) United Kingdom 2 617 (36) Union 18 254 TAC 18 254 Analytical TAC Article 12(1) of this Regulation applies Species: Megrims Lepidorhombus spp. Zone: VIIIa, VIIIb, VIIId and VIIIe (LEZ/8ABDE.) Spain 997 France 805 Union 1 802 TAC 1 802 Analytical TAC Species: Megrims Lepidorhombus spp. Zone: VIIIc, IX and X; Union waters of CECAF 34.1.1 (LEZ/8C3411) Spain 1 258 France 63 Portugal 42 Union 1 363 TAC 1 363 Analytical TAC Species: Common dab and European flounder Limanda limanda and Platichthys flesus Zone: Union waters of IIa and IV (DAB/2AC4-C) for common dab; (FLE/2AC4-C) for European flounder Belgium 503 Denmark 1 888 Germany 2 832 France 196 The Netherlands 11 421 Sweden 6 United Kingdom 1 588 Union 18 434 TAC 18 434 Precautionary TAC Species: Anglerfish Lophiidae Zone: Union waters of IIa and IV (ANF/2AC4-C) Belgium 398 (38) Denmark 878 (38) Germany 429 (38) France 82 (38) The Netherlands 301 (38) Sweden 10 (38) United Kingdom 9 169 (38) Union 11 267 (38) TAC 11 267 Analytical TAC Species: Anglerfish Lophiidae Zone: Norwegian waters of IV (ANF/04-N.) Belgium 45 Denmark 1 152 Germany 18 The Netherlands 16 United Kingdom 269 Union 1 500 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Anglerfish Lophiidae Zone: VI; Union and international waters of Vb; international waters of XII and XIV (ANF/56-14) Belgium 229 Germany 262 Spain 245 France 2 818 Ireland 638 The Netherlands 221 United Kingdom 1 962 Union 6 375 TAC 6 375 Precautionary TAC Species: Anglerfish Lophiidae Zone: VII (ANF/07.) Belgium 3 097 (39) Germany 345 (39) Spain 1 231 (39) France 19 875 (39) Ireland 2 540 (39) The Netherlands 401 (39) United Kingdom 6 027 (39) Union 33 516 (39) TAC 33 516 (39) Analytical TAC Article 12(1) of this Regulation applies Species: Anglerfish Lophiidae Zone: VIIIa, VIIIb, VIIId and VIIIe (ANF/8ABDE.) Spain 1 368 France 7 612 Union 8 980 TAC 8 980 Analytical TAC Species: Anglerfish Lophiidae Zone: VIIIc, IX and X; Union waters of CECAF 34.1.1 (ANF/8C3411) Spain 2 141 France 2 Portugal 426 Union 2 569 TAC 2 569 Analytical TAC Species: Haddock Melanogrammus aeglefinus Zone: IIIa, Union waters of Subdivisions 22-32 (HAD/3A/BCD) Belgium 19 Denmark 3 163 Germany 201 The Netherlands 4 Sweden 374 Union 3 761 TAC 3 926 Analytical TAC Article 7(2) of this Regulation applies Species: Haddock Melanogrammus aeglefinus Zone: IV; Union waters of IIa (HAD/2AC4.) Belgium 354 Denmark 2 434 Germany 1 549 France 2 699 The Netherlands 266 Sweden 245 United Kingdom 40 141 Union 47 688 Norway 14 245 TAC 61 933 Analytical TAC Article 7(2) of this Regulation applies within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters of IV (HAD/*04N-) Union 35 473 Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters south of 62 ° N (HAD/04-N.) Sweden 707 (40) Union 707 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Haddock Melanogrammus aeglefinus Zone: Union and international waters of VIb, XII and XIV (HAD/6B1214) Belgium 7 Germany 24 France 332 Ireland 353 United Kingdom 2 509 Union 3 225 TAC 3 225 Analytical TAC Species: Haddock Melanogrammus aeglefinus Zone: Union and international waters of Vb and VIa (HAD/5BC6A.) Belgium 11 Germany 13 France 549 Ireland 1 008 United Kingdom 4 881 Union 6 462 TAC 6 462 Analytical TAC Article 7(2) of this Regulation applies Species: Haddock Melanogrammus aeglefinus Zone: VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 (HAD/7X7A34) Belgium 81 France 4 838 Ireland 1 613 United Kingdom 726 Union 7 258 TAC 7 258 Analytical TAC Article 12(1) of this Regulation applies Species: Haddock Melanogrammus aeglefinus Zone: VIIa (HAD/07A.) Belgium 26 France 120 Ireland 716 United Kingdom 792 Union 1 654 TAC 1 654 Analytical TAC Species: Whiting Merlangius merlangus Zone: IIIa (WHG/03A.) Denmark 929 The Netherlands 3 Sweden 99 Union 1 031 TAC 1 050 Precautionary TAC Species: Whiting Merlangius merlangus Zone: IV; Union waters of IIa (WHG/2AC4.) Belgium 270 Denmark 1 167 Germany 304 France 1 754 The Netherlands 675 Sweden 2 United Kingdom 8 438 Union 12 610 Norway 1 068 (41) TAC 13 678 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Whiting Merlangius merlangus Zone: VI; Union and international waters of Vb; international waters of XII and XIV (WHG/56-14) Germany 1 France 26 Ireland 64 United Kingdom 122 Union 213 TAC 213 Analytical TAC Species: Whiting Merlangius merlangus Zone: VIIa (WHG/07A.) Belgium 0 France 3 Ireland 46 The Netherlands 0 United Kingdom 31 Union 80 TAC 80 Analytical TAC Species: Whiting Merlangius merlangus Zone: VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk (WHG/7X7A-C) Belgium 222 France 13 668 Ireland 6 333 The Netherlands 111 United Kingdom 2 444 Union 22 778 TAC 22 778 Analytical TAC Article 12(1) of this Regulation applies Article 7(2) of this Regulation applies Species: Whiting Merlangius merlangus Zone: VIII (WHG/08.) Spain 1 016 France 1 524 Union 2 540 TAC 2 540 Precautionary TAC Species: Whiting and pollack Merlangius merlangus and Pollachius pollachius Zone: Norwegian waters south of 62 ° N (WHG/04-N.) for whiting; (POL/04-N.) for pollack Sweden 190 (42) Union 190 TAC Not relevant Precautionary TAC Species: Hake Merluccius merluccius Zone: IIIa; Union waters of Subdivisions 22-32 (HKE/3A/BCD) Denmark 2 762 (44) Sweden 235 (44) Union 2 997 TAC 2 997 (43) Analytical TAC Species: Hake Merluccius merluccius Zone: Union waters of IIa and IV (HKE/2AC4-C) Belgium 50 (45) Denmark 2 018 (45) Germany 232 (45) France 447 (45) The Netherlands 116 (45) United Kingdom 629 (45) Union 3 492 (45) TAC 3 492 (46) Analytical TAC Species: Hake Merluccius merluccius Zone: VI and VII; Union and international waters of Vb; international waters of XII and XIV (HKE/571214) Belgium 569 (47) Spain 18 248 France 28 178 (47) Ireland 3 415 The Netherlands 367 (47) United Kingdom 11 125 (47) Union 61 902 TAC 61 902 (48) Analytical TAC Article 12(1) of this Regulation applies Species: Hake Merluccius merluccius Zone: VIIIa, VIIIb, VIIId and VIIIe (HKE/8ABDE.) Belgium 18 (49) Spain 12 429 France 27 910 The Netherlands 36 (49) Union 40 393 TAC 40 393 (50) Analytical TAC Species: Hake Merluccius merluccius Zone: VIIIc, IX and X; Union waters of CECAF 34.1.1 (HKE/8C3411) Spain 6 830 France 656 Portugal 3 188 Union 10 674 TAC 10 674 Analytical TAC Species: Blue whiting Micromesistius poutassou Zone: Norwegian waters of II and IV (WHB/24-N.) Denmark 0 United Kingdom 0 Union 0 TAC Not relevant Analytical TAC Species: Blue whiting Micromesistius poutassou Zone: Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/1X14) Denmark 31 704 (53) Germany 12 327 (53) Spain 26 878 (52) (53) France 22 063 (53) Ireland 24 550 (53) The Netherlands 38 659 (53) Portugal 2 497 (52) (53) Sweden 7 842 (53) United Kingdom 41 137 (53) Union 207 657 (51) (53) Norway 50 000 Faroe Islands 9 000 TAC Not relevant Analytical TAC Species: Blue whiting Micromesistius poutassou Zone: VIIIc, IX and X; Union waters of CECAF 34.1.1 (WHB/8C3411) Spain 23 931 Portugal 5 983 Union 29 914 (54) TAC Not relevant Analytical TAC Species: Blue whiting Micromesistius poutassou Zone: Union waters of II, IVa, V, VI north of 56 ° 30 ² N and VII west of 12 ° W (WHB/24A567) Norway 149 506 (55) (56) Faroe Islands 21 500 (57) (58) TAC Not relevant Analytical TAC Species: Lemon sole and witch flounder Microstomus kitt and Glyptocephalus cynoglossus Zone: Union waters of IIa and IV (LEM/2AC4-C) for lemon sole; (WIT/2AC4-C) for witch flounder Belgium 346 Denmark 953 Germany 122 France 261 The Netherlands 794 Sweden 11 United Kingdom 3 904 Union 6 391 TAC 6 391 Precautionary TAC Species: Blue ling Molva dypterygia Zone: Union and international waters of Vb, VI, VII (BLI/5B67-) Germany 50 Estonia 8 Spain 157 France 3 586 Ireland 14 Lithuania 3 Poland 2 United Kingdom 912 Others 14 (59) Union 4 746 Norway 150 (60) Faroe Islands 150 (61) TAC 5 046 Analytical TAC Article 12(1) of this Regulation applies Species: Blue ling Molva dypterygia Zone: International waters of XII (BLI/12INT-) Estonia 1 (62) Spain 426 (62) France 10 (62) Lithuania 4 (62) United Kingdom 4 (62) Others 1 (62) Union 446 (62) TAC 446 (62) Precautionary TAC Species: Blue ling Molva dypterygia Zone: Union and international waters of II and IV (BLI/24-) Denmark 4 Germany 4 Ireland 4 France 23 United Kingdom 14 Others 4 (63) Union 53 TAC 53 Precautionary TAC Species: Blue ling Molva dypterygia Zone: Union and international waters of III (BLI/03-) Denmark 3 Germany 2 Sweden 3 Union 8 TAC 8 Precautionary TAC Species: Ling Molva molva Zone: Union and international waters of I and II (LIN/1/2.) Denmark 8 Germany 8 France 8 United Kingdom 8 Others 4 (64) Union 36 TAC 36 Analytical TAC Species: Ling Molva molva Zone: IIIa; Union waters of IIIbcd (LIN/3A/BCD) Belgium 6 (65) Denmark 50 Germany 6 (65) Sweden 19 United Kingdom 6 (65) Union 87 TAC 87 Analytical TAC Species: Ling Molva molva Zone: Union waters of IV (LIN/04-C.) Belgium 19 Denmark 291 Germany 180 France 162 The Netherlands 6 Sweden 12 United Kingdom 2 242 Union 2 912 TAC 2 912 Analytical TAC Species: Ling Molva molva Zone: Union and international waters of V (LIN/05EI.) Belgium 9 Denmark 6 Germany 6 France 6 United Kingdom 6 Union 33 TAC 33 Precautionary TAC Species: Ling Molva molva Zone: Union and international waters of VI, VII, VIII, IX, X, XII and XIV (LIN/6X14.) Belgium 39 Denmark 7 Germany 140 Spain 2 837 France 3 025 Ireland 758 Portugal 7 United Kingdom 3 484 Union 10 297 Norway 6 500 (66) (67) (68) Faroe Islands 200 (69) (70) TAC 16 997 Analytical TAC Article 12(1) of this Regulation applies Species: Ling Molva molva Zone: Norwegian waters of IV (LIN/04-N.) Belgium 7 Denmark 835 Germany 23 France 9 The Netherlands 1 United Kingdom 75 Union 950 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Norway lobster Nephrops norvegicus Zone: IIIa; Union waters of Subdivisions 22-32 (NEP/3A/BCD) Denmark 8 085 Germany 23 Sweden 2 893 Union 11 001 TAC 11 001 Analytical TAC Species: Norway lobster Nephrops norvegicus Zone: Union waters of IIa and IV (NEP/2AC4-C) Belgium 717 Denmark 717 Germany 11 France 21 The Netherlands 369 United Kingdom 11 865 Union 13 700 TAC 13 700 Analytical TAC Species: Norway lobster Nephrops norvegicus Zone: Norwegian waters of IV (NEP/04-N.) Denmark 947 Germany 0 United Kingdom 53 Union 1 000 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Norway lobster Nephrops norvegicus Zone: VI; Union and international waters of Vb (NEP/5BC6.) Spain 33 France 134 Ireland 223 United Kingdom 16 134 Union 16 524 TAC 16 524 Analytical TAC Article 7(2) of this Regulation applies Species: Norway lobster Nephrops norvegicus Zone: VII (NEP/07.) Spain 1 401 France 5 678 Ireland 8 610 United Kingdom 7 659 Union 23 348 TAC 23 348 Analytical TAC Article 12(1) of this Regulation applies within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Functional Unit 16 of ICES Subarea VII (NEP/*07U16): Spain 558 France 349 Ireland 671 United Kingdom 272 Union 1 850 Species: Norway lobster Nephrops norvegicus Zone: VIIIa, VIIIb, VIIId and VIIIe (NEP/8ABDE.) Spain 234 France 3 665 Union 3 899 TAC 3 899 Analytical TAC Species: Norway lobster Nephrops norvegicus Zone: VIIIc (NEP/08C.) Spain 46 France 2 Union 48 TAC 48 Analytical TAC Species: Norway lobster Nephrops norvegicus Zone: IX and X; Union waters of CECAF 34.1.1 (NEP/9/3411) Spain 80 (71) Portugal 240 (71) Union 320 (71) TAC 320 Analytical TAC Species: Northern prawn Pandalus borealis Zone: IIIa (PRA/03A.) Denmark 4 237 Sweden 2 282 Union 6 519 TAC 12 208 Analytical TAC Article 7(2) of this Regulation applies Species: Northern prawn Pandalus borealis Zone: Union waters of IIa and IV (PRA/2AC4-C) Denmark 1 818 The Netherlands 17 Sweden 73 United Kingdom 538 Union 2 446 TAC 2 446 Analytical TAC Species: Northern prawn Pandalus borealis Zone: Norwegian waters south of 62 ° N (PRA/04-N.) Denmark 357 Sweden 172 (72) Union 529 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Penaeus shrimps Penaeus spp. Zone: French Guiana waters (PEN/FGU.) France to be established (73) (74) Union to be established (73) (75) TAC to be established (73) (75) Precautionary TAC Species: Plaice Pleuronectes platessa Zone: Skagerrak (PLE/03AN.) Belgium 70 Denmark 9 161 Germany 47 The Netherlands 1 762 Sweden 491 Union 11 531 TAC 11 766 Analytical TAC Article 7(2) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: Kattegat (PLE/03AS.) Denmark 2 089 Germany 23 Sweden 235 Union 2 347 TAC 2 347 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Article 7(2) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat (PLE/2A3AX4) Belgium 7 538 Denmark 24 499 Germany 7 067 France 1 414 The Netherlands 47 112 United Kingdom 34 864 Union 122 494 Norway 9 220 TAC 131 714 Analytical TAC Article 7(2) of this Regulation applies within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (PLE/*04N-) Union 50 264 Species: Plaice Pleuronectes platessa Zone: VI; Union and international waters of Vb; international waters of XII and XIV (PLE/56-14) France 9 Ireland 261 United Kingdom 388 Union 658 TAC 658 Precautionary TAC Species: Plaice Pleuronectes platessa Zone: VIIa (PLE/07A.) Belgium 28 France 12 Ireland 768 The Netherlands 9 United Kingdom 281 Union 1 098 TAC 1 098 Analytical TAC Species: Plaice Pleuronectes platessa Zone: VIIb and VIIc (PLE/7BC.) France 11 Ireland 63 Union 74 TAC 74 Precautionary TAC Article 12(1) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: VIId and VIIe (PLE/7DE.) Belgium 2 037 France 6 788 United Kingdom 3 621 Union 12 446 TAC 12 446 Analytical TAC Species: Plaice Pleuronectes platessa Zone: VIIf and VIIg (PLE/7FG.) Belgium 59 France 106 Ireland 200 United Kingdom 55 Union 420 TAC 420 Analytical TAC Species: Plaice Pleuronectes platessa Zone: VIIh, VIIj and VIIk (PLE/7HJK.) Belgium 8 France 17 Ireland 59 The Netherlands 34 United Kingdom 17 Union 135 TAC 135 Analytical TAC Article 12(1) of this Regulation applies Species: Plaice Pleuronectes platessa Zone: VIII, IX and X; Union waters of CECAF 34.1.1 (PLE/8/3411) Spain 66 France 263 Portugal 66 Union 395 TAC 395 Precautionary TAC Species: Pollack Pollachius pollachius Zone: VI; Union and international waters of Vb; international waters of XII and XIV (POL/56-14) Spain 6 France 190 Ireland 56 United Kingdom 145 Union 397 TAC 397 Precautionary TAC Species: Pollack Pollachius pollachius Zone: VII (POL/07.) Belgium 420 (76) Spain 25 (76) France 9 667 (76) Ireland 1 030 (76) United Kingdom 2 353 (76) Union 13 495 (76) TAC 13 495 Precautionary TAC Article 12(1) of this Regulation applies Species: Pollack Pollachius pollachius Zone: VIIIa, VIIIb, VIIId and VIIIe (POL/8ABDE.) Spain 252 France 1 230 Union 1 482 TAC 1 482 Precautionary TAC Species: Pollack Pollachius pollachius Zone: VIIIc (POL/08C.) Spain 208 France 23 Union 231 TAC 231 Precautionary TAC Species: Pollack Pollachius pollachius Zone: IX and X; Union waters of CECAF 34.1.1 (POL/9/3411) Spain 273 (77) Portugal 9 (77) Union 282 (77) TAC 282 Precautionary TAC Species: Saithe Pollachius virens Zone: IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 (POK/2A34.) Belgium 23 Denmark 2 703 Germany 6 825 France 16 062 The Netherlands 68 Sweden 371 United Kingdom 5 232 Union 31 284 Norway 34 412 (78) TAC 65 696 Analytical TAC Species: Saithe Pollachius virens Zone: VI; Union and international waters of Vb, XII and XIV (POK/56-14) Germany 236 France 2 341 Ireland 384 United Kingdom 2 987 Union 5 948 Norway 500 (79) TAC 6 448 Analytical TAC Species: Saithe Pollachius virens Zone: Norwegian waters south of 62 ° N (POK/04-N.) Sweden 880 (80) Union 880 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Saithe Pollachius virens Zone: VII, VIII, IX and X; Union waters of CECAF 34.1.1 (POK/7/3411) Belgium 6 France 1 245 Ireland 1 491 United Kingdom 434 Union 3 176 TAC 3 176 Precautionary TAC Article 12(1) of this Regulation applies Species: Turbot and brill Psetta maxima and Scopthalmus rhombus Zone: Union waters of IIa and IV (TUR/2AC4-C) for turbot; (BLL/2AC4-C) for brill Belgium 329 Denmark 703 Germany 180 France 85 The Netherlands 2 493 Sweden 5 United Kingdom 693 Union 4 488 TAC 4 488 Precautionary TAC Species: Skates and rays Rajiformes Zone: Union waters of IIa and IV (SRX/2AC4-C) Belgium 221 (81) (82) (83) Denmark 9 (81) (82) (83) Germany 11 (81) (82) (83) France 35 (81) (82) (83) The Netherlands 188 (81) (82) (83) United Kingdom 849 (81) (82) (83) Union 1 313 (81) (83) TAC 1 313 (83) Precautionary TAC Species: Skates and rays Rajiformes Zone: Union waters of IIIa (SRX/03A-C.) Denmark 37 (84) Sweden 10 (84) Union 47 (84) TAC 47 Precautionary TAC Species: Skates and rays Rajiformes Zone: Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/67AKXD) Belgium 725 (85) (86) (87) (88) Estonia 4 (85) (86) (87) (88) France 3 255 (85) (86) (87) (88) Germany 10 (85) (86) (87) (88) Ireland 1 048 (85) (86) (87) (88) Lithuania 17 (85) (86) (87) (88) The Netherlands 3 (85) (86) (87) (88) Portugal 18 (85) (86) (87) (88) Spain 876 (85) (86) (87) (88) United Kingdom 2 076 (85) (86) (87) (88) Union 8 032 (85) (86) (87) (88) TAC 8 032 (87) (88) Precautionary TAC Article 12(1) of this Regulation applies Species: Skates and rays Rajiformes Zone: Union waters of VIId (SRX/07D.) Belgium 87 (89) (90) (91) (92) France 729 (89) (90) (91) (92) The Netherlands 5 (89) (90) (91) (92) United Kingdom 145 (89) (90) (91) (92) Union 966 (89) (90) (91) (92) TAC 966 (91) (92) Precautionary TAC Species: Skates and rays Rajiformes Zone: Union waters of VIII and IX (SRX/89-C.) Belgium 7 (93) (94) France 1 298 (93) (94) Portugal 1 051 (93) (94) Spain 1 057 (93) (94) United Kingdom 7 (93) (94) Union 3 420 (93) (94) TAC 3 420 (94) Precautionary TAC Species: Greenland halibut Reinhardtius hippoglossoides Zone: Union waters of IIa and IV; Union and international waters of Vb and VI (GHL/2A-C46) Denmark 16 Germany 28 Estonia 16 Spain 16 France 259 Ireland 16 Lithuania 16 Poland 16 United Kingdom 1 017 Union 1 400 Norway 1 100 (95) TAC 2 500 Analytical TAC Species: Mackerel Scomber scombrus Zone: IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 (MAC/2A34.) Belgium 566 (97) (99) Denmark 19 461 (97) (99) Germany 590 (97) (99) France 1 781 (97) (99) The Netherlands 1 793 (97) (99) Sweden 5 389 (96) (97) (99) United Kingdom 1 661 (97) (99) Union 31 241 (96) (97) (99) Norway 185 639 (98) TAC Not relevant Analytical TAC Species: Mackerel Scomber scombrus Zone: VI, VII, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of IIa, XII and XIV (MAC/2CX14-) Germany 22 751 Spain 24 Estonia 189 France 15 169 Ireland 75 837 Latvia 140 Lithuania 140 The Netherlands 33 178 Poland 1 602 United Kingdom 208 557 Union 357 587 Norway 16 024 (100) (101) Faroe Islands 32 446 (102) TAC Not relevant Analytical TAC Species: Mackerel Scomber scombrus Zone: VIIIc, IX and X; Union waters of CECAF 34.1.1 (MAC/8C3411) Spain 33 723 (103) France 224 (103) Portugal 6 971 (103) Union 40 918 TAC Not relevant Analytical TAC Species: Mackerel Scomber scombrus Zone: Norwegian waters of IIa and IVa (MAC/2A4A-N) Denmark 14 043 (104) Union 14 043 (104) TAC Not relevant Analytical TAC Species: Common sole Solea solea Zone: IIIa; Union waters of Subdivisions 22-32 (SOL/3A/BCD) Denmark 328 Germany 19 (105) The Netherlands 32 (105) Sweden 12 Union 391 TAC 391 Analytical TAC Species: Common sole Solea solea Zone: Union waters of IIa and IV (SOL/24-C.) Belgium 1 104 Denmark 505 Germany 883 France 221 The Netherlands 9 971 United Kingdom 568 Union 13 252 Norway 10 (106) TAC 13 262 Analytical TAC Species: Common sole Solea solea Zone: VI; Union and international waters of Vb; international waters of XII and XIV (SOL/56-14) Ireland 46 United Kingdom 11 Union 57 TAC 57 Precautionary TAC Species: Common sole Solea solea Zone: VIIa (SOL/07A.) Belgium 10 (107) France 0 (107) Ireland 17 (107) The Netherlands 3 (107) United Kingdom 10 (107) Union 40 (107) TAC 40 (107) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Common sole Solea solea Zone: VIIb and VIIc (SOL/7BC.) France 6 Ireland 36 Union 42 TAC 42 Precautionary TAC Article 12(1) of this Regulation applies Species: Common sole Solea solea Zone: VIId (SOL/07D.) Belgium 877 France 1 754 United Kingdom 627 Union 3 258 TAC 3 258 Analytical TAC Species: Common sole Solea solea Zone: VIIe (SOL/07E.) Belgium 35 France 369 United Kingdom 575 Union 979 TAC 979 Analytical TAC Article 7(2) of this Regulation applies Species: Common sole Solea solea Zone: VIIf and VIIg (SOL/7FG.) Belgium 487 France 49 Ireland 24 United Kingdom 219 Union 779 TAC 779 Analytical TAC Species: Common sole Solea solea Zone: VIIh, VIIj and VIIk (SOL/7HJK.) Belgium 32 France 64 Ireland 171 The Netherlands 51 United Kingdom 64 Union 382 TAC 382 Analytical TAC Article 12(1) of this Regulation applies Species: Common sole Solea solea Zone: VIIIa and VIIIb (SOL/8AB.) Belgium 42 Spain 8 France 3 135 The Netherlands 235 Union 3 420 TAC 3 420 Analytical TAC Species: Sole Solea spp. Zone: VIIIc, VIIId, VIIIe, IX and X; Union waters of CECAF 34.1.1 (SOO/8CDE34) Spain 403 Portugal 669 Union 1 072 TAC 1 072 Precautionary TAC Species: Sprat and associated by-catches Sprattus sprattus Zone: IIIa (SPR/03A.) Denmark 22 300 (108) Germany 47 (108) Sweden 8 437 (108) Union 30 784 TAC 33 280 Precautionary TAC Species: Sprat and associated by-catches Sprattus sprattus Zone: Union waters of IIa and IV (SPR/2AC4-C) Belgium 3 802 (109) Denmark 300 915 (109) Germany 3 802 (109) France 3 802 (109) The Netherlands 3 802 (109) Sweden 1 330 (109) (110) United Kingdom 12 547 (109) Union 330 000 Norway 20 000 Faroe Islands 5 500 (111) TAC 355 500 Analytical TAC Article 7(2) of this Regulation applies Species: Sprat Sprattus sprattus Zone: VIId and VIIe (SPR/7DE.) Belgium 26 Denmark 1 674 Germany 26 France 361 The Netherlands 361 United Kingdom 2 702 Union 5 150 TAC 5 150 Precautionary TAC Species: Spurdog/dogfish Squalus acanthias Zone: Union waters of IIIa (DGS/03A-C.) Denmark 0 (112) Sweden 0 (112) Union 0 (112) TAC 0 (112) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Spurdog/dogfish Squalus acanthias Zone: Union waters of IIa and IV (DGS/2AC4-C) Belgium 0 (113) Denmark 0 (113) Germany 0 (113) France 0 (113) The Netherlands 0 (113) Sweden 0 (113) United Kingdom 0 (113) Union 0 (113) TAC 0 (113) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Spurdog/dogfish Squalus acanthias Zone: Union and international waters of I, V, VI, VII, VIII, XII and XIV (DGS/15X14) Belgium 0 (114) Germany 0 (114) Spain 0 (114) France 0 (114) Ireland 0 (114) The Netherlands 0 (114) Portugal 0 (114) United Kingdom 0 (114) Union 0 (114) TAC 0 (114) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Article 12(1) of this Regulation applies. Species: Horse mackerel and associated by-catches Trachurus spp. Zone: Union waters of IVb, IVc and VIId (JAX/4BC7D) Belgium 13 (117) Denmark 5 519 (117) Germany 487 (115) (117) Spain 102 (117) France 458 (115) (117) Ireland 347 (117) The Netherlands 3 323 (115) (117) Portugal 12 (117) Sweden 75 (117) United Kingdom 1 314 (115) (117) Union 11 650 Norway 3 550 (116) TAC 15 200 Precautionary TAC Species: Horse mackerel and associated by-catches Trachurus spp. Zone: Union waters of IIa, IVa; VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (JAX/2A-14) Denmark 10 415 (118) (120) Germany 8 126 (118) (119) (120) Spain 11 084 (120) (122) France 4 183 (118) (119) (120) (122) Ireland 27 064 (118) (120) The Netherlands 32 606 (118) (119) (120) Portugal 1 068 (120) (122) Sweden 675 (118) (120) United Kingdom 9 800 (118) (119) (120) Union 105 021 Faroe Islands 1 700 (121) TAC 106 721 Analytical TAC Species: Horse mackerel Trachurus spp. Zone: VIIIc (JAX/08C.) Spain 15 441 (123) (124) France 268 (124) Portugal 1 526 (123) (124) Union 17 235 TAC 17 235 Analytical TAC Article 7(2) of this Regulation applies Species: Horse mackerel Trachurus spp. Zone: IX (JAX/09.) Spain 17 744 (125) (126) Portugal 50 839 (125) (126) Union 68 583 TAC 68 583 Analytical TAC Species: Horse mackerel Trachurus spp. Zone: X; Union waters of CECAF (127) (JAX/X34PRT) Portugal To be established (128) (130) Union To be established (129) TAC To be established (129) Precautionary TAC Species: Horse mackerel Trachurus spp. Zone: Union waters of CECAF (131) (JAX/341PRT) Portugal To be established (132) (134) Union To be established (133) TAC To be established (133) Precautionary TAC Species: Horse mackerel Trachurus spp. Zone: Union waters of CECAF (135) (JAX/341SPN) Spain To be established (136) Union To be established (137) TAC To be established (137) Precautionary TAC Species: Norway pout and associated by-catches Trisopterus esmarki Zone: IIIa; Union waters of IIa and IV (NOP/2A3A4.) Denmark 128 880 (138) Germany 25 (138) (139) The Netherlands 95 (138) (139) Union 129 000 (138) (140) Norway 15 000 (141) Faroe Islands 6 000 (142) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Norway pout and associated by-catches Trisopterus esmarki Zone: Norwegian waters of IV (NOP/04-N.) Denmark 0 United Kingdom 0 Union 0 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Industrial fish Zone: Norwegian waters of IV (I/F/04-N.) Sweden 800 (143) (144) Union 800 TAC Not relevant Precautionary TAC Species: Other species Zone: Union waters of Vb, VI and VII (OTH/5B67-C) Union Not relevant Norway 140 (145) TAC Not relevant Precautionary TAC Species: Other species Zone: Norwegian waters of IV (OTH/04-N.) Belgium 44 Denmark 4 000 Germany 451 France 185 The Netherlands 320 Sweden Not relevant (146) United Kingdom 3 000 Union 8 000 (147) TAC Not relevant Precautionary TAC Species: Other species Zone: Union waters of IIa, IV and VIa north of 56 ° 30 ² N (OTH/2A46AN) Union Not relevant Norway 4 750 (148) (149) Faroe Islands 150 (150) TAC Not relevant Precautionary TAC (1) Excluding waters within six nautical miles of the UK baselines at Shetland, Fair Isle and Foula. (2) Without prejudice to the landing obligation catches of dab, whiting and mackerel may be counted against up to 2 % of the quota (OT1/*2A3A4), provided that not more than 9 % in total of this quota for sandeel is accounted for by these catches and by-catches of those species that are accounted for under Article 15(8) of Regulation (EU) No 1380/2013. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following sandeel management areas, as defined in Annex IID: Zone : Union waters of sandeel management areas 1 2 3 4 5 6 7 (SAN/234_1) (SAN/234_2) (SAN/234_3) (SAN/234_4) (SAN/234_5) (SAN/234_6) (SAN/234_7) Denmark 0 0 0 0 0 0 0 United Kingdom 0 0 0 0 0 0 0 Germany 0 0 0 0 0 0 0 Sweden 0 0 0 0 0 0 0 Union 0 0 0 0 0 0 0 Total 0 0 0 0 0 0 0 (3) Exclusively for by-catches. No directed fisheries are permitted under this quota. (4) Exclusively for by-catches. No directed fisheries are permitted under this quota. (5) Exclusively for by-catches. No directed fisheries are permitted under this quota. (6) To be fished in Union waters of IIa, IV, Vb, VI and VII (USK/*24X7C). (7) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Vb, VI and VII shall not exceed the following amount in tonnes (OTH/*5B67-): 3 000 (8) Including ling. The following quotas for Norway shall only be fished with long-lines in Vb, VI and VII: Ling (LIN/*5B67-) 6 500 Tusk (USK/*5B67-) 2 923 (9) The tusk and ling quotas for Norway are interchangeable up to the following amount, in tonnes: 2 000 (10) Catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (11) Special condition: up to 50 % of this amount may be fished in Union waters of IV (HER/*04-C.). (12) May only be fished in the Skagerrak (HER/*03AN.). (13) Catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their catches of herring in IVa (HER/04A.) and IVb (HER/04B.). (14) Catches taken within this quota are to be deducted from Norway's share of the TAC. Within the limit of this quota, no more than the quantity given below may be taken in Union waters of IVa and IVb (HER/*4AB-C). 50 000 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters south of 62 ° N (HER/*04N-) () Union 50 000 () Catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their catches of herring in IVa (HER/*4AN.) and IVb (HER/*4BN.). (15) Catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. Member States shall report separately their catches of herring in IVa (HER/*4AN.) and IVb (HER/*4BN.). (16) By-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quota for these species. (17) Exclusively for catches of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm. (18) Exclusively for catches of herring taken as by-catch in fisheries using nets with mesh sizes smaller than 32 mm. (19) Exclusively for catches of herring taken in fisheries using nets with mesh sizes equal to or larger than 32 mm. (20) Except Blackwater stock: reference is to the herring stock in the maritime region of the Thames estuary within a zone delimited by a rhumb line running due south from Landguard Point (51 ° 56 ² N, 1 ° 19,1 ² E) to latitude 51 ° 33 ² N and hence due west to a point on the coast of the United Kingdom. (21) Special condition: up to 50 % of this quota may be taken in IVb (HER/*04B.). (22) Reference is to the herring stock in the part of ICES zone VIa which lies east of the meridian of longitude 7 ° W and north of the parallel of latitude 55 ° N, or west of the meridian of longitude 7 ° W and north of the parallel of latitude 56 ° N, excluding the Clyde. (23) It shall be prohibited to target any herring in the part of the ICES zones subject to this TAC that lies between 56 ° N and 57 ° 30 ² N, with the exception of a six nautical mile belt measured from the baseline of the United Kingdom's territorial sea. (24) Reference is to the herring stock in VIa south of 56 ° 00 ² N and west of 07 ° 00 ² W. (25) Clyde stock: reference is to the herring stock in the maritime area situated to the north-east of a line drawn between:  the Mull of Kintyre (55 ° 17,9 ² N, 05 ° 47,8 ² W);  a point at position (55 ° 04 ² N, 05 ° 23 ² W) and;  Corsewall Point (55 ° 00,5 ² N, 05 ° 09,4 ² W). (26) Article 6 of this Regulation applies. (27) Fixed at the same quantity as determined in accordance with footnote 2. (28) This zone is reduced by the area bounded:  to the north by latitude 52 ° 30 ² N,  to the south by latitude 52 ° 00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (29) This zone is increased by the area bounded:  to the north by latitude 52 ° 30 ² N,  to the south by latitude 52 ° 00 ² N,  to the west by the coast of Ireland,  to the east by the coast of the United Kingdom. (30) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Chapter II of Title II of this Regulation. (31) Exclusively for by-catches. No directed fisheries are permitted under this quota. (32) In addition to this quota, a Member State may grant to vessels flying its flag and participating in trials on fully documented fisheries an additional allocation within an overall limit of 12 % of the quota allocated to that Member State, under the conditions set out in Chapter II of Title II of this Regulation. (33) May be taken in Union waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters of IV (COD/*04N-) Union 24 276 (34) By-catches of haddock, pollack and whiting and saithe are to be counted against the quota for these species. (35) By-catch of cod in the area covered by this TAC may be landed provided that it does not comprise more than 1,5 % of the live weight of the total catch retained on board per fishing trip. This provision shall not apply for catches subject to the landing obligation. (36) 5 % of this quota may be used in VIIIa, VIIIb, VIIId and VIIIe (LEZ/*8ABDE) for by-catches in directed fisheries for sole. (37) 5 % of this quota may be fished in VIIIa, VIIIb, VIIId and VIIIe (LEZ/*8ABDE). (38) Special condition: of which up to 10 % may be fished in: VI; Union and international waters of Vb; international waters of XII and XIV (ANF/*56-14). (39) Special condition: of which up to 10 % may be fished in VIIIa, VIIIb, VIIId and VIIIe (ANF/*8ABDE). (40) By-catches of cod, pollack, whiting and saithe are to be counted against the quota for these species. (41) May be taken in Union waters. Catches taken within this quota are to be deducted from Norway's share of the TAC. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: Norwegian waters of IV (WHG/*04N-) Union 8 543 (42) By-catches of cod, haddock and saithe are to be counted against the quota for these species. (43) Within the following overall TAC for the northern stock of hake: 108 784 (44) Transfers of this quota may be effected to Union waters of IIa and IV. However, such transfers shall be notified in advance to the Commission. (45) Not more than 10 % of this quota may be used for by-catch in IIIa (HKE/*03A.). (46) Within the following overall TAC for the northern stock of hake: 108 784 (47) Transfers of this quota may be effected to Union waters of IIa and IV. However, such transfers shall be notified in advance to the Commission. (48) Within the following overall TAC for the northern stock of hake: 108 784 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VIIIa, VIIIb, VIIId and VIIIe (HKE/*8ABDE) Belgium 74 Spain 2 943 France 2 943 Ireland 368 The Netherlands 37 United Kingdom 1 656 Union 8 022 (49) Transfers of this quota may be effected to IV and Union waters of IIa. However, such transfers shall be notified in advance to the Commission. (50) Within the following overall TAC for the northern stock of hake: 108 784 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: VI and VII; Union and international waters of Vb; international waters of XII and XIV (HKE/*57-14) Belgium 4 Spain 3 600 France 6 480 The Netherlands 11 Union 10 095 (51) Special condition: from the Union quotas in Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/*NZJM1) and in VIIIc, IX and X; Union waters of CECAF 34.1.1 (WHB/*NZJM2), the following quantity may be fished in the Norwegian Economic Zone or in the fishery zone around Jan Mayen: 149 506 (52) Transfers of this quota may be effected to VIIIc, IX and X; Union waters of CECAF 34.1.1. However, such transfers shall be notified in advance to the Commission. (53) Special condition: within a total access quantity of 21 500 tonnes for the Union, Member States may fish up to the following percentage of their quotas in Faroese waters (WHB/*05-F.): 9,2 % (54) Special condition: from the Union quotas in Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV (WHB/*NZJM1) and in VIIIc, IX and X; Union waters of CECAF 34.1.1 (WHB/*NZJM2), the following quantity may be fished in the Norwegian Economic Zone or in the fishery zone around Jan Mayen: 149 506 (55) To be counted against Norway's catch limits established under the Coastal States arrangement. (56) Special condition: the catch in IVa shall be no more than the following amount (WHB/*04A-C): 37 377 This catch limit in IVa amounts to the following percentage of Norway's access quota: 25 % (57) To be counted against the catch limits of the Faroe Islands. (58) Special conditions: may also be fished in VIb (WHB/*06B-C). The catch in IVa shall be no more than the following amount (WHB/*04A-C): 5 375 (59) Exclusively for by-catches. No directed fisheries are permitted under this quota. (60) To be fished in Union waters of IIa, IV, Vb, VI and VII (BLI/*24X7C). (61) By-catches of roundnose grenadier and black scabbardfish to be counted against this quota. To be fished in EU waters of VIa north of 56 ° 30 ²N and VIb. This provision shall not apply for catches subject to the landing obligation. (62) Exclusively for by-catches. No directed fisheries are permitted under this quota. (63) Exclusively for by-catches. No directed fisheries are permitted under this quota. (64) Exclusively for by-catches. No directed fisheries are permitted under this quota. (65) Quota may be fished in Union waters of IIIa and Union waters of IIIbcd only. (66) Special condition: of which an incidental catch of other species of 25 % per ship, at any moment, is authorised in Vb, VI and VII. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in Vb, VI and VII shall not exceed the following amount in tonnes (OTH/*6X14.): 3 000 (67) Including tusk. The quotas for Norway shall only be fished with long-lines in Vb, VI and VII, and they amount to: Ling (LIN/*5B67-) 6 500 Tusk (USK/*5B67-) 2 923 (68) The ling and tusk quotas for Norway are interchangeable up to the following amount, in tonnes: 2 000 (69) Including tusk. To be fished in VIb and VIa north of 56 ° 30 ² N (LIN/*6BAN.). (70) Special condition: of which an incidental catch of other species of 20 % per ship, at any moment, is authorised in VIa and VIb. However, this percentage may be exceeded in the first 24 hours following the beginning of the fishing on a specific ground. The total incidental catch of other species in VIa and VIb shall not exceed the following amount in tonnes (OTH/*6AB.): 75 (71) Of which no more than 6 % may be taken in Functional Units 26 and 27 of ICES division IXa (NEP/*9U267). (72) By-catches of cod, haddock, pollack, whiting and saithe are to be counted against the quotas for these species. (73) Fishing for shrimps Penaeus subtilis and Penaeus brasiliensis is prohibited in waters less than 30 metres deep. (74) Article 6 of this Regulation applies. (75) Fixed at the same quantity as determined in accordance with footnote 2. (76) Special condition: of which up to 2 % may be fished in: VIIIa, VIIIb, VIIId and VIIIe (POL/*8ABDE). (77) Special condition: of which up to 5 % may be fished in Union waters of VIIIc (POL/*08C.). (78) May only be taken in Union waters of IV and in IIIa (POK/*3A4-C). Catches taken within this quota are to be deducted from Norway's share of the TAC. (79) To be fished north of 56 ° 30 ² N (POK/*5614N). (80) By-catches of cod, haddock, pollack and whiting are to be counted against the quota for these species. (81) Catches of cuckoo ray (Leucoraja naevus) (RJN/2AC4-C), thornback ray (Raja clavata) (RJC/2AC4-C) and spotted ray (Raja montagui) (RJM/2AC4-C) shall be reported separately. (82) By-catch quota. These species shall not comprise more than 25 % by live weight of the catch retained on board per fishing trip. This condition applies only to vessels over 15 metres' length overall. This provision shall not apply for catches subject to the landing obligation as set out in Article 15(1) of Regulation (EU) No 1380/2013. (83) Shall not apply to blonde ray (Raja brachyura) and small-eyed ray (Raja microocellata). When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (84) Catches of cuckoo ray (Leucoraja naevus) (RJN/03A-C.), blonde ray (Raja brachyura) (RJH/03A-C.) and spotted ray (Raja montagui) (RJM/03A-C.) shall be reported separately. (85) Catches of cuckoo ray (Leucoraja naevus) (RJN/67AKXD), thornback ray (Raja clavata) (RJC/67AKXD), blonde ray (Raja brachyura) (RJH/67AKXD), spotted ray (Raja montagui) (RJM/67AKXD), small-eyed ray (Raja microocellata) (RJE/67AKXD), sandy ray (Raja circularis) (RJI/67AKXD) and shagreen ray (Raja fullonica) (RJF/67AKXD) shall be reported separately. (86) Special condition: of which up to 5 % may be fished in Union waters of VIId (SRX/*07D.), without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. Catches of cuckoo ray (Leucoraja naevus) (RJN/*07D.), thornback ray (Raja clavata) (RJC/*07D.), blonde ray (Raja brachyura) (RJH/*07D.), spotted ray (Raja montagui) (RJM/*07D.), small-eyed ray (Raja microocellata) (RJE/*07D.), sandy ray (Raja circularis) (RJI/*07D.) and shagreen ray (Raja fullonica) (RJF/*07D.) shall be reported separately. This special condition shall not apply to undulate ray (Raja undulata). (87) Shall not apply to small-eyed ray (Raja microocellata). When accidentally caught, this species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (88) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. In cases where it is not subject to the landing obligation, by-catch of undulate ray in area VIIe may only be landed whole or gutted, and provided that it does not comprise more than 20 kilograms live weight per fishing trip. The catches shall remain under the quotas shown in the table below. The former provisions are without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the following code: (RJU/67AKXD). Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIIe (RJU/67AKXD) Belgium 9 Estonia 0 France 41 Germany 0 Ireland 13 Lithuania 0 The Netherlands 0 Portugal 0 Spain 11 United Kingdom 26 Union 100 TAC 100 Precautionary TAC of which up to 5 % may be fished in Union waters of VIId and reported under the following code: (RJU/*07D.). This special condition is without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. (89) Catches of cuckoo ray (Leucoraja naevus) (RJN/07D.), thornback ray (Raja clavata) (RJC/07D.), blonde ray (Raja brachyura) (RJH/07D.), spotted ray (Raja montagui) (RJM/07D.) and small-eyed ray (Raja microocellata) (RJE/07D.) shall be reported separately. (90) Special condition: of which up to 5 % may be fished in Union waters of VIa, VIb, VIIa-c and VIIe-k (SRX/*67AKD). Catches of Cuckoo ray (Leucoraja naevus) (RJN/*67AKD), thornback ray (Raja clavata) (RJC/*67AKD), blonde ray (Raja brachyura) (RJH/*67AKD), spotted ray (Raja montagui) (RJM/*67AKD) and small-eyed ray (Raja microocellata) (RJE/*67AKD) shall be reported separately. This special condition shall not apply to undulate ray (Raja undulata). (91) Shall not apply to small-eyed ray (Raja microocellata). When accidentally caught, these species shall not be harmed. Specimens shall be promptly released. Fishermen shall be encouraged to develop and use techniques and equipment to facilitate the rapid and safe release of the species. (92) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. In cases where it is not subject to the landing obligation, by-catch of undulate ray in the area covered by this TAC may only be landed whole or gutted, and provided that it does not comprise more than 40 kilograms live weight per fishing trip. The catches shall remain under the quotas shown in the table below. The former provisions are without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the following code: (RJU/07D.). Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIId (RJU/07D.) Belgium 1 France 9 The Netherlands 0 United Kingdom 2 Union 12 TAC 12 Precautionary TAC of which up to 5 % may be fished in Union waters of VIIe and reported under the following code: (RJU/*67AKD). This special condition is without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. (93) Catches of cuckoo ray (Leucoraja naevus) (RJN/89-C.), blonde ray (Raja brachyura) (RJH/89-C.) and thornback ray (Raja clavata) (RJC/89-C.) shall be reported separately. (94) Shall not apply to undulate ray (Raja undulata). This species shall not be targeted in the areas covered by this TAC. In cases where it is not subject to the landing obligation, by-catch of undulate ray in subareas VIII and IX may only be landed whole or gutted, and provided that it does not comprise more than 20 kilograms of live weight per fishing trip in subarea VIII and 40 kilograms of live weight per fishing trip in subarea IX. The catches shall remain under the quotas shown in the table below. The above provisions are without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. By-catches of undulate ray shall be reported separately under the codes indicated in the tables below. Within the limits of the abovementioned quotas, no more than the quantities of undulate ray given below may be taken: Species: Undulate ray Raja undulata Zone: Union waters of VIII (RJU/8-C.) Belgium 0 France 9 Portugal 8 Spain 8 United Kingdom 0 Union 25 TAC 25 Precautionary TAC Species: Undulate ray Raja undulata Zone: Union waters of IX (RJU/9-C.) Belgium 0 France 16 Portugal 12 Spain 12 United Kingdom 0 Union 40 TAC 40 Precautionary TAC (95) To be taken in Union waters of IIa and VI. In VI this quantity may only be fished with long-lines (GHL/*2A6-C). (96) Special condition: including the following tonnage to be taken in Norwegian waters south of 62 ° N (MAC/*04N-): 338 When fishing under this special condition, by-catches of cod, haddock, pollack and whiting and saithe are to be counted against the quotas for these species. (97) May also be taken in Norwegian waters of IVa (MAC/*4AN.). (98) To be deducted from Norway's share of the TAC (access quota). This amount includes the following Norwegian share in the North Sea TAC: 53 826 This quota may be fished in IVa only (MAC/*04A.), except for the following amount, in tonnes, which may be fished in IIIa (MAC/*03A.): 3 000 (99) Within the limits of the abovementioned quotas, no more than the quantities given below may also be taken in the two following zones: Norwegian waters of IIa (MAC/*02AN-) Faroese waters (MAC/*FRO1) Belgium 76 91 Denmark 2 624 3 131 Germany 80 95 France 240 286 The Netherlands 242 288 Sweden 726 854 United Kingdom 224 267 Union 4 212 5 012 Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones: IIIa IIIa and IVbc IVb IVc VI, international waters of IIa, from 1 January to 15 February 2016 and from 1 September to 31 December 2016 (MAC/*03A.) (MAC/*3A4BC) (MAC/*04B.) (MAC/*04C.) (MAC/*2A6.) Denmark 0 4 130 0 0 11 677 France 0 490 0 0 0 The Netherlands 0 490 0 0 0 Sweden 0 0 390 10 3 031 United Kingdom 0 490 0 0 0 Norway 3 000 0 0 0 0 (100) May be fished in IIa, VIa north of 56 ° 30 ² N, IVa, VIId, VIIe, VIIf and VIIh (MAC/*AX7H). (101) The following additional amount of access quota, in tonnes, may be fished by Norway North of 56 °30 ² N and counted against its catch limit (MAC/*N5630): 37 128 (102) This amount shall be deducted from the Faroe Islands' catch limit (access quota). It may be fished only in VIa north of 56 ° 30 ² N (MAC/*6AN56). However, from 1 January to 15 February and from 1 October to 31 December this quota may also be fished in IIa, IVa north of 59 ° (EU zone) (MAC/*24N59). Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zones and periods: Union waters of IIa; Union and Norwegian waters of IVa. During the periods from 1 January to 15 February 2016 and from 1 September to 31 December 2016 Norwegian waters of IIa Faroese waters (MAC/*4A-EN) (MAC/*2AN-) (MAC/*FRO2) Germany 13 731 1 851 1 813 France 9 154 1 233 1 208 Ireland 45 770 6 170 6 042 The Netherlands 20 024 2 698 2 643 United Kingdom 125 873 16 971 16 616 Union 214 552 28 923 28 322 (103) Special condition: quantities subject to exchanges with other Member States may be taken in VIIIa, VIIIb and VIIId (MAC/*8ABD.). However, the quantities provided by Spain, Portugal or France for exchange purposes and to be taken in VIIIa, VIIIb and VIIId shall not exceed 25 % of the quotas of the donor Member State. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: VIIIb (MAC/*08B.) Spain 2 832 France 19 Portugal 585 (104) Catches taken in IIa (MAC/*02A.) and IVa (MAC/*4A.) shall be reported separately. (105) Quota may be fished in Union waters of IIIa, Subdivisions 22-32 only. (106) May be fished only in Union waters of IV (SOL/*04-C.). (107) Exclusively for by-catches. No directed fisheries are permitted under this quota. (108) Without prejudice to the landing obligation, catches of whiting may be counted against up to 5 % of the quota (OTH/*03A.), provided that not more than 9 % in total of this quota for sprat is accounted for by these catches and by-catches of those species that are accounted for under Article 15(8) of Regulation (EU) No 1380/2013. (109) Without prejudice to the landing obligation, catches of dab and whiting may be counted against up to 2 % of the quota (OTH/*2AC4C), provided that not more than 9 % in total of this quota for sprat is accounted for by these catches and by-catches of those species that are accounted for under Article 15(8) of Regulation (EU) No 1380/2013. (110) Including sandeel. (111) May contain up to 4 % of by-catch of herring. (112) Spurdog shall not be targeted in the areas covered by this TAC. When accidentally caught in fisheries where spurdog is not subject to the landing obligation, specimens shall not be harmed and shall be released immediately. The former provisions are without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. (113) Spurdog shall not be targeted in the areas covered by this TAC. When accidentally caught in fisheries where spurdog is not subject to the landing obligation, specimens shall not be harmed and shall be released immediately. The former provisions are without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. (114) Spurdog shall not be targeted in the areas covered by this TAC. When accidentally caught in fisheries where spurdog is not subject to the landing obligation, specimens shall not be harmed and shall be released immediately. The former provisions are without prejudice to the prohibitions set out in Articles 13 and 46 of this Regulation for the areas specified therein. (115) Special condition: up to 5 % of this quota fished in division VIId may be accounted for as fished under the quota concerning the following zone: Union waters of IIa, IVa, VI, VIIa-c,VIIe-k, VIIIa, VIIIb, VIIId and VIIIe; Union and international waters of Vb; international waters of XII and XIV (JAX/*2A-14). (116) May be fished in Union waters of IVa but may not be fished in Union waters of VIId (JAX/*04-C.). (117) Without prejudice to the landing obligation, catches of boarfish, whiting and mackerel may be counted against up to 5 % of the quota (OTH/*4BC7D), provided that not more than 9 % in total of this quota for horse mackerel is accounted for by these catches and by-catches of those species that are accounted for under Article 15 (8) of Regulation (EU) No 1380/2013. (118) Special condition: up to 5 % of this quota fished in Union waters of IIa or IVa before 30 June 2016 may be accounted for as fished under the quota concerning the zone of Union waters of IVb, IVc and VIId (JAX/*4BC7D). (119) Special condition: up to 5 % of this quota may be fished in VIId (JAX/*07D.). Under this special condition, and in accordance with footnote (3), by-catches of boarfish and whiting shall be reported separately under the following code: (OTH/*07D.). (120) Without prejudice to the landing obligation, catches of boarfish, whiting and mackerel may be counted against up to 5 % of the quota (OTH/*2A-14), provided that not more than 9 % in total of this quota for horse mackerel is accounted for by these catches and by-catches of those species that are accounted for under Article 15(8) of Regulation (EU) No 1380/2013. (121) Limited to IVa, VIa (north of 56 ° 30 ² N only), VIIe, f, h. (122) Special condition: up to 50 % of this quota may be fished in VIIIc (JAX/*08C2). Under this special condition, and in accordance with footnote (3), by-catches of boarfish and whiting shall be reported separately under the following code: (OTH/*08C2). (123) Special condition: up to 5 % of this quota may be fished in IX (JAX/*09.). (124) Of which, notwithstanding Article 19 (3)of Regulation (EC) No 850/98 (1), no more than 5 % may consist of horse mackerel between 12 and 15 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the catches shall be 1,20. These provisions shall not apply for catches subject to the landing obligation. (125) Special condition: up to 5 % of this quota may be fished in VIIIc (JAX/*08C). (126) Of which, notwithstanding Article 19(3) of Regulation (EC) No 850/98 (1), no more than 5 % may consist of horse mackerel between 12 and 15 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the catches shall be 1,20. These provisions shall not apply for catches subject to the landing obligation. (127) Waters adjacent to the Azores. (128) Article 6 of this Regulation applies. (129) Fixed at the same quantity as determined in accordance with footnote 2. (130) Of which, notwithstanding Article 19(3) of Regulation (EC) No 850/98 (1), no more than 5 % may consist of horse mackerel between 12 and 15 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the catches shall be 1,20. These provisions shall not apply for catches subject to the landing obligation. (131) Waters adjacent to Madeira. (132) Article 6 of this Regulation applies. (133) Fixed at the same quantity as determined in accordance with footnote 2. (134) Of which, notwithstanding Article 19(3) of Regulation (EC) No 850/98 (1), no more than 5 % may consist of horse mackerel between 12 and 15 cm. For the purposes of the control of that quantity, the conversion factor to be applied to the weight of the catches shall be 1,20. These provisions shall not apply for catches subject to the landing obligation. (135) Waters adjacent to the Canary Islands. (136) Article 6 of this Regulation applies. (137) Fixed at the same quantity as determined in accordance with footnote 2. (138) Without prejudice to the landing obligation, catches of whiting may be counted against up to 5 % of the quota (OT2/*2A3A4), provided that not more than 9 % in total of this quota for Norway pout is accounted for by these catches and by-catches of those species that are accounted for under Article 15(8) of Regulation (EU) No 1380/2013. (139) Quota may be fished in Union waters of ICES zones IIa, IIIa and IV only. (140) Union quota may only be fished from 1 January to 31 October 2016. (141) A sorting grid shall be used. (142) A sorting grid shall be used. Includes a maximum of 15 % of unavoidable by-catches (NOP/*2A3A4), to be counted against this quota. (143) By-catches of cod, haddock, pollack, whiting and saithe to be counted against the quotas for these species. (144) Special condition: of which no more than the following amount of horse mackerel (JAX/*04-N.): 400 (145) Taken with long-lines only. (146) Quota allocated by Norway to Sweden of other species at a traditional level. (147) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (148) Limited to IIa and IV (OTH/*2A4-C). (149) Including fisheries not specifically mentioned. Exceptions may be introduced after consultations, as appropriate. (150) To be fished in IV and VIa north of 56 ° 30 ² N (OTH/*46AN). ANNEX IB NORTH EAST ATLANTIC AND GREENLAND, ICES SUBAREAS I, II, V, XII AND XIV AND GREENLAND WATERS OF NAFO 1 Species: Herring Clupea harengus Zone: Union, Faroese, Norwegian and international waters of I and II (HER/1/2-) Belgium 7 (1) Denmark 7 069 (1) Germany 1 238 (1) Spain 23 (1) France 305 (1) Ireland 1 830 (1) The Netherlands 2 529 (1) Poland 358 (1) Portugal 23 (1) Finland 109 (1) Sweden 2 619 (1) United Kingdom 4 519 (1) Union 20 629 (1) Faroe Islands 6 000 (2) (3) Norway 18 566 (2) (4) TAC 316 876 Analytical TAC Species: Cod Gadus morhua Zone: Norwegian waters of I and II (COD/1N2AB.) Germany 2 120 Greece 263 Spain 2 365 Ireland 263 France 1 946 Portugal 2 365 United Kingdom 8 225 Union 17 547 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: Greenland waters of NAFO 1F and Greenland waters of XIV (COD/N1GL14) Germany 1 718 (5) United Kingdom 382 (5) Union 2 100 (5) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: I and IIb (COD/1/2B.) Germany 6 450 (8) Spain 13 082 (8) France 3 039 (8) Poland 2 728 (8) Portugal 2 630 (8) United Kingdom 4 298 (8) Other Member States 949 (6) (8) Union 33 176 (7) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod and haddock Gadus morhua and Melanogrammus aeglefinus Zone: Faroese waters of Vb (COD/05B-F.) for cod; (HAD/05B-F.) for haddock Germany 19 France 114 United Kingdom 817 Union 950 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grenadiers Macrourus spp. Zone: Greenland waters of V and XIV (GRV/514GRN) Union 100 (9) TAC Not relevant (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grenadiers Macrourus spp. Zone: Greenland waters of NAFO 1 (GRV/N1GRN.) Union 100 (11) TAC Not relevant (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Capelin Mallotus villosus Zone: IIb (CAP/02B.) Union 0 TAC 0 Analytical TAC Species: Capelin Mallotus villosus Zone: Greenland waters of V and XIV (CAP/514GRN) Denmark 0 Germany 0 Sweden 0 United Kingdom 0 All Member States 0 (13) Union 0 (14) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Haddock Melanogrammus aeglefinus Zone: Norwegian waters of I and II (HAD/1N2AB.) Germany 236 France 142 United Kingdom 722 Union 1 100 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Blue whiting Micromesistius poutassou Zone: Faroese waters (WHB/2A4AXF) Denmark 1 100 Germany 75 France 120 The Netherlands 105 United Kingdom 1 100 Union 2 500 (15) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Ling and blue ling Molva molva and molva dypterygia Zone: Faroese waters of Vb (LIN/05B-F.) for ling; (BLI/05B-F.) for blue ling Germany 615 France 1 365 United Kingdom 120 Union 2 100 (16) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern prawn Pandalus borealis Zone: Greenland waters of V and XIV (PRA/514GRN) Denmark 687 France 687 Union 1 375 Norway 2 000 Faroe Islands 1 300 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern prawn Pandalus borealis Zone: Greenland waters of NAFO 1 (PRA/N1GRN.) Denmark 1 300 France 1 300 Union 2 600 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Saithe Pollachius virens Zone: Norwegian waters of I and II (POK/1N2AB.) Germany 2 040 France 328 United Kingdom 182 Union 2 550 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Saithe Pollachius virens Zone: International waters of I and II (POK/1/2INT) Union 0 TAC Not relevant Analytical TAC Species: Saithe Pollachius virens Zone: Faroese waters of Vb (POK/05B-F.) Belgium 60 Germany 372 France 1 812 The Netherlands 60 United Kingdom 696 Union 3 000 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Greenland halibut Reinhardtius hippoglossoides Zone: Norwegian waters of I and II (GHL/1N2AB.) Germany 25 (17) United Kingdom 25 (17) Union 50 (17) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Greenland halibut Reinhardtius hippoglossoides Zone: International waters of I and II (GHL/1/2INT) Union 2 000 (18) TAC Not relevant Precautionary TAC Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of NAFO 1 (GHL/N1GRN.) Germany 1 925 (19) Union 1 925 (19) Norway 575 (19) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Greenland halibut Reinhardtius hippoglossoides Zone: Greenland waters of V and XIV (GHL/514GRN) Germany 4 289 United Kingdom 226 Union 4 515 (20) Norway 575 Faroe Islands 110 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish (shallow pelagic) Sebastes spp. Zone: Union and international waters of V; international waters of XII and XIV (RED/51214S) Estonia 0 Germany 0 Spain 0 France 0 Ireland 0 Latvia 0 The Netherlands 0 Poland 0 Portugal 0 United Kingdom 0 Union 0 TAC 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish (deep pelagic) Sebastes spp. Zone: Union and international waters of V; international waters of XII and XIV (RED/51214D) Estonia 39 (21) (22) Germany 802 (21) (22) Spain 141 (21) (22) France 75 (21) (22) Ireland 0 (21) (22) Latvia 14 (21) (22) The Netherlands 0 (21) (22) Poland 72 (21) (22) Portugal 168 (21) (22) United Kingdom 2 (21) (22) Union 1 313 (21) (22) TAC 0 (21) (22) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: Norwegian waters of I and II (RED/1N2AB.) Germany 766 Spain 95 France 84 Portugal 405 United Kingdom 150 Union 1 500 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: International waters of I and II (RED/1/2INT) Union to be established (23) (24) TAC 8 000 (25) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish (pelagic) Sebastes spp. Zone: Greenland waters of NAFO 1F and Greenland waters of V and XIV (RED/N1G14P) Germany 1 038 (26) (27) (28) France 5 (26) (27) (28) United Kingdom 7 (26) (27) (28) Union 1 050 (26) (27) (28) Norway 800 (26) (27) Faroe Islands 50 (26) (27) (29) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish (demersal) Sebastes spp. Zone: Greenland waters of NAFO 1F and Greenland waters of V and XIV (RED/N1G14D) Germany 1 679 (30) France 9 (30) United Kingdom 12 (30) Union 1 700 (30) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: Icelandic waters of Va (RED/05A-IS) Belgium 0 (31) (32) Germany 0 (31) (32) France 0 (31) (32) United Kingdom 0 (31) (32) Union 0 (31) (32) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: Faroese waters of Vb (RED/05B-F.) Belgium 4 Germany 460 France 31 United Kingdom 5 Union 500 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Other species Zone: Norwegian waters of I and II (OTH/1N2AB.) Germany 117 (33) France 47 (33) United Kingdom 186 (33) Union 350 (33) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Other species (34) Zone: Faroese waters of Vb (OTH/05B-F.) Germany 322 France 289 United Kingdom 189 Union 800 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Flatfish Zone: Faroese waters of Vb (FLX/05B-F.) Germany 18 France 14 United Kingdom 68 Union 100 TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Other (by-catch) Zone: Greenland waters (RED/1/2INT) Union 1 126 (35) (36) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) When reporting catches to the Commission the quantities fished in each of the following areas shall also be reported: NEAFC Regulatory Area and Union waters. (2) May be fished in Union waters north of 62 ° N. (3) To be counted against the catch limits of the Faroe Islands. (4) To be counted against the catch limits of Norway. Special condition: within the limits of the abovementioned quotas, no more than the quantities given below may be taken in the following zone: Norwegian waters north of 62 ° N and the fishery zone around Jan Mayen (HER/*2AJMN) 18 566 II, Vb north of 62 ° N (Faroes waters) (HER/*25B-F) Belgium 2 Denmark 2 055 Germany 360 Spain 7 France 89 Ireland 532 The Netherlands 736 Poland 104 Portugal 7 Finland 32 Sweden 762 United Kingdom 1 314 (5) Except for by-catches, the following conditions shall apply to these quotas: 1. They may not be fished between 1 April and 31 May 2016. 2. They may only be fished in at least 2 of the following 4 areas: Reporting code Geographical limits COD/GRL1 The part of the Greenlandic fisheries territory that is to the north of 63 °45 ²N and to the south of 67 °00 ² N and to the east of 35 °15 ²W. COD/GRL2 The part of the Greenlandic fisheries territory that is between 62 °30 ²N and 63 °45 ²N to the east of 44 °00 ²W, and the part of the Greenlandic fisheries territory that is to the north of 63 °45 ²N and between 44 °00 ²W and 35 °15 ²W. COD/GRL3 The part of the Greenlandic fisheries territory that is to the south of 59 °00 ²N and to the east of 42 °00 ²W, and the part of the Greenlandic fisheries territory that is between 59 °00 ²N and 62 °30 ²N to the east of 44 °00 ²W. COD/GRL4 The part of the Greenlandic fisheries territory that is between 60 °45 ²N and 59 °00 ²N to the west of 44 °00 ²W, and the part of the Greenlandic fisheries territory that is to the south of 59 °00 ²N and to the west of 42 °00 ²W. (6) Except Germany, Spain, France, Poland, Portugal and the United Kingdom. (7) The allocation of the share of the cod stock available to the Union in the zone Spitzbergen and Bear Island and the associated by-catches of haddock are entirely without prejudice to the rights and obligations deriving from the 1920 Treaty of Paris. (8) By-catches of haddock may represent up to 14 % per haul. The by-catch quantities of haddock are in addition to the quota for cod. (9) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/514GRN) and roughhead grenadier (Macrourus berglax) (RHG/514GRN) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (10) The total amount below, in tonnes, is allocated to Norway and can be fished in either this TAC zone or Greenland waters of NAFO 1 (GRV/514N1G). Special condition for this amount: roundnose grenadier (Coryphaenoides rupestris) (RNG/514N1G) and roughhead grenadier (Macrourus berglax) (RHG/514N1G) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. 90 (11) Special condition: roundnose grenadier (Coryphaenoides rupestris) (RNG/N1GRN.) and roughhead grenadier (Macrourus berglax) (RHG/N1GRN.) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. (12) The total amount below, in tonnes, is allocated to Norway and can be fished in either this TAC zone or Greenland waters of V and XIV (GRV/514N1G). Special condition for this amount: roundnose grenadier (Coryphaenoides rupestris) (RNG/514N1G) and roughhead grenadier (Macrourus berglax) (RHG/514N1G) shall not be targeted. They shall only be taken as by-catch and shall be reported separately. 90 (13) Denmark, Germany, Sweden and the United Kingdom may access the All Member States quota only once they have exhausted their own quota. However, Member States with more than 10 % of the Union quota shall not access the All Member States quota at all. (14) For a fishing period from 20 June to 30 April of the following year. (15) Catches of blue whiting may include unavoidable by-catches of greater silver smelt. (16) By-catches of roundnose grenadier and black scabbardfish may be counted against this quota, up to the following limit (OTH/*05B-F): 500 (17) Exclusively for by-catches. No directed fisheries are permitted under this quota. (18) Exclusively for by-catches. No directed fisheries are permitted under this quota. (19) To be fished south of 68 ° N. (20) To be fished by no more than 6 vessels at the same time. (21) May only be taken within the area bounded by the lines joining the following coordinates: Point Latitude Longitude 1 64 °45 ²N 28 °30 ²W 2 62 °50 ²N 25 °45 ²W 3 61 °55 ²N 26 °45 ²W 4 61 °00 ²N 26 °30 ²W 5 59 °00 ²N 30 °00 ²W 6 59 °00 ²N 34 °00 ²W 7 61 °30 ²N 34 °00 ²W 8 62 °50 ²N 36 °00 ²W 9 64 °45 ²N 28 °30 ²W (22) May only be taken from 10 May to 1 July 2016. (23) The fishery may only take place within the period from 1 July to 31 December 2016. The fishery will be closed when the TAC is fully utilised by NEAFC Contracting Parties. From that date, Member States shall prohibit directed fishery for redfish by vessels flying their flag. (24) Vessels shall limit their by-catches of redfish in other fisheries to a maximum of 1 % of the total catch retained on board. (25) Provisional catch limit to cover catches of all NEAFC contracting parties, (26) May only be fished as deep pelagic redfish by pelagic trawl from 10 May to 1 July 2016. (27) May only be fished in Greenland waters within the Redfish Conservation Area bounded by the lines joining the following coordinates: Point Latitude Longitude 1 64 °45 ²N 28 °30 ²W 2 62 °50 ²N 25 °45 ²W 3 61 °55 ²N 26 °45 ²W 4 61 °00 ²N 26 °30 ²W 5 59 °00 ²N 30 °00 ²W 6 59 °00 ²N 34 °00 ²W 7 61 °30 ²N 34 °00 ²W 8 62 °50 ²N 36 °00 ²W 9 64 °45 ²N 28 °30 ²W (28) Special condition: this quota may also be fished in international waters of the Redfish Conservation Area mentioned above (RED/*5-14P). (29) May only be fished in Greenland Waters of V and XIV (RED/*514GN). (30) May only be fished by trawl, and only North and West of the line defined by the following coordinates: Point Latitude Longitude 1 59 °15 ²N 54 °26 ²W 2 59 °15 ²N 44 °00 ²W 3 59 °30 ²N 42 °45 ²W 4 60 °00 ²N 42 °00 ²W 5 62 °00 ²N 40 °30 ²W 6 62 °00 ²N 40 °00 ²W 7 62 °40 ²N 40 °15 ²W 8 63 °09 ²N 39 °40 ²W 9 63 °30 ²N 37 °15 ²W 10 64 °20 ²N 35 °00 ²W 11 65 °15 ²N 32 °30 ²W 12 65 °15 ²N 29 °50 ²W (31) Including unavoidable by-catches (cod not allowed). (32) May only be fished between July and December 2016. (33) Exclusively for by-catches. No directed fisheries are permitted under this quota. (34) Excluding fish species of no commercial value. (35) By-catches of cod, redfish and Greenland halibut (36) By-catches taken in cod directed fisheries (B-C/GRLCOD), by-catches taken in redfish directed fisheries (B-C/GRLRED), by-catches taken in Greenland halibut directed fisheries (B-C/GRLGHL) and by-catches in Northern prawn directed fisheries (B-C/GRLPRA) shall be reported separately ANNEX IC NORTH WEST ATLANTIC NAFO CONVENTION AREA Species: Cod Gadus morhua Zone: NAFO 2J3KL (COD/N2J3KL) Union 0 (1) TAC 0 (1) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: NAFO 3NO (COD/N3NO.) Union 0 (2) TAC 0 (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Cod Gadus morhua Zone: NAFO 3M (COD/N3M.) Estonia 155 Germany 649 Latvia 155 Lithuania 155 Poland 528 Spain 1 993 France 278 Portugal 2 734 United Kingdom 1 298 Union 7 945 TAC 13 931 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 3L (WIT/N3L.) Union 0 (3) TAC 0 (3) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Witch flounder Glyptocephalus cynoglossus Zone: NAFO 3NO (WIT/N3NO.) Estonia 96 Latvia 96 Lithuania 96 Union 288 TAC 2 172 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: American plaice Hippoglossoides platessoides Zone: NAFO 3M (PLA/N3M.) Union 0 (4) TAC 0 (4) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: American plaice Hippoglossoides platessoides Zone: NAFO 3LNO (PLA/N3LNO.) Union 0 (5) TAC 0 (5) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Shortfin squid Illex illecebrosus Zone: NAFO sub-zones 3 and 4 (SQI/N34.) Estonia 128 (6) Latvia 128 (6) Lithuania 128 (6) Poland 227 (6) Union Not relevant (6) (7) TAC 34 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Yellowtail flounder Limanda ferruginea Zone: NAFO 3LNO (YEL/N3LNO.) Union 0 (8) TAC 17 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Capelin Mallotus villosus Zone: NAFO 3NO (CAP/N3NO.) Union 0 (9) TAC 0 (9) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern prawn Pandalus borealis Zone: NAFO 3L (10) (11) (PRA/N3L.) Estonia 0 (12) Latvia 0 (12) Lithuania 0 (12) Poland 0 (12) Spain 0 (12) Portugal 0 (12) Union 0 (12) TAC 0 (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern prawn Pandalus borealis Zone: NAFO 3M (13) (PRA/*N3M.) TAC Not relevant (14) (15) Analytical TAC Species: Greenland halibut Reinhardtius hippoglossoides Zone: NAFO 3LMNO (GHL/N3LMNO) Estonia 297 Germany 303 Latvia 42 Lithuania 21 Spain 4 067 Portugal 1 700 Union 6 430 TAC 10 966 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Skate Rajidae Zone: NAFO 3LNO (SKA/N3LNO.) Estonia 283 Lithuania 62 Spain 3 403 Portugal 660 Union 4 408 TAC 7 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: NAFO 3LN (RED/N3LN.) Estonia 514 Germany 354 Latvia 514 Lithuania 514 Union 1 896 TAC 10 400 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: NAFO 3M (RED/N3M.) Estonia 1 571 (16) Germany 513 (16) Latvia 1 571 (16) Lithuania 1 571 (16) Spain 233 (16) Portugal 2 354 (16) Union 7 813 (16) TAC 7 000 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: NAFO 3O (RED/N3O.) Spain 1 771 Portugal 5 229 Union 7 000 TAC 20 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Redfish Sebastes spp. Zone: NAFO Subarea 2, Divisions 1F and 3K (RED/N1F3K.) Latvia 0 (17) Lithuania 0 (17) Union 0 (17) TAC 0 (17) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: White hake Urophycis tenuis Zone: NAFO 3NO (HKW/N3NO.) Spain 255 Portugal 333 Union 588 (18) TAC 1 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (2) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the limits of a maximum of 1 000 kg or 4 %, whichever is greater. (3) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (4) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (5) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (6) To be fished between 1 July and 31 December 2016. (7) No specified Union's share. The amount specified below, in tonnes, is available to Canada and the Member States of the Union except Estonia, Latvia, Lithuania and Poland. 29 467 (8) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 2 500 kg or 10 %, whichever is the greatest. (9) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (10) Not including the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 (11) Fishing is prohibited at a depth less than 200 metres in the area East of a line bound by the following coordiantes: Point No Latitude N Longitude W 1 46 ° 00 ² 0 47 ° 49 ² 0 2 46 ° 25 ² 0 47 ° 27 ² 0 3 46 °42 ² 0 47 ° 25 ² 0 4 46 ° 48 ² 0 47 ° 25 ² 50 5 47 ° 16 ² 50 47 ° 43 ² 50 (12) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (13) Vessels may also fish this stock in Division 3L in the box bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 20 ² 0 46 ° 40 ² 0 2 47 ° 20 ² 0 46 ° 30 ² 0 3 46 ° 00 ² 0 46 ° 30 ² 0 4 46 ° 00 ² 0 46 ° 40 ² 0 Moreover, fishing for schrimp is prohibited from 1 June to 31 December 2016 in the area bounded by the following coordinates: Point No Latitude N Longitude W 1 47 ° 55 ² 0 45 ° 00 ² 0 2 47 ° 30 ² 0 44 ° 15 ² 0 3 46 ° 55 ² 0 44 ° 15 ² 0 4 46 ° 35 ² 0 44 ° 30 ² 0 5 46 ° 35 ² 0 45 ° 40 ² 0 6 47 ° 30 ² 0 45 ° 40 ² 0 7 47 ° 55 ² 0 45 ° 00 ² 0 (14) Not relevant. Fishery managed by limitations in fishing effort. The Member States concerned shall issue fishing authorisations for their fishing vessels engaging in this fishery and shall notify those authorisations to the Commission prior to the commencement of the vessel's activity, in accordance with Regulation (EC) No 1224/2009. Member State Maximum number of vessels Maximum number of fishing days Denmark 0 0 Estonia 0 0 Spain 0 0 Latvia 0 0 Lithuania 0 0 Poland 0 0 Portugal 0 0 (15) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (16) This quota is subject to compliance with the TAC as shown, which is established for this stock for all NAFO Contracting Parties. Within that TAC, no more than the following mid-term limit may be fished before 1 July 2016: 3 500 (17) No directed fisheries are permitted under this quota. This species shall only be taken as by-catch within the following limits: a maximum of 1 250 kg or 5 %, whichever is the greatest. (18) Where, in accordance with Annex IA of the NAFO Conservation and Enforcement Measures, a positive vote by the Contracting Parties confirms the TAC to be 2 000 tonnes, the corresponding Union and Member State quotas shall be deemed to be as below: Spain 509 Portugal 667 Union 1 176 ANNEX ID HIGHLY MIGRATORY FISH  ALL AREAS TACs in these areas are adopted in the framework of international fisheries organisations on tuna fisheries, such as ICCAT. Species: Bluefin tuna Thunnus thynnus Zone: Atlantic Ocean, east of 45 ° W, and Mediterranean (BFT/AE45WM) Cyprus 98,00 (4) Greece 182,15 Spain 3 534,43 (2) (4) France 3 487,57 (2) (3) (4) Croatia 551,23 (6) Italy 2 752,56 (4) (5) Malta 225,83 (4) Portugal 332,36 Other Member States 39,41 (1) Union 11 203,54 (2) (3) (4) (5) TAC 18 911 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, North of 5 ° N (SWO/AN05N) Spain 6 393,02 (8) Portugal 1 161,95 (8) Other Member States 130,74 (7) (8) Union 7 685,70 TAC 13 700 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Swordfish Xiphias gladius Zone: Atlantic Ocean, South of 5 ° N (SWO/AS05N) Spain 5 112,05 (9) Portugal 489,01 (9) Union 5 601,06 TAC 15 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Northern albacore Thunnus alalunga Zone: Atlantic Ocean, north of 5 ° N (ALB/AN05N) Ireland 2 584,64 (11) Spain 14 917,37 (11) France 4 511,52 (11) United Kingdom 349,24 (11) Portugal 2 178,93 (11) Union 24 541,70 (10) TAC 28 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Southern albacore Thunnus alalunga Zone: Atlantic Ocean, south of 5 ° N (ALB/AS05N) Spain 905,86 France 297,70 Portugal 633,94 Union 1 837,50 TAC 24 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Bigeye tuna Thunnus obesus Zone: Atlantic Ocean (BET/ATLANT) Spain 13 396,57 France 5 877,89 Portugal 4 514,54 Union 23 789 TAC 65 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Blue marlin Makaira nigricans Zone: Atlantic Ocean (BUM/ATLANT) Spain 0 France 358,05 Portugal 49,55 Union 407,60 TAC 1 985 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: White marlin Tetrapturus albidus Zone: Atlantic Ocean (WHM/ATLANT) Spain 2,46 Portugal 21,45 Union 23,91 TAC 355 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) Except Cyprus, Greece, Spain, France, Croatia, Italy, Malta and Portugal, and exclusively as by-catch. (2) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 1 of Annex IV (BFT/*8301): Spain 540,42 France 251,00 Union 791,43 (3) Special condition: within this TAC, the following catch limits and allocation between Member States shall apply to catches of bluefin tuna weighing no less than 6,4 kg or measuring no less than 70 cm by the vessels referred to in point 1 of Annex IV (BFT/*641): France 100,00 Union 100,00 (4) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between and 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 2 of Annex IV (BFT/*8302): Spain 70,69 France 69,75 Italy 55,06 Cyprus 4,52 Malta 6,65 Union 206,66 (5) Special condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between and 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 3 of Annex IV (BFT/*643): Italy 55,06 Union 55,06 (6) Special Condition: within this TAC, the following catch limits and allocations between Member States shall apply to catches of bluefin tuna between 8 kg/75 cm and 30 kg/115 cm by the vessels referred to in point 3 of Annex IV for farming purposes (BFT/*8303F): Croatia 496,10 Union 496,10 (7) Except Spain and Portugal, and exclusively as by-catch. (8) Special condition: up to 2,39 % of this amount may be fished in the Atlantic Ocean, South of 5 °N (SWO/*AS05N). (9) Special condition: up to 3,51 % of this amount may be fished in the Atlantic Ocean, North of 5 ° N (SWO/*AN05N). (10) The number of Union fishing vessels fishing for northern albacore as a target species, in accordance with Article 12 of Regulation (EC) No 520/2007[1], shall be as follows: 1 253 (1) Council Regulation (EC) No 520/2007 of 7 May 2007 laying down technical measures for the conservation of certain stocks of highly migratory species (OJ L 123, 12.5.2007, p. 3). (11) The distribution between the Member States of the maximum number of fishing vessels flying the flag of a Member State authorised to fish for northern albacore as a target species in accordance with Article 12 of Regulation (EC) No 520/2007: Member State Maximum number of vessels Ireland 50 Spain 730 France 151 United Kingdom 12 Portugal 310 ANNEX IE ANTARCTIC CCAMLR CONVENTION AREA These TACs, adopted by CCAMLR, are not allocated to the members of CCAMLR and hence the Union's share is undetermined. Catches are monitored by the Secretariat of CCAMLR, which will communicate when fishing shall cease due to TAC exhaustion. Unless specified otherwise, these TACs are applicable for the period from 1 December 2015 to 30 November 2016. Species: Mackerel icefish Champsocephalus gunnari Zone: FAO 48.3 Antarctic (ANI/F483.) TAC 3 461 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Mackerel icefish Champsocephalus gunnari Zone: FAO 58.5.2 Antarctic (1) (ANI/F5852.) TAC 482 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Blackfin icefish Chaenocephalus aceratus Zone: FAO 48.3 Antarctic (SSI/F483.) TAC 2 200 (2) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Unicorn icefish Channichthys rhinoceratus Zone: FAO 58.5.2 Antarctic (LIC/F5852.) TAC 1 663 (3) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Patagonian toothfish Dissostichus eleginoides Zone: FAO 48.3 Antarctic (TOP/F483.) TAC 2 750 (4) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the Subareas specified: Management Area A: 48 ° W to 43 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483A): 0 Management Area B: 43 ° 30 ² W to 40 ° W  52 ° 30 ² S to 56 ° S (TOP/*F483B): 825 Management Area C: 40 ° W to 33 ° 30 ² W  52 ° 30 ² S to 56 ° S (TOP/*F483C): 1 925 Species: Patagonian toothfish Dissostichus eleginoides Zone: FAO 48.4 Antarctic North (TOP/F484N.) TAC 47 (5) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Patagonian toothfish Dissostichus eleginoides Zone: FAO 58.5.2 Antarctic (TOP/F5852.) TAC 3 405 (6) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Antarctic toothfish Dissostichus mawsoni Zone: FAO 48.4 Antarctic South (TOA/F484S.) TAC 39 (7) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Krill Euphausia superba Zone: FAO 48 (KRI/F48.) TAC 5 610 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Within the limits of a total combined catch of 620 000 tonnes, no more than the quantities given below may be taken in the subareas specified: Division 48.1 (KRI/*F481.): 155 000 Division 48.2 (KRI/*F482.): 279 000 Division 48.3 (KRI/*F483.): 279 000 Division 48.4 (KRI/*F484.): 93 000 Species: Krill Euphausia superba Zone: FAO 58.4.1 Antarctic (KRI/F5841.) TAC 440 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.1 west of 115 ° E (KRI/*F-41W): 277 000 Division 58.4.1 east of 115 ° E (KRI/*F-41E): 163 000 Species: Krill Euphausia superba Zone: FAO 58.4.2 Antarctic (KRI/F5842.) TAC 2 645 000 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Within the limits of the abovementioned quota, no more than the quantities given below may be taken in the subareas specified: Division 58.4.2 west of 55 ° E (KRI/*F-42W): 260 000 Division 58.4.2 east of 55 ° E (KRI/*F-42E): 192 000 Species: Humped rockcod Gobionotothen gibberifrons Zone: FAO 48.3 Antarctic (NOG/F483.) TAC 1 470 (8) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grey rockcod Lepidonotothen squamifrons Zone: FAO 48.3 Antarctic (NOS/F483.) TAC 300 (9) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grey rockcod Lepidonotothen squamifrons Zone: FAO 58.5.2 Antarctic (NOS/F5852.) TAC 80 (10) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Bigeye grenadier and ridge scaled rattail Macrourus holotrachys and Macrourus carinatus Zone: FAO 58.5.2 Antarctic (GR1/F5852.) TAC 360 (11) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Caml grenadier and Whitson's grenadier Macrouruscaml and Macrourus whitsoni Zone: FAO 58.5.2 Antarctic (GR2/F5852.) TAC 409 (12) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grenadiers Macrourus spp. Zone: FAO 48.3 Antarctic (GRV/F483.) TAC 138 (13) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Grenadiers Macrourus spp. Zone: FAO 48.4 Antarctic (GRV/F484.) TAC 13 (14) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Marbled rockcod Notothenia rossii Zone: FAO 48.3 Antarctic (NOR/F483.) TAC 300 (15) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Crabs Paralomis spp. Zone: FAO 48.3 Antarctic (PAI/F483.) TAC 0 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: South Georgia icefish Pseudochaenichthys georgianus Zone: FAO 48.3 Antarctic (SGI/F483.) TAC 300 (16) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Skates and rays Rajiformes Zone: FAO 48.3 Antarctic (SRX/F483.) TAC 138 (17) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Skates and rays Rajiformes Zone: FAO 48.4 Antarctic (SRX/F484.) TAC 4 (18) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Skates and rays Rajiformes Zone: FAO 58.5.2 Antarctic (SRX/F5852.) TAC 120 (19) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply Species: Other species Zone: FAO 58.5.2 Antarctic (OTH/F5852.) TAC 50 (20) Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) For the purpose of this TAC, the area open to the fishery is specified as that portion of FAO statistical division 58.5.2 that lies within the area enclosed by a line:  starting at the point where the meridian of longitude 72 ° 15 ² E intersects the Australia-France Maritime Delimitation Agreement Boundary then south along the meridian to its intersection with the parallel of latitude 53 ° 25 ² S,  then east along that parallel to its intersection with the meridian of longitude 74 ° E,  then northeasterly along the geodesic to the intersection of the parallel of latitude 52 ° 40 ² S and the meridian of longitude 76 ° E,  then north along the meridian to its intersection with the parallel of latitude 52 ° S,  then northwesterly along the geodesic to the intersection of the parallel of latitude 51 ° S with the meridian of longitude 74 ° 30 ² E, and  then southwesterly along the geodesic to the point of commencement. (2) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (3) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (4) This TAC is applicable for longline fishery for the period from 16 April to 31 August 2016 and for pot fishery for the period from 1 December 2015 to 30 November 2016. (5) This TAC is applicable within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W. (6) This TAC is applicable for west of 79 ° 20 ² E only. Fishing east of this meridian within this zone is prohibited. (7) This TAC is applicable within the area bounded by latitudes 57 ° 20 ² S and 60 ° 00 ² S and by longitudes 24 ° 30 ² W and 29 ° 00 ² W. (8) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (9) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (10) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (11) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (12) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (13) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (14) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (15) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (16) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (17) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (18) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (19) Exclusively for by-catches. No directed fisheries are permitted under this TAC. (20) Exclusively for by-catches. No directed fisheries are permitted under this TAC. ANNEX IF SOUTH-EAST ATLANTIC OCEAN SEAFO CONVENTION AREA These TACs are not allocated to the members of SEAFO and hence the Union's share is undetermined. Catches are monitored by the Secretariat of SEAFO, who will communicate when fishing shall cease due to TAC exhaustion. Species: Alfonsinos Beryx spp. Zone: SEAFO (ALF/SEAFO) TAC 200 (1) Precautionary TAC Species: Deep-sea red crab Chaceon spp. Zone: SEAFO Sub-Division B1 (2) (GER/F47NAM) TAC 190 (2) Precautionary TAC Species: Deep-sea red crab Chaceon spp. Zone: SEAFO, excluding Sub-Division B1 (GER/F47X) TAC 200 Precautionary TAC Species: Patagonian toothfish Dissostichus eleginoides Zone: SEAFO Sub-Area D (TOP/F47D) TAC 264 Precautionary TAC Species: Patagonian toothfish Dissostichus eleginoides Zone: SEAFO, excluding Sub-Area D (TOP/F47-D) TAC 0 Precautionary TAC Species: Orange roughy Hoplostethus atlanticus Zone: SEAFO Sub-Division B1 (3) (ORY/F47NAM) TAC 0 (4) Precautionary TAC Species: Orange roughy Hoplostethus atlanticus Zone: SEAFO, excluding Sub-Division B1 (ORY/F47X) TAC 50 Precautionary TAC Species: Pelagic armourhead Pseudopentaceros spp. Zone: SEAFO (EDW/SEAFO) TAC 143 Precautionary TAC (1) No more than 132 tonnes may be taken in Division B1 (ALF/*F47NA). (2) For the purpose of this TAC, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. (3) For the purpose of this Annex, the area open to the fishery is defined as having:  its western boundary on the longitude 0 ° E,  its northern boundary on the latitude 20 ° S,  its southern boundary on the latitude 28 ° S, and  the eastern boundary outer limits of the Namibian EEZ. (4) Except for a by-catch allowance of 4 tonnes. ANNEX IG SOUTHERN BLUEFIN TUNA  ALL AREAS Species: Southern bluefin tuna Thunnus maccoyii Zone: All areas (SBF/F41-81) Union 10 (1) TAC 14 647 Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply. Article 4 of Regulation (EC) No 847/96 shall not apply. (1) Exclusively for by-catches. No directed fisheries are permitted under this quota. ANNEX IH WCPFC CONVENTION AREA Species: Swordfish Xiphias gladius Zone: WCPFC Convention Area south of 20 ° S (SWO/F7120S) Union 3 170,36 TAC Not relevant Precautionary TAC ANNEX IJ SPRFMO CONVENTION AREA Species: Jack mackerel Trachurus murphyi Zone: SPRFMO Convention Area (CJM/SPRFMO) Germany to be established (1) The Netherlands to be established (1) Lithuania to be established (1) Poland to be established (1) Union to be established (1) TAC Not relevant Analytical TAC Article 3 of Regulation (EC) No 847/96 shall not apply Article 4 of Regulation (EC) No 847/96 shall not apply (1) To be modified after the annual meeting of the SPRFMO Commission on 25-29 January 2016 ANNEX IIA FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE MANAGEMENT OF CERTAIN COD, PLAICE AND SOLE STOCKS IN ICES DIVISIONS IIIa, VIa, VIIa, VIId, ICES SUBAREA IV AND UNION WATERS OF ICES DIVISIONS IIa AND Vb 1. Scope 1.1. This Annex shall apply to Union fishing vessels carrying on board or deploying any of the gears referred to in point 1 of Annex I to Regulation (EC) No 1342/2008 and present in any of the geographical areas specified in point 2 of this Annex. 1.2. This Annex shall not apply to vessels of less than 10 metres' length overall. Those vessels shall not be required to carry fishing authorisations issued in accordance with Article 7 of Regulation (EC) No 1224/2009. Member States concerned shall assess the fishing effort of those vessels by effort groups to which they belong, using appropriate sampling methods. During the management period specified in Article 8 of this Regulation the Commission shall seek scientific advice for evaluating the effort deployment of those vessels, with a view to their future inclusion into the effort regime. 2. Regulated gears and geographical areas For the purposes of this Annex, the gear groupings referred to in point 1 of Annex I to Regulation (EC) No 1342/2008 (regulated gear) and the groupings of geographical areas referred to in point 2 of that Annex shall apply. 3. Authorisations If a Member State deems it appropriate in order to reinforce the sustainable implementation of this effort regime, it may introduce a prohibition to fish with regulated gear in any of the geographical areas to which this Annex applies by any of vessels flying its flag which has no record of such fishing activity, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in that area. 4. Maximum allowable fishing effort 4.1. The maximum allowable effort referred to in Article 12(1) of Regulation (EC) No 1342/2008 and in Article 9(2) of Regulation (EC) No 676/2007 for the management period specified in Article 8 of this Regulation, for each of the effort groups of each Member State is set out in Appendix 1 to this Annex. 4.2. The maximum levels of annual fishing effort set in accordance with Council Regulation (EC) No 1954/2003 (1) shall not affect the maximum allowable fishing effort set in this Annex. 5. Management 5.1. Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 9 of Regulation (EC) No 676/2007, Article 4 and Articles 13 to 17 of Regulation (EC) No 1342/2008 and Articles 26 to 35 of Regulation (EC) No 1224/2009. 5.2. A Member State may establish management periods for allocating all or parts of the maximum allowable effort to individual vessels or groups of vessels. In such case, the number of days or hours for which a vessel may be present within the area during a management period shall be fixed at the discretion of the Member State concerned. During any such management periods, the Member State concerned may reallocate effort between individual vessels or groups of vessels. 5.3. If a Member State authorises vessels flying its flag to be present within an area by hours, it shall continue measuring the consumption of days in accordance with the conditions referred to in point 5.1. Upon request by the Commission, the Member State concerned shall demonstrate its precautionary measures taken to avoid an excessive consumption of effort within the area due to a vessel terminating presences in the area before the end of a 24-hour period. 6. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood, for the purpose of cod management, as each of the geographical areas referred to in point 2 of this Annex. 7. Communication of relevant data Member States shall transmit to the Commission the data on fishing effort deployed by their fishing vessels in accordance with Articles 33 and 34 of Regulation (EC) No 1224/2009. These data shall be transmitted via the Fisheries Data Exchange System or any future data collection system implemented by the Commission. (1) Council Regulation (EC) No 1954/2003 of 4 November 2003 on the management of the fishing effort relating to certain Community fishing areas and resources and modifying Regulation (EC) No 2847/93 and repealing Regulations (EC) No 685/95 and (EC) No 2027/95 (OJ L 289, 7.11.2003, p. 1). Appendix 1 to Annex IIA Maximum allowable fishing effort in kilowatt days (a) Kattegat: Regulated gear DK DE SE TR1 197 929 4 212 16 610 TR2 830 041 5 240 327 506 TR3 441 872 0 490 BT1 0 0 0 BT2 0 0 0 GN 115 456 26 534 13 102 GT 22 645 0 22 060 LL 1 100 0 25 339 (b) Skagerrak, that part of ICES division IIIa not covered by the Skagerrak and the Kattegat; ICES subarea IV and Union waters of ICES division IIa; ICES division VIId: Regulated gear BE DK DE ES FR IE NL SE UK TR1/TR2 194 571 6 227 834 1 311 583 1 409 8 002 165 11 133 1 005 293 776 135 11 222 792 TR3 0 2 545 009 257 0 101 316 0 36 617 1 024 8 482 BT1 1 427 574 1 157 265 29 271 0 0 0 99 808 0 1 739 759 BT2 5 401 395 79 212 1 375 400 0 1 202 818 0 28 307 876 0 6 116 437 GN 163 531 2 307 977 224 484 0 342 579 0 438 664 74 925 546 303 GT 0 224 124 467 0 4 338 315 0 0 48 968 14 004 LL 0 56 312 0 245 125 141 0 0 110 468 134 880 (c) ICES division VIIa: Regulated gear BE FR IE NL UK TR1 0 48 193 33 539 0 339 592 TR2 10 166 744 475 649 0 1 086 399 TR3 0 0 1 422 0 0 BT1 0 0 0 0 0 BT2 843 782 0 514 584 200 000 111 693 GN 0 471 18 255 0 5 970 GT 0 0 0 0 158 LL 0 0 0 0 70 614 (d) ICES division VIa and Union waters of ICES division Vb: Regulated gear BE DE ES FR IE UK TR1 0 9 320 186 864 1 324 002 428 820 1 033 273 TR2 0 0 0 34 926 14 371 2 203 071 TR3 0 0 0 0 273 16 027 BT1 0 0 0 0 0 117 544 BT2 0 0 0 0 3 801 4 626 GN 0 35 442 13 836 302 917 5 697 213 454 GT 0 0 0 0 1 953 145 LL 0 0 1 402 142 184 354 4 250 630 040 ANNEX IIB FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE RECOVERY OF CERTAIN SOUTHERN HAKE AND NORWAY LOBSTER STOCKS IN ICES DIVISIONS VIIIc AND IXa EXCLUDING THE GULF OF CÃ DIZ CHAPTER I General Provisions 1. Scope This Annex shall apply to Union fishing vessels of 10 metres' length overall or more carrying on board or deploying trawls, Danish seines or similar gears of mesh size equal to or larger than 32 mm and gill-nets of mesh size equal to or larger than 60 mm or bottom longlines in accordance with Regulation (EC) No 2166/2005, and present in ICES divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz. 2. Definitions For the purposes of this Annex: (a) gear grouping means the grouping consisting of the following two gear categories: (i) trawls, Danish seines or similar gears of mesh size equal to or larger than 32 mm and (ii) gill-nets of mesh size equal to or larger than 60 mm and bottom longlines; (b) regulated gear means any of the two gear categories belonging to the gear grouping; (c) area means ICES divisions VIIIc and IXa excluding the Gulf of CÃ ¡diz; (d) current management period means the period specified in Article 8; (e) special conditions means the special conditions set out in point 6.1. 3. Limitation in activity Without prejudice to Article 29 of Regulation (EC) No 1224/2009, each Member State shall ensure that, when carrying on board any regulated gear, Union fishing vessels flying its flag shall be present within the area for no more than the number of days specified in Chapter III of this Annex. CHAPTER II Authorisations 4. Authorised vessels 4.1. A Member State shall not authorise fishing with regulated gear in the area by any vessel flying its flag which has no record of such fishing activity in the area in the period from 2002 to 2015, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area. 4.2. A vessel flying the flag of a Member State having no quotas in the area shall not be authorised to fish in the area with regulated gear, unless the vessel is allocated a quota after a transfer as permitted in accordance with Article 16(8) of Regulation (EU) No 1380/2013 and is allocated days at sea in accordance with point 11 or 12 of this Annex. CHAPTER III Number of days present within the area allocated to Union fishing vessels 5. Maximum number of days 5.1. During the current management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board any regulated gear is shown in Table I. 5.2. If a vessel is able to demonstrate that its hake catches represent less than 8 % of the total live weight of fish caught in a given fishing trip, the flag Member State of the vessel shall be allowed not to count the days at sea associated with that fishing trip against the applicable maximum number of days at sea as set out in Table I. 6. Special conditions for the allocation of days 6.1. For the purposes of fixing the maximum number of days at sea that a Union fishing vessel may be authorised by its flag Member State to be present within the area, the following special conditions shall apply in accordance with Table I: (a) the total landings of hake in each of the two calendar years 2013 and 2014 made by the vessel concerned shall represent less than 5 tonnes according to the landings in live weight; and (b) the total landings of Norway lobster in the years specified in point (a) above made by the vessel concerned shall represent less than 2,5 tonnes according to the landings in live weight. 6.2. If a vessel benefits from an unlimited number of days as a result of its compliance with the special conditions, the vessel's landings in the current management period shall not exceed 5 tonnes of the total landings in live weight of hake and 2,5 tonnes of the total landings in live weight of Norway lobster. 6.3. When either of the special conditions is not met by a vessel, that vessel shall, with immediate effect, no longer be entitled to the allocation of days corresponding to the given special condition. 6.4. The application of the special conditions referred to in point 6.1. may be transferred from one vessel to one or more other vessels which replace that vessel in the fleet, provided that the replacing vessel uses similar gear and does not have in any year of its operation a record of landings of hake and Norway lobster higher than the quantities specified in point 6.1. Table I Maximum number of days a vessel may be present within the area by fishing gear per year Special condition Regulated gear Maximum number of days Bottom trawls, Danish seines and similar trawls of mesh size  ¥ 32 mm, gill-nets of mesh size  ¥ 60 mm and bottom longlines ES 117 FR 109 PT 113 6.1.(a) and 6.1.(b) Bottom trawls, Danish seines and similar trawls of mesh size  ¥ 32 mm, gill-nets of mesh size  ¥ 60 mm and bottom longlines Unlimited 7. Kilowatt day system 7.1. A Member State may manage its fishing effort allocations in accordance with a kilowatt days system. Through that system it may authorise any vessel concerned by any regulated gear and special conditions as set out in Table I to be present within the area for a maximum number of days which is different from that set out in that Table, provided that the overall amount of kilowatt days corresponding to the regulated gear and to the special conditions is respected. 7.2. This overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of that Member State and qualified for the regulated gear and, where applicable, the special conditions. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if point 7.1. were not applied. For as long as the number of days is unlimited according to Table I, the relevant number of days the vessel would benefit from is 360. 7.3. A Member State wishing to benefit from the system referred to in point 7.1. shall submit a request to the Commission, for the regulated gear and special conditions as laid down in Table I, with reports in electronic format containing the details of the calculation based on: (a) the list of vessels authorised to fish by indicating their Union fishing fleet register number (CFR) and their engine power; (b) the track record of the years specified in point 6.1.(a) for such vessels reflecting the catch composition defined in the special condition referred to in point 6.1.(a) or (b), if these vessels are qualified for such special conditions; (c) the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 7.1. 7.4. On the basis of that request, the Commission shall assess whether the conditions referred to in point 7 are complied with and, where applicable, may authorise that Member State to benefit from the system referred to in point 7.1. 8. Allocation of additional days for permanent cessation of fishing activities 8.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of permanent cessations of fishing activities that have taken place during the preceding management period, either in accordance with Article 23 of Council Regulation (EC) No 1198/2006 (1) or Council Regulation (EC) No 744/2008 (2). Permanent cessations resulting from any other circumstances may be considered by the Commission on a case-by-case basis, following a written and duly motivated request from the Member State concerned. Such written request shall identify the vessels concerned and confirm, for each of them, that they shall never return to fishing activities. 8.2. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using the regulated gear shall be divided by the effort expended by all vessels using that gear during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from that calculation shall be rounded to the nearest whole day. 8.3. Points 8.1. and 8.2. shall not apply where a vessel has been replaced in accordance with point 3 or 6.4., or when the withdrawal has already been used in previous years to obtain additional days at sea. 8.4. A Member State wishing to benefit from the allocations referred to in point 8.1. shall submit a request to the Commission, by 15 June of the current management period, with reports in electronic format containing, for the gear grouping and special conditions as laid down in Table I, the details of the calculation based on: (a) lists of withdrawn vessels with their Union fishing fleet register number (CFR) and their engine power; (b) the fishing activity deployed by such vessels in 2003 calculated in days at sea according to the grouping of fishing gears and, if necessary, special conditions. 8.5. On the basis of such a request by a Member State the Commission may, by means of implementing acts, allocate that Member State a number of days additional to that referred to in point 5.1. for that Member State. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 48(2). 8.6. During the current management period, a Member State may re-allocate those additional days at sea to all or part of the vessels remaining in fleet and qualified for the regulated gears. Additional days stemming from a withdrawn vessel that benefited from a special condition referred to in point 6.1.(a) or (b) may not be allocated to a vessel remaining active that does not benefit from a special condition. 8.7. When the Commission allocates additional days at sea due to a permanent cessation of fishing activities during the preceding management period, the maximum number of days per Member State and gear shown in Table I shall be adjusted accordingly for the current management period. 9. Allocation of additional days for enhanced scientific observer coverage 9.1. Three additional days on which a vessel may be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of an enhanced programme of scientific observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and shall go beyond the requirements on data collection, as laid down in Regulation (EC) No 199/2008 (3) and its implementing rules for national programmes. 9.2. Scientific observers shall be independent from the owner, the master of the vessel and any crew member. 9.3. A Member State wishing to benefit from the allocations referred to in point 9.1. shall submit a description of its enhanced scientific observer coverage programme to the Commission for approval. 9.4. On the basis of that description, and after consultation with STECF, the Commission may, by means of implementing acts, allocate the Member State concerned a number of days additional to that referred to in point 5.1. for that Member State and for the vessels, the area and gear concerned by the enhanced programme of scientific observers. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 48(2). 9.5. If an enhanced scientific observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State concerned wishes to continue its application without changes, it shall inform the Commission of the continuation of that programme four weeks before the beginning of the period for which the programme applies. CHAPTER IV Management 10. General obligation Member States shall manage the maximum allowable effort in accordance with the conditions laid down in Article 8 of Regulation (EC) No 2166/2005 and Articles 26 to 35 of Regulation (EC) No 1224/2009. 11. Management periods 11.1. A Member State may divide the days present within the area set out in Table I into management periods of durations of one or more calendar months. 11.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed by the Member State concerned. 11.3. Where a Member State authorises vessels flying its flag to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 10. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area before the end of a 24-hour period. CHAPTER V Exchanges of fishing effort allocations 12. Transfer of days between fishing vessels flying the flag of a Member State 12.1. A Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it has been authorised to another vessel flying its flag within the area, provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Union fishing fleet register. 12.2. The total number of days present within the area transferred in accordance with point 12.1., multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the fishing logbook in the years specified in point 6.1.(a) multiplied by the engine power in kilowatts of that vessel. 12.3. The transfer of days as described in point 12.1. shall be permitted between vessels operating with any regulated gear and during the same management period. 12.4. The transfer of days is only permitted for vessels benefiting from an allocation of fishing days without special conditions. 12.5. On request from the Commission, Member States shall provide information on the transfers that have taken place. The format of spreadsheets for the collection and transmission of information referred to in this point may be established by the Commission, by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 48(2). 13. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit the transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 4.1. and 4.2. and 12 apply mutatis mutandis. Where Member States decide to authorise such a transfer, they shall notify the Commission, before the transfer takes place, of the details of the transfer, including the number of days to be transferred, the fishing effort and, where applicable, the fishing quotas relating thereto. CHAPTER VI Reporting obligations 14. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the area specified in point 2 of this Annex. 15. Collection of relevant data Member States shall collect on a quarterly basis the information about total fishing effort deployed within the area for towed gears and static gears, effort deployed by vessels using different types of gear in the area, and the engine power of those vessels in kilowatt days, on the basis of information used for the management of fishing days present within the area as set out in this Annex. 16. Communication of relevant data Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with data specified in point 15 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, send detailed information to the Commission on effort allocated and consumed covering all or parts of the current and the precedent management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by management period Member State Gear Management period Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by management period Name of field Maximum number of characters/digits Alignment (4) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 One of the following gear types: TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (3) Management period 4 One management period in the period from the 2006 management period to the current management period (4) Cumulative effort declaration 7 R Cumulative amount of fishing effort expressed in kilowatt days deployed from 1 February until 31 January of the relevant management period Table IV Reporting format for vessel-related information Member State CFR External marking Length of management period Gear notified Special condition applying to notified gear(s) Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) (8) (8) (8) (9) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (5) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which vessel is registered (2) CFR 12 Union fishing fleet register number (CFR) Unique identification number of a fishing vessel Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters, additional zeros shall be inserted on the left hand side (3) External marking 14 L Under Commission Regulation (EEC) No 1381/87 (6) (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types: TR = trawls, Danish seines and similar gear  ¥ 32 mm GN = gillnets  ¥ 60 mm LL = bottom longlines (6) Special condition applying to notified gear(s) 2 L Indication of which, if any, of the special condition referred to in point 6.1.(a) or (b) of Annex IIB that apply (7) Days eligible using notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIB for the choice of gears and length of management period notified (8) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using gear corresponding to gear notified during the notified management period (9) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (OJ L 223, 15.8.2006, p. 1). (2) Council Regulation (EC) No 744/2008 of 24 July 2008 instituting a temporary specific action aiming to promote the restructuring of the European Community fishing fleets affected by the economic crisis (OJ L 202, 31.7.2008, p. 1). (3) Council Regulation (EC) No 199/2008 of 25 February 2008 concerning the establishment of a Community framework for the collection, management and use of data in the fisheries sector and support for scientific advice regarding the Common Fisheries Policy (OJ L 60, 5.3.2008, p. 1). (4) Information relevant for transmission of data by fixed-length formatting. (5) Information relevant for transmission of data by fixed-length formatting. (6) Commission Regulation (EEC) No 1381/87 of 20 May 1987 establishing detailed rules concerning the marking and documentation of fishing vessels (OJ L 132, 21.5.1987, p. 9). ANNEX IIC FISHING EFFORT FOR VESSELS IN THE CONTEXT OF THE MANAGEMENT OF WESTERN CHANNEL SOLE STOCKS IN ICES DIVISION VIIe CHAPTER I General provisions 1. Scope 1.1. This Annex shall apply to Union fishing vessels of 10 metres length overall or more carrying on board or deploying beam trawls of mesh size equal to or greater than 80 mm and static nets including gill-nets, trammel-nets and tangle-nets with mesh size equal to or less than 220 mm in accordance with Regulation (EC) No 509/2007, and present in ICES division VIIe. 1.2. Vessels fishing with static nets with mesh size equal to or larger than 120 mm and with track records of less than 300 kg live weight of sole per year during the three previous years, according to their fishing records, shall be exempt from the application of this Annex subject to the following conditions: (a) such vessels caught less than 300 kg live weight of sole during the 2015 management period; (b) such vessels do not tranship any fish at sea to another vessel; (c) by 31 July 2016 and 31 January 2017 each Member State concerned makes a report to the Commission on these vessels' catch records for sole in the three previous years as well as on catches of sole in 2016. Where any of these conditions is not met, the vessels concerned shall cease to be exempt from the application of this Annex, with immediate effect. 2. Definitions For the purposes of this Annex the following definitions shall apply: (a) gear grouping means the grouping consisting of the following two gear categories: (i) beam trawls of mesh size equal to or greater than 80 mm and (ii) static nets, including gill-nets, trammel nets and tangle-nets, with mesh size equal to or less than 220 mm; (b) regulated gear means any of the two gear categories belonging to the gear grouping; (c) area means ICES division VIIe; (d) current management period means the period from 1 February 2016 to 31 January 2017. 3. Limitation in activity Without prejudice to Article 29 of Regulation (EC) No 1224/2009, each Member State shall ensure that, when carrying on board any regulated gear, Union fishing vessels flying its flag and registered in the Union shall be present within the area for no more than the number of days set out in Chapter III of this Annex. CHAPTER II Authorisations 4. Authorised vessels 4.1 A Member State shall not authorise fishing with regulated gear in the area by any vessel flying its flag which has no record of such fishing activity in the area in the period from 2002 to 2015, excluding the record of fishing activities as a result of transfer of days between fishing vessels, unless it ensures that equivalent capacity, measured in kilowatts, is prevented from fishing in the area. 4.2 However, a vessel with a track record of using a regulated gear may be authorised to use a different fishing gear, provided that the number of days allocated to this latter gear is greater than or equal to the number of days allocated to the regulated gear. 4.3 A vessel flying the flag of a Member State having no quotas in the area shall not be authorised to fish in the area with regulated gear, unless the vessel is allocated a quota after a transfer as permitted in accordance with Article 16(8) of Regulation (EU) No 1380/2013 and is allocated days at sea in accordance with point 10 or 11 of this Annex. CHAPTER III Number of days present within the area allocated to Union fishing vessels 5. Maximum number of days During the current management period, the maximum number of days at sea for which a Member State may authorise a vessel flying its flag to be present within the area having carried on board any regulated gear is shown in Table I. Table I Maximum number of days a vessel may be present within the area by category of regulated gear per year Regulated gear Maximum number of days Beam trawls of mesh size  ¥ 80 mm BE 164 FR 175 UK 207 Static nets with mesh size  ¤ 220 mm BE 164 FR 178 UK 164 6. Kilowatt day system 6.1. During the current management period, a Member State may manage its fishing effort allocations in accordance with a kilowatt days system. Through that system it may authorise any vessel concerned by any regulated gear as set out in Table I to be present within the area for a maximum number of days which is different from that set out in that Table, provided that the overall amount of kilowatt days corresponding to the regulated gear is respected. 6.2. This overall amount of kilowatt days shall be the sum of all individual fishing efforts allocated to the vessels flying the flag of that Member State and qualified for the regulated gear. Such individual fishing efforts shall be calculated in kilowatt days by multiplying the engine power of each vessel by the number of days at sea it would benefit from, according to Table I, if point 6.1. were not applied. 6.3. A Member State wishing to benefit from the system referred to in point 6.1. shall submit a request to the Commission, for the regulated gear as laid down in Table I, with reports in electronic format containing the details of the calculation based on: (a) the list of vessels authorised to fish by indicating their Union fishing fleet register number (CFR) and their engine power; (b) the number of days at sea for which each vessel would have initially been authorised to fish according to Table I and the number of days at sea which each vessel would benefit from in application of point 6.1. 6.4. On the basis of that request, the Commission shall assess whether the conditions referred to in point 6 are complied with and, where applicable, may authorise that Member State to benefit from the system referred to in point 6.1. 7. Allocation of additional days for permanent cessation of fishing activities 7.1. An additional number of days at sea on which a vessel may be authorised by its flag Member State to be present within the area when carrying on board any regulated gear may be allocated to a Member State by the Commission on the basis of permanent cessations of fishing activities that have taken place during the preceding management period either in accordance with Article 23 of Regulation (EC) No 1198/2006 or Regulation (EC) No 744/2008. Permanent cessations resulting from any other circumstances may be considered by the Commission on a case-by-case basis, following a written and duly motivated request from the Member State concerned. Such written request shall identify the vessels concerned and confirm, for each of them, that they shall never return to fishing activities. 7.2. The effort expended in 2003 measured in kilowatt days of the withdrawn vessels using a given gear grouping shall be divided by the effort expended by all vessels using that gear grouping during 2003. The additional number of days at sea shall be then calculated by multiplying the ratio so obtained by the number of days that would have been allocated according to Table I. Any part of a day resulting from that calculation shall be rounded to the nearest whole day. 7.3. Points 7.1. and 7.2. shall not apply where a vessel has been replaced in accordance with point 4.2., or when the withdrawal has already been used in previous years to obtain additional days at sea. 7.4. A Member State wishing to benefit from the allocations referred to in point 7.1. shall submit a request to the Commission, by 15 June of the current management period, with reports in electronic format containing for the gear grouping as laid down in Table I, the details of the calculation based on: (a) lists of withdrawn vessels with their Union fishing fleet register number (CFR) and their engine power; (b) the fishing activity deployed by such vessels in 2003 calculated in days at sea according to the grouping of fishing gears. 7.5. On the basis of such a request by a Member State the Commission may, by means of implementing acts, allocate that Member State a number of days additional to that referred to in point 5 for that Member State. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 48(2). 7.6. During the current management period, a Member State may re-allocate those additional days at sea to all or part of the vessels remaining in fleet and qualified for the regulated gears. 7.7. When the Commission allocates additional days at sea due to a permanent cessation of fishing activities during the preceding management period the maximum number of days per Member State and gear shown in Table I shall be adjusted accordingly for the current management period. 8. Allocation of additional days for enhanced scientific observer coverage 8.1. Three additional days on which a vessel may be present within the area when carrying on board any regulated gear may be allocated between 1 February 2016 and 31 January 2017 to a Member State by the Commission on the basis of an enhanced programme of scientific observer coverage in partnership between scientists and the fishing industry. Such a programme shall focus in particular on levels of discarding and on catch composition and go beyond the requirements on data collection, as laid down in Regulation (EC) No 199/2008 and its implementing rules for national programmes. 8.2. Scientific observers shall be independent from the owner, the master of the fishing vessel and any crew member. 8.3. A Member State wishing to benefit from the allocations referred to in point 8.1. shall submit a description of its enhanced scientific observer coverage programme to the Commission for approval. 8.4. On the basis of that description, and after consultation with STECF, the Commission may, by means of implementing acts, allocate the Member State concerned a number of days additional to that referred to in point 5 for that Member State and for the vessels, the area and gear concerned by the enhanced programme of scientific observers. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 48(2). 8.5. If an enhanced scientific observer coverage programme submitted by a Member State has been approved by the Commission in the past and the Member State concerned wishes to continue its application without changes, it shall inform the Commission of the continuation of that programme four weeks before the beginning of the period for which the programme applies. CHAPTER IV Management 9. General obligation Member States shall manage the maximum allowable effort in accordance with Articles 26 to 35 of Regulation (EC) No 1224/2009. 10. Management periods 10.1. A Member State may divide the days present within the area set out in Table I into management periods of durations of one or more calendar months. 10.2. The number of days or hours for which a vessel may be present within the area during a management period shall be fixed by the Member State concerned. 10.3. Where a Member State authorises vessels flying its flag to be present within the area by hours, the Member State shall continue measuring the consumption of days as specified in point 9. Upon request by the Commission, the Member State shall demonstrate its precautionary measures taken to avoid an excessive consumption of days within the area due to a vessel terminating presences in the area before the end of a 24-hour period. CHAPTER V Exchanges of fishing effort allocations 11. Transfer of days between fishing vessels flying the flag of A Member State 11.1. A Member State may permit any fishing vessel flying its flag to transfer days present within the area for which it has been authorised to another vessel flying its flag within the area, provided that the product of the days received by a vessel multiplied by its engine power in kilowatts (kilowatt days) is equal to or less than the product of the days transferred by the donor vessel and the engine power in kilowatts of that vessel. The engine power in kilowatts of the vessels shall be that recorded for each vessel in the Union fishing fleet register. 11.2. The total number of days present within the area transferred in accordance with point 11.1., multiplied by the engine power in kilowatts of the donor vessel, shall not be higher than the donor vessel's average annual days track record in the area as verified by the fishing logbook in the years 2001, 2002, 2003, 2004 and 2005 multiplied by the engine power in kilowatts of that vessel. 11.3. The transfer of days as described in point 11.1. shall be permitted between vessels operating with any regulated gear and during the same management period. 11.4. On request from the Commission, Member States shall provide information on the transfers that have taken place. Formats of spreadsheet for the collection and transmission of information referred to in this point may be established by the Commission, by means of implementing acts. Those implementing acts shall be adopted in accordance with the examination procedure referred to in Article 48(2). 12. Transfer of days between fishing vessels flying the flag of different Member States Member States may permit transfer of days present within the area for the same management period and within the area between any fishing vessels flying their flags provided that points 4.2., 4.4., 5, 6 and 10 apply mutatis mutandis. Where Member States decide to authorise such a transfer, they shall notify the Commission before the transfer takes place, the details of the transfer, including the number of days to be transferred, the fishing effort and, where applicable, the fishing quotas relating thereto. CHAPTER VI Reporting obligations 13. Fishing effort report Article 28 of Regulation (EC) No 1224/2009 shall apply to vessels falling under the scope of this Annex. The geographical area referred to in that Article shall be understood as the area specified in point 2 of this Annex. 14. Collection of relevant data Member States shall collect on a quarterly basis the information about total fishing effort deployed within the area for towed gears and static gears, effort deployed by vessels using different types of gear in the area, and the engine power of those vessels in kilowatt days, on the basis of information used for the management of fishing days present within the area as set out in this Annex. 15. Communication of relevant data Upon request from the Commission, Member States shall make available to the Commission a spreadsheet with data specified in point 14 in the format specified in Tables II and III by sending it to the appropriate electronic mailbox address, which shall be communicated to the Member States by the Commission. Member States shall, upon the Commission's request, send detailed information to the Commission on effort allocated and consumed covering all or parts of the 2014 and 2015 management periods, using the data format specified in Tables IV and V. Table II Reporting format kW-day information by management period Member State Gear Management period Cumulative effort declaration (1) (2) (3) (4) Table III Data format kW-day information by management period Name of field Maximum number of characters/digits Alignment (1) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which the vessel is registered (2) Gear 2 One of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (3) Management period 4 One year in the period from the 2006 management period to the current management period (4) Cumulative effort declaration 7 R Cumulative amount of fishing effort expressed in kilowatt days deployed from 1 February until 31 January of the relevant management period Table IV Reporting format for vessel-related information Member State CFR External marking Length of management period Gear notified Days eligible using notified gear(s) Days spent with notified gear(s) Transfer of days No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ No 1 No 2 No 3 ¦ (1) (2) (3) (4) (5) (5) (5) (5) (6) (6) (6) (6) (7) (7) (7) (7) (8) Table V Data format for vessel-related information Name of field Maximum number of characters/digits Alignment (2) L(eft)/R(ight) Definition and comments (1) Member State 3 Member State (Alpha-3 ISO code) in which vessel is registered (2) CFR 12 Union fishing fleet register number (CFR) Unique identification number of a fishing vessel Member State (Alpha-3 ISO code) followed by an identifying series (9 characters). Where a series has fewer than 9 characters, additional zeros shall be inserted on the left hand side (3) External marking 14 L Under Regulation (EEC) No 1381/87 (4) Length of management period 2 L Length of the management period measured in months (5) Gears notified 2 L One of the following gear types: BT = beam trawls  ¥ 80 mm GN = gillnet < 220 mm TN = trammel net or entangling net < 220 mm (6) Special condition applying to notified gear(s) 3 L Number of days for which the vessel is eligible under Annex IIC for the choice of gears and length of management period notified (7) Days spent with notified gear(s) 3 L Number of days the vessel actually spent present within the area and using a gear corresponding to gear notified during the notified management period (8) Transfers of days 4 L For days transferred indicate  number of days transferred and for days received indicate + number of days transferred (1) Information relevant for transmission of data by fixed-length formatting. (2) Information relevant for transmission of data by fixed-length formatting. ANNEX IID MANAGEMENT AREAS FOR SANDEEL IN ICES DIVISIONS IIa, IIIa AND ICES SUBAREA IV For the purposes of the management of the fishing opportunities of sandeel in ICES divisions IIa, IIIa and ICES subarea IV fixed in Annex IA, the management areas within which specific catch limits apply are defined as shown below and in the Appendix to this Annex: Sandeel management area ICES statistical rectangles 1 31-34 E9-F2; 35 E9- F3; 36 E9-F4; 37 E9-F5; 38-40 F0-F5; 41 F5-F6 2 31-34 F3-F4; 35 F4-F6; 36 F5-F8; 37-40 F6-F8; 41 F7-F8 3 41 F1-F4; 42-43 F1-F9; 44 F1-G0; 45-46 F1-G1; 47 G0 4 38-40 E7-E9; 41-46 E6-F0 5 47-51 E6 + F0-F5; 52 E6-F5 6 41-43 G0-G3; 44 G1 7 47-51 E7-E9 Appendix 1 to Annex IID SANDEEL MANAGEMENT AREAS ANNEX III MAXIMUM NUMBER OF FISHING AUTHORISATIONS FOR UNION FISHING VESSELS FISHING IN THIRD-COUNTRY WATERS Area of fishing Fishery Number of fishing authorisations Allocation of fishing authorisations amongst Member States Maximum number of vessels present at any time Norwegian waters and fishery zone around Jan Mayen Herring, north of 62 ° 00 ² N 77 DK 25 57 DE 5 FR 1 IE 8 NL 9 PL 1 SV 10 UK 18 Demersal species, north of 62 ° 00 ² N 80 DE 16 50 IE 1 ES 20 FR 18 PT 9 UK 14 Unallocated 2 Mackerel (1) Not relevant Not relevant 70 Industrial species, south of 62 ° 00 ² N 480 DK 450 150 UK 30 Faroese waters All trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines 26 BE 0 13 DE 4 FR 4 UK 18 Directed fisheries for cod and haddock with a minimum mesh of 135 mm, restricted to the area south of 62 ° 28 ² N and east of 6 ° 30 ² W 8 (2) Not relevant 4 Trawl fisheries outside 21 miles from the Faroese baseline. In the periods from 1 March to 31 May and from 1 October to 31 December, these vessels may operate in the area between 61 ° 20 ² N and 62 ° 00 ² N and between 12 and 21 miles from the baselines 70 BE 0 26 DE 10 FR 40 UK 20 Trawl fisheries for blue ling with a minimum mesh of 100 mm in the area south of 61 ° 30 ² N and west of 9 ° 00 ² W and in the area between 7 ° 00 ² W and 9 ° 00 ² W south of 60 ° 30 ² N and in the area south-west of a line between 60 ° 30 ² N, 7 ° 00 ² W and 60 °00 ² N, 6 °00 ² W 70 DE (3) 8 20 (4) FR (3) 12 Directed trawl fisheries for saithe with a minimum mesh size of 120 mm and with the possibility to use round-straps around the codend 70 Not relevant 22 (4) Fisheries for blue whiting. The total number of fishing authorisations may be increased by four vessels to form pairs, should the Faroese authorities introduce special rules of access to an area called main fishing area of blue whiting 34 DE 2 20 DK 5 FR 4 NL 6 UK 7 SE 1 ES 4 IE 4 PT 1 Line fisheries 10 UK 10 6 Mackerel 12 DK 1 12 BE 0 DE 1 FR 1 IE 2 NL 1 SE 1 UK 5 Herring, north of 62 ° 00 ² N 20 DK 5 20 DE 2 IE 2 FR 1 NL 2 PL 1 SE 3 UK 4 (1) Without prejudice to additional licences granted to Sweden by Norway in accordance with established practice. (2) These figures are included in the figures for all trawl fisheries with vessels of not more than 180 feet in the zone between 12 and 21 miles from the Faroese baselines. (3) These figures refer to the maximum number of vessels present at any time. (4) These figures are included in the figures for Trawl fisheries outside 21 miles from the Faroese baselines. ANNEX IV ICCAT CONVENTION AREA (1) 1. Maximum number of Union bait boats and trolling boats authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Eastern Atlantic Spain 60 France 37 Union 97 2. Maximum number of Union coastal artisanal fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Mediterranean Spain 119 France 101 Italy 30 Cyprus 9 (2) Malta 35 (2) Union 291 3. Maximum number of Union fishing vessels authorised to fish actively for bluefin tuna between 8 kg/75 cm and 30 kg/115 cm in the Adriatic Sea for farming purposes Croatia 13 Italy 12 Union 25 4. Maximum number and total capacity in gross tonnage of fishing vessels of each Member State that may be authorised to fish for, retain on board, tranship, transport, or land bluefin tuna in the eastern Atlantic and Mediterranean Table A Number of fishing vessels (3) Cyprus (4) Greece (5) Croatia Italy France Spain Malta (6) Purse Seiners 1 1 13 12 17 6 1 Longliners 9 (7) 0 0 30 8 31 35 Baitboat 0 0 0 0 37 60 0 Handline 0 0 12 0 29 (8) 2 0 Trawler 0 0 0 0 57 0 0 Other artisanal (9) 0 27 0 0 101 32 0 Table B Total capacity in gross tonnage Cyprus Croatia Greece Italy France Spain Malta Purse Seiners To be established To be established To be established To be established To be established To be established To be established Longliners To be established To be established To be established To be established To be established To be established To be established Baitboats To be established To be established To be established To be established To be established To be established To be established Handlines To be established To be established To be established To be established To be established To be established To be established Trawlers To be established To be established To be established To be established To be established To be established To be established Other artisanal To be established To be established To be established To be established To be established To be established To be established 5. Maximum number of traps engaged in the eastern Atlantic and Mediterranean bluefin tuna fishery authorised by each Member State Number of traps (10) Spain 5 Italy 6 Portugal 3 6. Maximum bluefin tuna farming capacity and fattening capacity for each Member State and maximum input of wild caught bluefin tuna that each Member State may allocate to its farms in the eastern Atlantic and Mediterranean Table A Maximum tuna farming capacity and fattening capacity Number of farms Capacity (in tonnes) Spain 14 11 852 Italy 15 13 000 Greece 2 2 100 Cyprus 3 3 000 Croatia 7 7 880 Malta 8 12 300 Table B Maximum input of wild caught bluefin tuna (in tonnes) Spain 5 855 Italy 3 764 Greece 785 Cyprus 2 195 Croatia 2 947 Malta 8 768 (1) The numbers shown in sections 1, 2 and 3 may decrease in order to comply with international obligations of the Union. (2) This number may increase if a purse seine vessel is replaced by 10 longline vessels. (3) The numbers in this Table A of section 4 may be further increased, provided that the international obligations of the Union are complied with. (4) One medium size purse seiner may be replaced by no more than 10 longline vessels. (5) One medium size purse seiner may be replaced by no more than 10 longline vessels or one small size purse seine vessel and three other artisanal vessels. (6) One medium size purse seiner may be replaced by no more than 10 longline vessels. (7) Polyvalent vessels, using multi-gear equipment. (8) Line vessels operating in the Atlantic (9) Polyvalent vessels, using multi-gear equipment (longline, handline, trolling line). (10) This number may be further increased, provided that the international obligations of the Union are complied with. ANNEX V CCAMLR CONVENTION AREA PART A PROHIBITION OF DIRECTED FISHING IN CCAMLR CONVENTION AREA Target species Zone Period of prohibition Sharks (all species) Convention Area From 1 January to 31 December 2016 Notothenia rossii FAO 48.1. Antarctic, in the Peninsula Area FAO 48.2. Antarctic, around the South Orkneys FAO 48.3. Antarctic, around South Georgia From 1 January to 31 December 2016 Finfish FAO 48.1. Antarctic (1) FAO 48.2. Antarctic (1) From 1 January to 31 December 2016 Gobionotothen gibberifrons Chaenocephalus aceratus Pseudochaenichthys georgianus Lepidonotothen squamifrons Patagonotothen guntheri Electrona carlsbergi (1) FAO 48.3. From 1 January to 31 December 2016 Dissostichus spp. FAO 48.5. Antarctic From 1 December 2015 to 30 November 2016 Dissostichus spp. FAO 88.3. Antarctic (1) FAO 58.5.1. Antarctic (1) (2) FAO 58.5.2. Antarctic east of 79 ° 20 ² E and outside the EEZ to the west of 79 ° 20 ² E (1) FAO 58.4.4. Antarctic (1) (2) FAO 58.6. Antarctic (1) (2) FAO 58.7. Antarctic (1) From 1 January to 31 December 2016 Lepidonotothen squamifrons FAO 58.4.4. (1) (2) From 1 January to 31 December 2016 All species except Champsocephalus gunnari and Dissostichus eleginoides FAO 58.5.2. Antarctic From 1 December 2015 to 30 November 2016 Dissostichus mawsoni FAO 48.4. Antarctic (1) within the area bounded by latitudes 55 ° 30 ² S and 57 ° 20 ² S and by longitudes 25 ° 30 ² W and 29 ° 30 ² W From 1 January to 31 December 2016 PART B TACs AND BY-CATCH LIMITS FOR EXPLORATORY FISHERIES IN THE CCAMLR CONVENTION AREA IN 2015/2016 Subarea/Division Region Season SSRUs Dissostichus spp. catch limit (in tonnes) By-catch catch limit (in tonnes) SSRU Limit Skates and rays Macrourus spp. Other species 58.4.1. Whole Division 1 December 2015 to 30 November 2016 A, B, F 0 660 50 105 100 C (including 58.4.1_1, 58.4.1_2) 203 (3) D 42 (3) A, B, F 0 C 20 E (58.4.1_3, 58.4.1_4) 246 D 20 E 20 G (including 58.4.1_5 127 (3) G 20 H 20 H 42 (3) 58.4.2. Whole Division 1 December 2015 to 30 November 2016 A 30 (4) 35 50 20 20 B, C, D 0 E (including 58.4.2_1) 35 58.4.3a. Whole Division 58.4.3a._1 1 December 2015 to 30 November 2016 32 50 26 20 Not relevant 88.1. Whole Subarea 1 December 2015 to 31 August 2016 A, D, E, F, M 0 2 870 (5) 143 430 160 B, C, G 360 A, D, E, F, M 0 A, D, E, F, M 0 A, D, E, F, M 0 H, I, K 2 050 B, C, G 50 B, C, G 40 B, C, G 60 J, L 320 H, I, K 105 H, I, K 320 H, I, K 60 J, L 50 J, L 70 J, L 40 88.2. 1 December 2015 to 31 August 2016 A, B, I 0 619 50 99 120 C, D, E, F, G (88.2_1 to 88.2_4) 419 (6) A, B, I 0 A, B, I 0 A, B, I 0 H 200 C, D, E, F, G 50 C, D, E, F, G 67 C, D, E, F, G 100 H 50 H 32 H 20 Appendix to Annex V, Part B LIST OF SMALL-SCALE RESEARCH UNITS (SSRUs) Region SSRU Boundary line 48.6 A From 50 ° S 20 ° W, due east to 1 °30 ² E, due south to 60 ° S, due west to 20 ° W, due north to 50 ° S. B From 60 ° S 20 ° W, due east to 10 ° W, due south to coast, westward along coast to 20 ° W, due north to 60 ° S. C From 60 ° S 10 ° W, due east to 0 ° longitude, due south to coast, westward along coast to 10 ° W, due north to 60 ° S. D From 60 ° S 0 ° longitude, due east to 10 ° E, due south to coast, westward along coast to 0 ° longitude, due north to 60 ° S. E From 60 ° S 10 ° E, due east to 20 ° E, due south to coast, westward along coast to 10 ° E, due north to 60 ° S. F From 60 ° S 20 ° E, due east to 30 ° E, due south to coast, westward along coast to 20 ° E, due north to 60 ° S. G From 50 ° S 1 ° 30 ² E, due east to 30 ° E, due south to 60 ° S, due west to 1 ° 30 ² E, due north to 50 ° S. 58.4.1 A From 55 ° S 86 ° E, due east to 150 ° E, due south to 60 ° S, due west to 86 ° E, due north to 55 ° S. B From 60 ° S 86 ° E, due east to 90 ° E, due south to coast, westward along coast to 80 ° E, due north to 64 ° S, due east to 86 ° E, due north to 60 ° S. C From 60 ° S 90 ° E, due east to 100 ° E, due south to coast, westward along coast to 90 ° E, due north to 60 ° S. D From 60 ° S 100 ° E, due east to 110 ° E, due south to coast, westward along coast to 100 ° E, due north to 60 ° S. E From 60 ° S 110 ° E, due east to 120 ° E, due south to coast, westward along coast to 110 ° E, due north to 60 ° S. F From 60 ° S 120 ° E, due east to 130 ° E, due south to coast, westward along coast to 120 ° E, due north to 60 ° S. G From 60 ° S 130 ° E, due east to 140 ° E, due south to coast, westward along coast to 130 ° E, due north to 60 ° S. H From 60 ° S 140 ° E, due east to 150 ° E, due south to coast, westward along coast to 140 ° E, due north to 60 ° S. 58.4.2 A From 62 ° S 30 ° E, due east to 40 ° E, due south to coast, westward along coast to 30 ° E, due north to 62 ° S. B From 62 ° S 40 ° E, due east to 50 ° E, due south to coast, westward along coast to 40 ° E, due north to 62 ° S. C From 62 ° S 50 ° E, due east to 60 ° E, due south to coast, westward along coast to 50 ° E, due north to 62 ° S. D From 62 ° S 60 ° E, due east to 70 ° E, due south to coast, westward along coast to 60 ° E, due north to 62 ° S. E From 62 ° S 70 ° E, due east to 73 ° 10 ² E, due south to 64 ° S, due east to 80 ° E, due south to coast, westward along coast to 70 ° E, due north to 62 ° S. 58.4.3a A Whole division, from 56 ° S 60 ° E, due east to 73 °10 ² E, due south to 62 ° S, due west to 60 ° E, due north to 56 ° S. 58.4.3b A From 56 ° S 73 ° 10 ² E, due east to 79 ° E, south to 59 ° S, due west to 73 °10 ² E, due north to 56 ° S. B From 60 ° S 73 ° 10 ² E, due east to 86 ° E, south to 64 ° S, due west to 73 °10 ² E, due north to 60 ° S. C From 59 ° S 73 ° 10 ² E, due east to 79 ° E, south to 60 ° S, due west to 73 °10 ² E, due north to 59 ° S. D From 59 ° S 79 ° E, due east to 86 ° E, south to 60 ° S, due west to 79 ° E, due north to 59 ° S. E From 56 ° S 79 ° E, due east to 80 ° E, due north to 55 ° S, due east to 86 ° E, south to 59 ° S, due west to 79 ° E, due north to 56 °S. 58.4.4 A From 51 ° S 40 ° E, due east to 42 ° E, due south to 54 ° S, due west to 40 ° E, due north to 51 ° S. B From 51 ° S 42 ° E, due east to 46 ° E, due south to 54 ° S, due west to 42 ° E, due north to 51 ° S. C From 51 ° S 46 ° E, due east to 50 ° E, due south to 54 ° S, due west to 46 ° E, due north to 51 ° S. D Whole division excluding SSRUs A, B, C, and with outer boundary from 50 ° S 30 ° E, due east to 60 ° E, due south to 62 ° S, due west to 30 ° E, due north to 50 ° S. 58.6 A From 45 ° S 40 ° E, due east to 44 ° E, due south to 48 ° S, due west to 40 ° E, due north to 45 ° S. B From 45 ° S 44 ° E, due east to 48 ° E, due south to 48 ° S, due west to 44 ° E, due north to 45 ° S. C From 45 ° S 48 ° E, due east to 51 ° E, due south to 48 ° S, due west to 48 ° E, due north to 45 ° S. D From 45 ° S 51 ° E, due east to 54 ° E, due south to 48 ° S, due west to 51 ° E, due north to 45 ° S. 58.7 A From 45 ° S 37 ° E, due east to 40 ° E, due south to 48 ° S, due west to 37 ° E, due north to 45 ° S. 88.1 A From 60 ° S 150 ° E, due east to 170 ° E, due south to 65 ° S, due west to 150 ° E, due north to 60 ° S. B From 60 ° S 170 ° E, due east to 179 ° E, due south to 66 °40 ² S, due west to 170 ° E, due north to 60 ° S. C From 60 ° S 179 ° E, due east to 170 ° W, due south to 70 ° S, due west to 178 ° W, due north to 66 °40 ² S, due west to 179 ° E, due north to 60 ° S. D From 65 ° S 150 ° E, due east to 160 ° E, due south to coast, westward along coast to 150 ° E, due north to 65 ° S. E From 65 ° S 160 ° E, due east to 170 ° E, due south to 68 ° 30 ² S, due west to 160 ° E, due north to 65 ° S. F From 68 ° 30 ² S 160 ° E, due east to 170 ° E, due south to coast, westward along coast to 160 ° E, due north to 68 ° 30 ² S. G From 66 ° 40 ² S 170 ° E, due east to 178 ° W, due south to 70 ° S, due west to 178 ° 50 ² E, due south to 70 ° 50 ² S, due west to 170 ° E, due north to 66 °40 ² S. H From 70 ° 50 ² S 170 ° E, due east to 178 ° 50 ² E, due south to 73 ° S, due west to coast, northward along coast to 170 ° E, due north to 70 ° 50 ² S. I From 70 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 73 ° S, due west to 178 ° 50 ² E, due north to 70 ° S. J From 73 ° S at coast near 170 ° E, due east to 178 ° 50 ² E, due south to 80 ° S, due west to 170 ° E, northward along coast to 73 ° S. K From 73 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 76 ° S, due west to 178 ° 50 ² E, due north to 73 ° S. L From 76 ° S 178 ° 50 ² E, due east to 170 ° W, due south to 80 ° S, due west to 178 ° 50 ² E, due north to 76 ° S. M From 73 ° S at coast near 169 ° 30 ² E, due east to 170 ° E, due south to 80 ° S, due west to coast, northward along coast to 73 ° S. 88.2 A From 60 ° S 170 ° W, due east to 160 ° W, due south to coast, westward along coast to 170 ° W, due north to 60 ° S. B From 60 ° S 160 ° W, due east to 150 ° W, due south to coast, westward along coast to 160 ° W, due north to 60 ° S. C From 70 ° 50 ² S 150 ° W, due east to 140 ° W, due south to coast, westward along coast to 150 ° W, due north to 70 ° 50 ² S. D From 70 ° 50 ² S 140 ° W, due east to 130 ° W, due south to coast, westward along coast to 140 ° W, due north to 70 ° 50 ² S. E From 70 ° 50 ² S 130 ° W, due east to 120 ° W, due south to coast, westward along coast to 130 ° W, due north to 70 ° 50 ² S. F From 70 ° 50 ² S 120 ° W, due east to 110 ° W, due south to coast, westward along coast to 120 ° W, due north to 70 ° 50 ² S. G From 70 °50 ² S 110 ° W, due east to 105 ° W, due south to coast, westward along coast to 110 ° W, due north to 70 ° 50 ² S. H From 65 ° S 150 ° W, due east to 105 ° W, due south to 70 ° 50 ² S, due west to 150 ° W, due north to 65 ° S. I From 60 ° S 150 ° W, due east to 105 ° W, due south to 65 ° S, due west to 150 °W, due north to 60 ° S. 88.3 A From 60 ° S 105 ° W, due east to 95 ° W, due south to coast, westward along coast to 105 ° W, due north to 60 ° S. B From 60 ° S 95 ° W, due east to 85 ° W, due south to coast, westward along coast to 95 ° W, due north to 60 ° S. C From 60 ° S 85 ° W, due east to 75 ° W, due south to coast, westward along coast to 85 ° W, due north to 60 ° S. D From 60 ° S 75 ° W, due east to 70 ° W, due south to coast, westward along coast to 75 ° W, due north to 60 ° S. PART C ANNEX 21-03/A NOTIFICATION OF INTENT TO PARTICIPATE IN A FISHERY FOR EUPHAUSIA SUPERBA General information Member: ¦ Fishing season: ¦ Name of vessel: ¦ Expected level of catch (tonne): ¦ Vessel's daily processing capacity (tonnes in green weight): ¦ Intended fishing subareas and divisions This conservation measure applies to notifications of intentions to fish for krill in Subareas 48.1, 48.2, 48.3 and 48.4 and Divisions 58.4.1 and 58.4.2. Intentions to fish for krill in other subareas and divisions must be notified under Conservation Measure 21-02. Subarea/Division Tick the appropriate boxes 48.1  48.2  48.3  48.4  58.4.1  58.4.2  Fishing technique: Tick the appropriate boxes  Conventional trawl  Continuous fishing system  Pumping to clear codend  Other method: Please specify Product types and methods for direct estimation of green weight of krill caught Product type Method for direct estimation of green weight of krill caught, where relevant (refer to Annex 21-03/B) (7) Whole frozen Boiled Meal Oil Other product, please specify Net configuration Net measurements Net 1 Net 2 Other net(s) Net opening (mouth) Maximum vertical opening (m) Maximum horizontal opening (m) Net circumference at mouth (8) (m) Mouth area (m2) Panel average mesh size (10) (mm) Outer (9) Inner (9) Outer (9) Inner (9) Outer (9) Inner (9) 1st panel 2nd panel 3rd panel ¦ Final panel (Codend) Net diagram(s): ¦ For each net used, or any change in net configuration, refer to the relevant net diagram in the CCAMLR fishing gear library if available (www.ccamlr.org/node/74407), or submit a detailed diagram and description to the forthcoming meeting of WG-EMM. Net diagrams must include: 1. Length and width of each trawl panel (in sufficient detail to allow calculation of the angle of each panel with respect to water flow.) 2. Mesh size (inside measurement of stretched mesh based on the procedure in Conservation Measure 22-01), shape (e.g. diamond shape) and material (e.g. polypropylene). 3. Mesh construction (e.g. knotted, fused). 4. Details of streamers used inside the trawl (design, location on panels, indicate nil if streamers are not in use); streamers prevent krill fouling the mesh or escaping. Marine mammal exclusion device Device diagram(s): ¦ For each type of device used, or any change in device configuration, refer to the relevant diagram in the CCAMLR fishing gear library if available (www.ccamlr.org/node/74407), or submit a detailed diagram and description to the forthcoming meeting of WG-EMM. Collection of acoustic data Provide information on the echosounders and sonars used by the vessel. Type (e.g. echosounder, sonar) Manufacturer Model Transducer frequencies (kHz) Collection of acoustic data (detailed description): ¦ Outline steps which will be taken to collect acoustic data to provide information on the distribution and abundance of Euphausia superba and other pelagic species such as myctophiids and salps (SC-CAMLR-XXX, paragraph 2.10) ANNEX 21-03/B GUIDELINES FOR ESTIMATING THE GREEN WEIGHT OF KRILL CAUGHT Method Equation (kg) Parameter Description Type Estimation method Unit Holding tank volume W * L * H * Ã  * 1 000 W= tank width Constant Measure at the start of fishing m L= tank length Constant Measure at the start of fishing m Ã = volume-to-mass conversion factor Variable Volume-to-mass conversion kg/litre H= depth of krill in tank Haul-specific Direct observation m Flow meter (11) V * Fkrill * Ã  V= volume of krill and water combined Haul (11) specific Direct observation litre Fkrill = fraction of krill in the sample Haul (11) specific Flow meter volume correction  Ã = volume-to-mass conversion factor Variable Volume-to-mass conversion kg/litre Flow meter (12) (V * Ã )  M V= volume of krill paste Haul (11) specific Direct observation litre M= amount of water added to the process, converted to mass Haul (11) specific Direct observation kg Ã = density of krill paste Variable Direct observation kg/litre Flow scale M * (1  F) M= mass of krill and water combined Haul (12) specific Direct observation kg F= fraction of water in the sample Variable Flow scale mass correction  Plate tray (M Mtray) * N Mtray = mass of empty tray Constant Direct observation prior to fishing kg M= mean mass of krill and tray combined Variable Direct observation, prior to freezing with water drained kg N= number of trays Haul specific Direct observation  Meal conversion Mmeal * MCF Mmeal = mass of meal produced Haul specific Direct observation kg MCF= meal conversion factor Variable Meal to whole krill conversion  Codend volume W * H * L * Ã  * Ã/4 * 1 000 W= codend width Constant Measure at the start of fishing m H= codend height Constant Measure at the start of fishing m Ã = volume-to-mass conversion factor Variable Volume-to-mass conversion kg/litre L= codend length Haul specific Direct observation m Other Please specify Observation steps and frequency Holding tank volume At the start of fishing Measure the width and length of the holding tank (if the tank is not rectangular in shape, then additional measurements may be required; precision ±0,05 m) Every month (13) Estimate the volume-to-mass conversion derived from the drained mass of krill in a known volume (e.g. 10 litres) taken from the holding tank Every haul Measure the depth of krill in the tank (if krill are held in the tank between hauls, then measure the difference in depth; precision ±0,1 m) Estimate the green weight of krill caught (using equation) Flow meter (13) Prior to fishing Ensure that the flow meter is measuring whole krill (i.e. prior to processing) More than once per month (13) Estimate the volume-to-mass conversion (Ã ) derived from the drained mass of krill in a known volume (e.g. 10 litres) taken from the flow meter Every haul (14) Obtain a sample from the flow meter and: measure the volume (e.g. 10 litres) of krill and water combined estimate the flow meter volume correction derived from the drained volume of krill Estimate the green weight of krill caught (using equation) Flow meter (14) Prior to fishing Ensure that both flow meters (one for the krill product and one for the water added) are calibrated (i.e. show the same, correct reading) Every week (13) Estimate the density (Ã ) of the krill product (ground krill paste) by measuring the mass of a known volume of krill product (e.g. 10 litres) taken from the corresponding flow meter Every haul (14) Read both flow meters, and calculate the total volumes of the krill product (ground krill paste) and that of the water added; density of the water is assumed to be 1 kg/litre Estimate the green weight of krill caught (using equation) Flow scale Prior to fishing Ensure that the flow scale is measuring whole krill (i.e. prior to processing) Every haul (14) Obtain a sample from the flow scale and: measure the mass of krill and water combined estimate the flow scale mass correction derived from the drained mass of krill Estimate the green weight of krill caught (using equation) Plate tray Prior to fishing Measure the mass of the tray (if trays vary in design, then measure the mass of each type; precision ±0,1 kg) Every haul Measure the mass of krill and tray combined (precision ±0,1 kg) Count the number of trays used (if trays vary in design, then count the number of trays of each type) Estimate the green weight of krill caught (using equation) Meal conversion Every month (13) Estimate the meal to whole krill conversion by processing 1 000 to 5 000 kg (drained mass) of whole krill Every haul Measure the mass of meal produced Estimate the green weight of krill caught (using equation) Codend volume At the start of fishing Measure the width and height of the codend (precision ±0,1 m) Every month (13) Estimate the volume-to-mass conversion derived from the drained mass of krill in a known volume (e.g. 10 litres) taken from the codend Every haul Measure the length of codend containing krill (precision ±0,1 m) Estimate the green weight of krill caught (using equation) (1) Except for scientific research purposes. (2) Excluding waters subject to national jurisdiction (EEZs). (3) Includes a catch limit of 42 tonnes to permit Spain to undertake a depletion experiment in 2015/2016. (4) No fishing will take place in SSRU A in 2015/16. (5) Including 140 tonnes for Ross Sea survey: 40 tonnes; winter survey: 100 tonnes). (6) Overall limit with no more than 200 tonnes in each research block. (7) If the method is not listed in Annex 21-03/B, then please describe in detail (8) Expected in operational conditions. (9) Size of outer mesh, and inner mesh where a liner is used. (10) Inside measurement of stretched mesh based on the procedure in Conservation Measure 22-01. (11) Individual haul when using a conventional trawl, or integrated over a six-hour period when using the continuous fishing system. (12) Individual haul when using a conventional trawl, or a two-hour period when using the continuous fishing system. (13) A new period will commence when the vessel moves to a new subarea or division. (14) Individual haul when using a conventional trawl, or integrated over a six-hour period when using the continuous fishing system. ANNEX VI IOTC CONVENTION AREA 1. Maximum number of Union fishing vessels authorised to fish for tropical tunas in the IOTC Convention Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 22 61 364 France 27 45 383 Portugal 5 1 627 Italy 1 2 137 Union 55 110 511 2. Maximum number of Union fishing vessels authorised to fish for swordfish and albacore in the IOTC Convention Area Member State Maximum number of vessels Capacity (gross tonnage) Spain 27 11 590 France 41 (1) 7 882 Portugal 15 6 925 United Kingdom 4 1 400 Union 87 27 797 3. The vessels referred to in point 1 shall also be authorised to fish for swordfish and albacore in the IOTC Convention Area. 4. The vessels referred to in point 2 shall also be authorised to fish for tropical tunas in the IOTC Convention Area. (1) This figure does not include vessels registered in Mayotte; it may be increased in the future in accordance with Mayotte's fleet development plan. ANNEX VII WCPFC CONVENTION AREA Maximum number of Union fishing vessels authorised to fish for swordfish in areas south of 20 °S of the WCPFC Convention Area Spain 14 Union 14 ANNEX VIII QUANTITATIVE LIMITATIONS OF FISHING AUTHORISATIONS FOR THIRD-COUNTRY VESSELS FISHING IN UNION WATERS Flag State Fishery Number of fishing authorisations Maximum number of vessels present at any time Norway Herring, north of 62 ° 00 ² N To be established To be established Faroe Islands Mackerel, VIa (north of 56 ° 30 ² N), IIa, IVa (north of 59 ° N) Horse mackerel, IV, VIa (north of 56 ° 30 ² N), VIIe, VIIf, VIIh 14 14 Herring, north of 62 ° 00 ² N 20 To be established Herring, IIIa 4 4 Industrial fishing for Norway pout, IV, VIa (north of 56 ° 30 ² N) (including unavoidable by-catches of blue whiting) 14 14 Ling and tusk 20 10 Blue whiting, II, IVa, V, VIa (north of 56 ° 30 ² N), VIb, VII (west of 12 ° 00 ² W) 20 20 Blue ling 16 16 Venezuela (1) Snappers (French Guiana waters) To be established To be established (1) To issue those fishing authorisations, proof must be produced that a valid contract exists between the ship owner applying for the fishing authorisation and a processing undertaking situated in the Department of French Guiana, and that it includes an obligation to land at least 75 % of all snapper catches from the vessel concerned in that department so that they may be processed in that undertaking's plant. Such a contract must be endorsed by the French authorities, which shall ensure that it is consistent both with the actual capacity of the contracting processing undertaking and with the objectives for the development of the Guianese economy. A copy of the duly endorsed contract shall be appended to the fishing authorisation application. Where such an endorsement is refused, the French authorities shall give notification of this refusal and state their reasons for it to the party concerned and to the Commission.